      Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 1 of 55




Robert Roberts
B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon.), FRSC.
Professor of Medicine, University of Arizona College of Medicine – Phoenix
Chair, International Society of Cardiovascular Translational Research (ISCTR)
Director of Cardiovascular Genetics and Genomics, Dignity Health, St. Joseph’s Hospital & Medical
Center

Past President, and CEO, University of Ottawa Heart Institute, Ottawa, Ontario, Canada
Founding Director, John and Jennifer Ruddy Canadian Cardiovascular Genetics Centre, Ottawa, Ontario,
Past President, CEO and Chief Scientific Officer, Ottawa Heart Institute Research Corporation
Scientist Emeritus and Advisor, University of Ottawa Heart Institute
Adjunct Professor of Medicine, Baylor College of Medicine


CONTACT INFORMATION

Dr. Robert Roberts
550 East Van Buren St.
Phoenix, AZ 85004
Citizen: United States and Canada
Telephone: 602-827-2651
Email: rroberts2@email.arizona.edu
                         Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 2 of 55
                                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC




CONTENTS


CONTACT INFORMATION ............................................................................................................................................................ 1
........................................................................................................................................................................................................ 1
CONTENTS .................................................................................................................................................................................... 2
PROFESSIONAL EXPERIENCE ..................................................................................................................................................... 3
MANAGED HEALTH CARE EXPERIENCE .................................................................................................................................... 4
UNIVERSITY OF ARIZONA COMMITTEES AND ACTIVITIES ..................................................................................................... 4
RESEARCH RELATED TRAINING................................................................................................................................................. 4
CURRENT RESEARCH FUNDING (PENDING) ............................................................................... Error! Bookmark not defined.
RESEARCH FUNDING ................................................................................................................................................................... 4
FELLOWSHIPS / SOCIETIES / ASSOCIATION MEMBERSHIPS .................................................................................................. 4
AWARDS ........................................................................................................................................................................................ 5
HONOURS & DISTINCTIONS ........................................................................................................................................................ 6
RESEARCH CHAIRMANSHIPS & RESEARCH BOARD MEMBERSHIPS ...................................................................................... 6
EDITORIAL BOARDS ..................................................................................................................................................................... 8
RESEARCH ADVISORY COMMITTEES ......................................................................................................................................... 9
DISTINGUISHED LECTURESHIPS .............................................................................................................................................. 12
LECTURES ................................................................................................................................................................................... 16
PUBLICATIONS (h-index 105) ................................................................................................................................................... 22
   Original Manuscripts in Basic Research ................................................................................................................. 22
   Original Manuscripts in Clinical Research............................................................................................................... 32
   Invited Reviews ....................................................................................................................................................... 43
   Invited Editorials ...................................................................................................................................................... 50
   Textbooks ................................................................................................................................................................ 52
   Book Chapters ......................................................................................................................................................... 52




                                                                                                                                                                            June 2019 | Page 2
                Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 3 of 55
                                   Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC


EDUCATION (MEDICAL)

Licensee Certificate #52653, State of Arizona, USA (2017)
Master, American College of Cardiology (2007 March)
Fellow of the American Heart Association (2001 October)
Fellow, International Society for Heart Research (2001)
Fellow, European Society of Cardiology (1998)
Licensee Certificate #G–6381, State of Texas, USA (1984)
Fellow, American College of Cardiology (1976 March)
Fellow, American College of Physicians (1976 March)
Diplomate, Subspecialty Board in Cardiovascular Disease, American Board of Internal Medicine (USA) (1975)
Licensee Certificate #3520l, State of Missouri, USA, (1974)
Research Fellow, University of California, San Diego (1972-1973, June)
Diplomate, American Board of Internal Medicine, USA (1972)
Fellow, Ontario Heart Foundation, University of Toronto, Ontario, Canada (1971 December)
Fellow, Royal College of Physicians of Canada (1971 August)
Certified, Specialist in Internal Medicine, Canada (1971)
Assistant Chief Resident, Toronto General Hospital, Toronto, Ontario, Canada (1971 June)
Fellow in Cardiology, Toronto Western Hospital, University of Toronto, Toronto Ontario, Canada (1970 June)
Licensee Certificate #21784, Ontario College of Physicians and Surgeons, Ontario, Canada (1969)
Senior Resident in Medicine, Sunnybrook Hospital University of Toronto, Toronto, Ontario, Canada (1969 June)
Junior Resident in Medicine, St John's General Hospital, St John's, Newfoundland, Canada (1967May)
Intern, Victoria General Hospital, Halifax, Nova Scotia, Canada (1966May)
Licensee, Newfoundland Medical Board, Newfoundland, Canada (1966)
Medical Doctor, Dalhousie University (1965 June)
Bachelor of Science, Memorial University of Newfoundland (1961 June)
PROFESSIONAL EXPERIENCE

2019-present               Director of Cardiovascular Genetics and Genomics, Dignity Health, St. Joseph’s Hosptial & Medical Center,
                           Phoenix, Arizona
2015-present               Chair, International Society of Cardiovascular Translational Research, University of Arizona College of
                           Medicine – Phoenix, Phoenix, Arizona
2015-present               Professor of Medicine, University of Arizona College of Medicine – Phoenix, Phoenix, Arizona
2004–2014                  President and CEO, University of Ottawa Heart Institute, Ottawa, Ontario, Canada
2004- 2012                 Chief Scientific Officer, University of Ottawa Heart Institute, Ottawa, Ontario, Canada
2004–2014                  Director, John & Jennifer Ruddy Canadian Cardiovascular Genetics Centre, Ottawa ON Canada
2004–2014                  Professor of Medicine, University of Ottawa, Ottawa, Ontario, Canada
2000–present               Adjunct Professor of Medicine, Baylor College of Medicine, Houston, Texas
1999–2004                  Professor of Molecular Physiology and Biophysics, Houston, Texas
1990–2004                  Professor of Cell Biology, Baylor College of Medicine, Houston, Texas
1994–2004                  Endowed Professorship, Don W. Chapman Professor of Medicine
1982–2004                  Professor of Medicine, Baylor College of Medicine, Houston, Texas
1982–2004                  Chief of Cardiology, Baylor College of Medicine, and The Methodist Hospital, Houston, Texas
1982–2004                  Director of the Myocardial Infarction Diagnostic Laboratory, Houston, Texas
1998                       NASA Lead Cardiology Consultant for the STS–95 John Glenn Space Flight, Houston, Texas
1982–1987                  Consultant and Scientific Collaborator, NASA
1977–1982                  Associate Professor of Medicine, Washington University School of Medicine, St Louis, Missouri
1975–1982                  Consultant in Cardiology, St Louis Children's Hospital, St Louis, Missouri
1974–1982                  Director, Cardiac Care Unit, Barnes Hospital, St Louis, Missouri
1973–1977                  Assistant Professor of Medicine, Washington University School of Medicine, St Louis, Missouri
1973–1974                  Assistant Director, Cardiac Care Unit, Barnes Hospital, St Louis, Missouri
1972–1973                  Canadian Heart Foundation Fellowship, Assistant Research Cardiologist, University Hospital,
                           University of California, San Diego, California
1967–1968                  General Practice, Old Perlican Hospital, Old Perlican, Newfoundland, Canada

Common Spirit-Dignity Activities

Director of Cardiovascular Genomics and Genetics for Dignity Healthcare System. (2019-present).
Committee Member for Heart and Vascular Institute- St. Joe’s Hospital and Medical Center. (2019-present).
Executive Member for Heart and Vascular Institute- St. Joe’s Hospital and Medical Center. (2019-present).




                                                                                                                June 2019 | Page 3
                Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 4 of 55
                                   Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC



MANAGED HEALTH CARE EXPERIENCE

Negotiated a capitated contract with MacGregor Medical Service (Prudential) for The Section of Cardiology, Baylor College of
Medicine (1995–1996) Contract renewed (1996–2002)
UNIVERSITY OF ARIZONA COMMITTEES AND ACTIVITIES

Member, Research Senate Committee (2018-present)
Member,Research Symposium Steering Committee, (2018-2019)
Chair, Development of the syllabus for the online ISCTR course, Cardiovascular Translational Science and Medicine (2015-present)
Member of the Committee for Review of the Valley Research Partnership P1,P2 Grants (2019)
College of Medicine – Phoenix Appointments, Promotions and Tenure Committee (2017-present)
Chair of the Committee for Review of the Valley Research Partnership P1 Grants (2018)
Research Strategic Planning Committee (2017)
Member of the Committee for review of P1, P2 and P3 Valley Research Partnership Grant Applications (2016)
Recruitment Committee of Faculty for Cardiology at Banner University Medical Center (2016-2018)
Recruitment Committee of Faculty for Basic Medical Science (2015- 2019)
Mentor, Leading and Inspiring Faculty Trajectories (2017-2018)
Member, Search Committee for Associate Dean of Finance (2017-2018)
RESEARCH RELATED TRAINING
Division 5: Are you Compliant? Ottawa Hospital Research Institute [2013 March 20]
GCP Training, Pfizer [2009 Nov 30]
TCPS2, Introductory Tutorial of the Tri-Council Policy Statement: Ethical Conduct for Research Involving Humans. Certificate of
  Completion [2011 Oct 25]
RESEARCH FUNDING

Co-Principal Investigator, Canadian Foundation for Innovation, TIMEX, $50 million (2009-2014)
Principal Investigator, Canadian Foundation for Innovation, Development of a Cardiovascular Genetics Centre,4
  $11.5 Million (2008-2013)
Co-Investigator, National Networks of Centers of Excellence Operating Grant, CANNeCTIN, $19 million (2007-2012)
Principal Investigator, Canadian Institutes of Health Research, Genome–wide Scan to Identify Coronary Artery Disease Genes
  $561,560 (2007-2012)
Principal Investigator, Agilent Technologies, $50,000 (2006-2007)
Principal Investigator, National Heart, Lung & Blood Institute, Cardiology Research Training Grant, $2,550,000, (2004–2009)
Principal Investigator, National Heart, Lung, and Blood Institute, INRSA, Research Training Grant in Molecular Cardiology
  Baylor College of Medicine $2,400,000 (1990–95; Renewed 1995–99; 1999–2004; 2004–2009)
Principal Investigator, National Heart, Lung, and Blood Institute, Specialized Center of Research in Heart Failure (SCOR), Baylor
  College of Medicine $6,450,000 (1990-1994; Renewed 1995–1999; 2000–2004)
Principal Investigator, National Heart, Lung and Blood Institute, Thrombolysis in Myocardial Infarction (TIMI), Baylor College of
  Medicine (1983–1996)
Co–Principal Investigator, National Heart, Lung, and Blood Institute, Thrombolysis in Myocardial Infarction TIMI-4 Trial, Baylor
  College of Medicine (1984–1994)
Program Director, American Heart Association/Bugher Foundation Center for Molecular Biology of the Cardiovascular System,
  Baylor College of Medicine (1986–1993)
Principal Investigator and Director of CK Core Laboratory, Sponsored by Marion Laboratories, Diltiazem Reinfarction Study (DRS),
  Baylor College of Medicine (1982–1985)
Principal Investigator and Director of CK Core Laboratory, Sponsored by National Heart, Lung & Blood Institute, Multicentered Study
  on the Limitation of Infarct Size (MILIS), Washington University and Baylor College of Medicine (1978–1984)
Principal Investigator and Director of CK Core Laboratory, Sponsored by Pfizer Pharmaceuticals, Multicentered Study "Nifedipine
  Angina Myocardial Infarction Study" (NAMIS), Washington University, St Louis, Missouri (1979–1982)
Principal Investigator, Collaborative Clinical Trial of Therapy to Protect Ischemic Myocardium, Washington University, St Louis,
  Missouri (1978–1982)
Co- Investigator, National Heart, Lung, and Blood Institute, Specialized Center of Research in Ischemic Heart Disease (SCOR), ,
  Washington University, St Louis, 5,450,000 (1974-1979; Renewed 1979–1984)
Co- Investigator, National Heart, Lung & Blood Institute, Cardiology Research Training Grant, $2,550,000, (1974–1979) Washington
  University, St Louis, (; Renewed 1979–1984)
FELLOWSHIPS / SOCIETIES / ASSOCIATION MEMBERSHIPS

Master, American College of Cardiology
Fellow of the American Heart Association (2001 October)
Fellow, American College of Physicians
Fellow, Royal Society of Canada

                                                                                                               June 2019 | Page 4
               Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 5 of 55
                                  Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Fellow, International Academy of Cardiovascular Sciences, 2002
Fellow, Royal College of Physicians and Surgeons of Canada
Fellow, Royal Society of Medicine (London)
Fellow, Council on Arteriosclerosis
Fellow, Council on Clinical Cardiology Association of American Physicians
Fellow of the European Society of Cardiology
Fellow, International Society for Heart Research (ISHR) & Founding Member of ISHR
Member, Ontario Medical Association
Member, Canadian Cardiovascular Society
Member, Canadian Medical Association
Member, Association of University Cardiologists
Member, Association of Professors of Cardiology
American Association for the Advancement of Science
American Society of Human Genetics
American Society for Clinical Investigation
American Federation for Clinical Research
American Heart Association
American Physiology Society
American Society of Internal Medicine
Harris County Medical Society
Heart Failure Society of America
Houston Cardiology Society
Society for Experimental Biology and Medicine
Texas Club of Cardiologists
Honorary Member, Musser–Burch Society
Member, Southern Medical Association

AWARDS


Fellow of the Academy of Science of the Royal Society of Canada (2013)
Outstanding Speaker Award, American Association for Clinical Chemistry (2012 June)
Research Achievement Award 2012, Canadian Cardiovascular Society, Canadian Cardiovascular Congress 2012, Toronto
Distinguished Fellowship Award 2012, International Academy of Cardiology, 17th World Congress on Heart Disease
   Annual Scientific Sessions 2012 Toronto, ON, Canada (2012 Jul 27)
Albrecht Fleckenstein Memorial Award, International Academy of Cardiology (2008 July 27)
McLaughlin Medal of the Royal Society of Canada, In Recognition of Important Research in the Medical Sciences
   (2008 Nov 15)
Robert Beamish Leadership Award, Institute of Cardiovascular Sciences Symposium, Winnipeg, Manitoba (2005 Sep 30)
Lifetime Achievement Award, Memorial University (2004 Oct 27)
Citation for Highly Cited Researcher, ISI Thomson Scientific (2002)
Award of Meritorious Achievement, American Heart Association (2001)
Alumnus of the Year Award, Dalhousie University (2001 Oct 11)
Medal of Merit, International Society for Heart Research, Winnipeg, Canada (2001)
Five Fellows from Dr. Roberts’ laboratory won 1st place for the ACC Young Investigator Award for Research in
   Molecular and Cellular Cardiology (1995–1999)
Distinguished Scientist Award of the American College of Cardiology (1998)
Award for Excellence in Research, Baylor College of Medicine (1996–1997, 1997–1998)
Irving S Cutter Award for Scientific Achievement for outstanding contributions to the arts and science of medicine, Phi
   Rho Sigma Fraternity (1994)
Popular Science, Best of What's New in 1994 Award for MB CK Isoform Laboratory's Heart Attack Diagnostic Test New
   York, NY (1994)
A Video entitled "Molecular Cardiology: Unlocking the Secrets of the Heart", 1st prize, Educational Section, International
   Film Festival, New York, NY (1992)
Canadian Heart Foundation Scholarship (1971–1973)
Resident of the Year Award, Memorial University of Newfoundland, Canada (1966–1967)



                                                                                                        June 2019 | Page 5
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 6 of 55
                                Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

HONOURS & DISTINCTIONS

Leading Physicians of the World (2017-present)
Top Doctor in Phoenix, AZ, International Association of HealthCare Professionals (IAHCP) (2017-present)
Member of the Board, Friends of the Canadian Institute of Health Sciences (2015-2018)
Doctor of Laws honoris causa Dalhousie University, Canada (2012 October)
Board of Directors, Ontario Genomics Institute, Toronto, Ontario (2011-2015)
Medical Advisory Board Member, Gairdner Foundation (2009-2014)
Board of Directors, Fields Institute of Research in Mathematical Science (2010-2016)
Director, Board of Trustees, American College of Cardiology (1996-2001)
Scientific Advisory Committee Member, Fondation Leducq, Paris, France (2009-2014)
Honorary Member, Committee for Canada Science and Technology Museum Foundation (2009-2013)
Confrerie des Chevaliers du Tastevin, Grand Sénéchal, Ottawa (2005-2011)
Master, American College of Cardiology (2007 March)
Canadian Chair for Plenary Session “New Concepts in Translational Cardiac Research”, International Academy of Cardiology
  World Congress on Heart Disease (2007)
Lifetime Membership, Madison Who’s Who (2007)
Member of the Committee to seek Renewal of the Bugher Foundation Grant, National American Heart Association (2005)
Chairman, Selection Committee, Interbrew–Baillet Latour Health Prize–2005, Brussels, Belgium (2005)
Endowed Professorship, Don W Chapman Professor of Medicine (1994-2004)
Board of Directors, National American Heart Association (1999-2002)
Member, Association of American Physicians (1987 April)
 “The Best Doctors in America” (1985-2004)
Member of the Committee, Renewal of the Bugher Foundation Grant, Dallas, National American Heart Association (2000)
National Registry of Who’s Who in America, Life Member #95999 (1999)
“The Best Doctors in Texas”, Inside Houston (1998)
Vice Chairman for Scientific Sessions, National American Heart Association (1996-1997)
 “Who’s Who in Medicine and Healthcare” (1997)
Roberts Fellowship of Molecular Biology, Baylor College of Medicine (1990)
Visiting Scientist for Joint US/USSR Symposium on Cardiovascular Biology and Medicine, Suzdal, Russia (1990)
Speaker for the National Assembly of Delegates in New Orleans, Los Angeles, National American Heart Association (1987)
Speaker for the National Assembly of Delegates in San Antonio, Texas, National American Heart Association (1987)
Council Representative for the State of Texas, Council on Clinical Cardiology, American Heart Association American Heart
  Association Texas Affiliate (1983-1986)
Member, American Society for Clinical Investigation (1980 April)
Canadian Heart Foundation Scholarship (1971-1973)

RESEARCH CHAIRMANSHIPS & RESEARCH BOARD MEMBERSHIPS

Chairman, Multidisciplinary Assessment Committee Grant Review for Canadian Foundation for Innovation (Jan. 2015)
Inter-Society Coordinating Committee on Practitioner Education in Genomics (ISCC): Representative for American College of
  Cardiology (see http://www.genome.gov/27552294 - physician professional societies have recently engaged with the
  National Human Genome Research Institute (NHGRI) to form ISCC) (2012-2015)
Board of Directors, Ontario Genomics Institute, Toronto, Ontario (2011-2015)
Board of Directors, Fields Institute of Research in Mathematical Science (2010-2015)
Governing Board, International Society of Cardiovascular Translational Research (2010-present)
Chairman, Governance/Nominating Committee, International Society of Cardiovascular Translational Research, American
  College of Cardiology (2011-2017)
Chair, CANNeCTIN–Pharmacogenomics Technology Working Group (2008-present)

                                                                                                      June 2019 | Page 6
               Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 7 of 55
                                 Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Chairman, Data and Safety Monitoring Board of the NHLBI–sponsored, Rule–Out Myocardial Infarction Using Computer
  Assisted Tomography II (ROMICAT II) Trial, Washington, DC (2008-2012)
CEO Breakfast Board of Advisors, Ottawa (2008-2014)
Member, CardioGram Steering Committee (2007-present)
Member, CARDIoGRAMplusC4D Executive Committee (2008-present)
Chairman, Awards Committee for Grant Reviews of the American College of Cardiology (2003-2006)
Chairman, Research Awards Committee American College of Cardiology (2002-2006)
Chairman, Review Committee, ACC/Merck Fellowship Awards Program (2000-2006)
Co–Chairman of the NIH Symposium on Gene Therapy and Safety, American College of Cardiology (2000)
Chairman of the Advisory Committee for the Merck Fellowship Awards Program, American College of Cardiology (2000-
  2003)
Chairman, Joint ACC–ESC–AHA Committee Taskforce to Develop Molecular Genetics Curriculum (2000-2
Board of Directors, National American Heart Association (1999-2002)
Chair, ACC Task Force 7: Training in Cardiovascular Research (2002)
Chairman, AHA Research Program and Evaluation Committee (1999-2001)
Director, Board of Trustees, American College of Cardiology (1996-2001)
Chair, Training in Cardiovascular Research, American College of Cardiology (2000)
Co–Chairman, NIH Symposium on Gene Therapy and Safety (2000)
Vice–Chairman, RPEC, National American Heart Association (1997-1999)
Vice Chairman, AHA Research Program and Evaluation Committee (1997-1999)
Chairman, Policy Subcommittee American Heart Association (1996-1999)
Chairman, Subcommittee on Scientific Exhibits, National American Heart Association
Board of Directors, American Heart Association (1999 - 2002)
Chairman, Genetics in Hypertrophy and Heart Failure 6th Antwerp – La Jolla – Kyoto Research Conference on Cardiac
  Function, La Jolla, CA (1998)
Chairman, Present Therapy and Future Prevention of Heart Disease, A symposium prior to ACC, Anaheim Inn at the Park,
  Anaheim, CA (1997)
Vice Chairman for Scientific Sessions, National American Heart Association (1996-1997)
Chairman, Policy Consensus Conference Committee, National American Heart Association (1996)
Advisory Board Member for the Saudi Heart Association, (1996)
Chairman, National American Heart Association (1994-1995)
Chairman, AHA Cardiovascular Physiology and Pathophysiology Study Committee (1994-1995)
Co–Chairman, Meet the Experts, Molecular Biology for the Clinician, 44th Annual Scientific Sessions of the American
  College of Cardiology, New Orleans, LA (1995)
Co–Chairman, Cardiovascular Physiology and Pathophysiology Study Committee, Grant–In–Aid Application Reviewer,
  National American Heart Association (1990-1994)
Chairman, Mini–Course: Molecular Biology and Genetics for the Clinical Cardiologist, 43rd Annual Scientific Sessions of the
  American College of Cardiology (1994)
Assistant Secretary, Board of Trustees American College of Cardiology (1992-1993)
Board of Trustees, Member American College of Cardiology (1992_1993)
Assistant Secretary, Board of Trustees American College of Cardiology (1992-1993)
Chairman, Hypertrophic Cardiomyopathy: Etiology and Pathophysiologic Mechanisms, First Annual Joint Symposium
  InterAmerican Society of Cardiology/American College of Cardiology (1992)
Chairman, Mini–Course: Fundamentals of Molecular Cardiology, 41th Annual Scientific Sessions of the American College of
  Cardiology (1992)
Founding Member, International Society for Heart Research (1992)
Founder Member of the Society Heart and Stroke Foundation of Ontario
Chairman and Organizer, Keystone Symposia on Molecular and Cellular Biology, Molecular Mechanisms of Cardiac Growth
  and Hypertrophy, Keystone, Colorado (1991)
Chairman, 22nd Annual Louis F Bishop Lecture, American College of Cardiology (1991)

                                                                                                        June 2019 | Page 7
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 8 of 55
                                Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Chairman, ABC’s of Molecular Biology, 40th Annual Scientific Sessions of the American College of Cardiology (1991)
Chairman, Annual Scientific Session Program Committee, American College of Cardiology (1991)
Chairman, Young Investigators' Awards Committee American College of Cardiology (1988-1990)
President, Houston Cardiology Society, American Heart Association, Texas Affiliate, Houston Division American Heart
  Association Texas Affiliate (1988-1989)
Chairman, the first UCLA Symposium on Molecular Biology of the Cardiovascular System, Keystone, Colorado (1989)
Vice President/Program Chairman, Houston Cardiology Society, American Heart Association, Texas Affiliate, Houston
  Division American Heart Association (1987-1988)
Chairman, Consensus Panel on Early Intervention after Acute Myocardial Infarction, American College of Chest Physicians
  (1987-1988)
Secretary/Treasurer, Houston Cardiology Society, American Heart Association, Texas Affiliate, Houston Division American
  Heart Association Texas Affiliate (1986-1987)
Chairman, Medical Advisory Committee, Aeromedical Services Program, The Methodist Hospital, Baylor College of
  Medicine/The Methodist Hospital (1986-1987)
Board of Directors, American Heart Association, Texas Affiliate, American Heart Association Texas Affiliate (1985-1987)
Board of Directors Member, American Heart Association, Missouri Affiliate (1982)
Director, Specialized Centre of Research, NHLBI (1991)
Chairman of Research Committee, NHLBI (1980-1985)

EDITORIAL BOARDS
Chief Guest Editor, Basic Translational Science-JACC (2015-present)
Section Editor, Genetics and Genomics, Journal of American College of Cardiology (2014-present)
Editorial Board, Annals of Global Health (2014-present)
Editor in Chief, Current Opinion in Cardiology (1995-present)
Editorial Board, Cardiology Today (1995-present)
Editorial Board Member, Canadian Journal of Cardiology (2002-2012)
Editorial Board Member, Global Heart, Senior Advisory Council (2011-present)
Editorial Board Member, Journal of Clinical and Experimental Cardiology (2011-present)
Editorial Board Member, Journal of International Association for Biological and Biomedical Science Advisory Board (2011-
  2012)
Editorial Board Member, Journal of Geriatric Cardiology (2009-2012)
Editorial Board Member, Cardiology (2002-2017)
Editorial Board Member, Coronary Artery Disease (1990-2013)
Editorial Board Member, World Journal of Cardiology (2009-2012)
Editorial Board Member, Genomic Insights (2008-2012)
Editorial Board Member, American Heart Hospital Journal (2007-2013)
Section Editor, Molecular Cardiology, (1999-present)
Editorial Board Member, Journal of Clinical and Basic Cardiology (1998-present)
Section Editor, Cardiology in Review (1997-2000)
Editor, Section 13: Basic Science and Molecular Cardiology, Adult Clinical Cardiology Self-Assessment Program, American
  College of Cardiology (1994-2001)
Editorial Board Member, Journal of Cardiovascular Risk (1993-1999)
Editorial Board Member, Journal of the Saudi Heart Association (1992-2000)
Editor, Clinical Challenges in Acute Myocardial Infarction (1990-1994)
Editorial Board Member, Assistant Editor, Clinical Cardiology (1988-present)
Editorial Board Member, Myocardium: Studies in the Evaluation of Perfusion and Function, (1988-1995)
Editorial Board Member, American Journal of Cardiology (1982-present)
Editorial Board Member, Circulation (1981-1993)
Editorial Board Member, Herz (1980-1988)
Editor, Heat Failure Reviews (1996-2008)
Editorial Board Member, Journal of Molecular and Cellular Cardiology (1998-2007)
Editorial Board Member, Journal of Cardiovascular Translational Research (2007-2010)
                                                                                                      June 2019 | Page 8
               Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 9 of 55
                                 Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Editorial Board Member, Journal of the American College of Cardiology (2001-2005)
Editorial Board Member, Circulation, Consulting Editor (1993-2004)
Editorial Board Member, Journal of The Royal Medical Services–International Advisory Board (1999)
Editorial Board Member, Journal of Clinical and Experimental Cardiology (1998)
Editorial Board Member, Biochemical Medicine and Metabolic Biology (1991-1996)
Editor, Cardiology (1990-1995)
Editor, Age of Reperfusion, McGraw–Hill Healthcare Group, (1989-1994)
Editorial Board Member, ACCEL, American College of Cardiology (1985-1992)
Editorial Board Member, Cardiovascular Drugs and Therapy (1989-1991)
Editor, Milestones in Medicine, American Medical Video, Inc. (1986-1991)
Editor, Baylor Cardiology Series (1988-1990)
Editorial Board Member, Heart & Lung (1984-1990)
Associate Editor, Archives of Medical Science
Associate Editor, Cardiology Today (1983-1989)
Editorial Board Member, Journal of Critical Illness, Cardiology Video Edition (1987-1988)
Editorial Task Force, American Heart Association, Texas Affiliate, Houston Chapter American Heart Association Editorial
  Board Member, Chest (1982-1987)
Editorial Board Member, Journal of the American College of Cardiology (1982-1985)
Assistant Editor First American–Russian Conference on Cardiac Metabolism, Ponte Vidro, Florida (1974)

RESEARCH ADVISORY COMMITTEES

Reviewer for the European Society of Cardiology (2017-present)
Member, National Advisory Board, Michigan Frankel Cardiovascular Center (2015 -2020)
Member, External Review, Population Health Research Institute (PHRI) McMaster University (2014 Jun 6)
Member, Search Committee for Editor of new JACC journal, Basic Translational Research (2015)
Member, External Research Grant Review Panel, Fonadation Leducq, Edinburg Scotland (2014 Jun)
Member, Impact Review Panel, 2014 Margolese Heart & Brain Disorders Research Awards, University of British Columbia
  (2014 Jun)
Member, External Research Grant Review Panel, Fondation Leducq, St. Helena, Napa Valley, USA (2014 Apr)
Chair, Genetics Educational Product Committee for ISCC-NIH, Washington (2014 Apr 23)
Member, Research Grants External Review Panel for Alberta Innovates – Health Solutions (AIHS) - CRIO Team Reverse Site
  Visit Edmonton, Alberta (2014 Mar 19)
Member, External Advisory Board, Penn State Heart and Vascular Institute, Penn State University, Hershey, PA (2014 Mar 12-
  14)
Scientific Advisory Committee Member, Fondation Leducq, Paris, France (2009-2014)
Member, Basic Science Advisory Task Force, American College of Cardiology 2013
Member, Review Panel, Foundation Leducq Philadelphia, 2012
AXA Research Fund, Selection Review Committee Member for the Chair of Genetics Risk Assessment, University of Geneva
  Switzerland, (2012, 2013, 2014)
Scientific Advisory Board Member, International Society of Cardiovascular Translational Research American College of
  Cardiology (2011-present)
Peer Review Committee Member, Genomics Research in Human Health–General Stream, Genome Quebec (2010)
Reviewer, Sparks Research Training Fellowship (2009)
Steering Committee Member, CANNeCTIN (2008-present)
Operations Committee Member, CANNeCTIN (2008-present)
NHLBI Grant Review Panel Member for the Genome–Wide Scans of Polygenetic Diseases (2005)
Scientific Advisory Board, First International Symposium on Heart Failure: Mechanisms and Management, (1987)
International Scientific Committee, Council on Silent Ischemia and Infarction, Medical Education Programs, Ltd, Member
  (1986-1991)
Reviewer for AHA Scientific Sessions Abstracts (1975-present)
                                                                                                       June 2019 | Page 9
             Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 10 of 55
                                Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Task Force on Transplantation, Baylor College of Medicine/The Methodist Hospital, Member Baylor College of Medicine/The
  Methodist Hospital (1983-2004)
Department of Medicine Full–Time Faculty Promotions Committee Member, Baylor College of Medicine American Heart
  Association Texas Affiliate (1982-2004)
Scientific Sessions Advisory Committee Member, ACC Heart of Innovation Learning Destination, ACC.12-61st Annual
  Scientific Session & Expo, Chicago USA (2012)
Member, CIHR China–Canada Joint Health Research Initiative–Grants Program–E American College of Cardiology (2011-
  2012)
Member, BioMedicine Call Peer Review, Fondazione Cariplo, (2011)
Member, Senior Advisory Council, World Heart Federation (2011)
Member, Medical Advisory Committee for Cancer Cardiovascular Cohort of Ontario Canadian Institutes of Health
  Research (2008-2010)
Reviewer, Foundation Leducq Chicago, April 8–9, 2010
Member, Review Team, Quebec Genome, Canada (2010)
Member, Genome Quebec Peer Review Committee, Montreal, Quebec, Canada (2010)
Member, Scientific Executive Committee of the International Academy of Cardiology and the 15th World Congress on Heart
  Disease (2009)
Reviewer, ANR Genopat 2008 Funding Programme, France (2008)
Member, CIHR Team Grant - Committee Canadian Institutes of Health Research (2008)
Reviewer, Canadian Institute of Health Research, Team Grants (2006-2007)
Reviewer, National Medical Research Council, Singapore (2007)
NAHA Research Program and Evaluation Committee Member (RPEC), National American Heart Association (1994-1999)
Reviewer, Canadian Institutes of Health Research, Team Grant Review Committee (2006)
Member of the NHLBI Special Emphasis Panel–Genome Association Studies (2006)
Review Committee Member, Doris Duke Fellowship and Grants (2001-2003)
Budget, Finance & Investment Committee Member, American College of Cardiology (1997-2003)
American College of Endocrinology: Writing Committee Member for the Consensus Development Conference on Inpatient
  Diabetes and Metabolic Control, Washington, DC, (2003)
Search Committee Member for the Editor of Circulation (2003)
Pfizer Advisory Committee Member for the Pfizer Fellowships (2000-2002)
Academic Advisory Board for the Pfizer Postdoctoral Fellowship in Cardiovascular Medicine (2000-2002)
Strategic Leadership, National American Heart Association (1999-2002)
Academic Development Program Committee, Baylor College of Medicine, Member Baylor College of Medicine/The
  Methodist Hospital (1997-2002)
Member, NHLBI Advisory Council (2000-2001)
Nominating Committee Member, American College of Cardiology (1998-2000)
Ad Hoc Task Force to Review the Annual Scientific Sessions American College of Cardiology (1998-1999)
Educational Products Committee, Member American College of Cardiology (1997-1999)
Lead Cardiology Consultant, STS–95 for NASA-John Glenn’s return trip to space (1998)
NHLBI SPARK Conference Member “From genes to Health and Health to Genes” to discuss effective ways for utilizing the
   increased financial support allocated by Congress (1998)
Research America’s 435 Project District Leadership Council Member, National American Heart Association (1997)
Judging Committee for the Young Investigators Award, Member American College of Cardiology (1995-1996)
Public Affairs Policy Committee Member, American Heart Association (1995-1996)
Science Advisory and Coordinating Committee -SACC, National American Heart Association (1994-1996)
AHA Scientific Advisory Committee Member (1994-1996)
Scientific Publishing Committee Member, National American Heart Association (1992-1996)
Publishing Committee, American Heart Association (1992-1996)
Fellowship and Established Investigator Subgroup Member, National American Heart Association (1990-1995)
Grant Peer Review Committee, National American Heart Association (1990-1995)

                                                                                                    June 2019 | Page 10
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 11 of 55
                                Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

AHA National Research Committee Member (1990-1995)
Executive Committee Member, Council on Circulation, National American Heart Association (1989-1995)
Subcommittee to Develop and Write ACCSAP American College of Cardiology (1995)
Annual Scientific Sessions Program Committee Member, National American Heart Association
Research Advisory Panel, University of Ottawa Heart Institute (1994)
Ad Hoc Committee on Annual Scientific Session Structure Review Member, American College of Cardiology (1992-1993)
Scientific Advisory Committee Member, Baylor College of Medicine, /The Methodist Hospital (1987-1993)
Annual Scientific Session Program Committee, Member American College of Cardiology (1989-1991)
Committee on Post–Graduate Education, Council on Clinical Cardiology, American Heart Association (1988-1991)
Ad Hoc Committee Member, Cardiology and Surgery Branches Review, Board of Scientific Councilors, National Heart, Lung,
  and Blood Institute (1989-1990)
Parent Committee Member, Specialized Center for Research (SCOR) in Hypertension, National Institute of Health, National
  Heart, Lung and Blood Institute (1989-1990)
Safety and Data Monitoring Committee, Bypass Angioplasty Revascularization Investigation Trial, National Heart, Lung, and
  Blood Institute, Member (1988-1990)
Young Investigators' Awards Committee, Member American College of Cardiology (1984-1990)
Baylor College of Medicine Full–Time Faculty Promotions Committee Member, Baylor College of Medicine/The Methodist
  Hospital (1988-1989)
Clinic Management Committee Member, Dept. of Medicine, Baylor College of Medicine/ Methodist Hospital (1988-1989)
Scientific Advisory Committee Member, Heart Research Institute for Molecular Biology, Sydney, Australia (1987-1988)
Development Committee, American Heart Association, Texas Affiliate, Member American Heart Association Texas Affiliate
  (1986-1988)
Research Review Committee, American Heart Association, Texas Affiliate, Member (1986-1988)
Cardiology Advisory Committee Member, National Heart, Lung, and Blood Institute, Department of Health and Human
  Services (1984-1988)
Faculty Appointments and Promotions Committee, Baylor College of Medicine, Member Baylor College of Medicine/The
  Methodist Hospital (1986-1987)
Medical & Scientific Committee, American Heart Association Texas Affiliate, Member American Heart Association Texas
  Affiliate (1985-1987)
Lecture Series Component Subcommittee, Department of Medicine, Baylor College of Medicine, Member Baylor College of
  Medicine/The Methodist Hospital (1983-1986)
Speakers Bureau Task Force, Member, American Heart Association Texas Affiliate
Subcommittee for Animal Use, Committee for Animal Research, Baylor College of Medicine, Member Baylor College of
  Medicine/The Methodist Hospital (1984-1985)
Internal Advisory Committee, National Heart and Blood Vessel Research and Demonstration Center (NRDC), Baylor College
  of Medicine, Member Baylor College of Medicine/The Methodist Hospital (1983-1985)
Institutional Review Board for Human Research, The Methodist Hospital, Member Baylor College of Medicine/The Methodist
  Hospital (1982-1984)
Cardiovascular and Pulmonary Study Section Member, NHLBI (1980-1982)
Research Advisory Committee Member, NIH–Cardiovascular and Pulmonary Study Section (1980-1982)
Research Committee Member, American Heart Association, Missouri Affiliate (1979-1982)
Fellowship Selection Committee for Buder–Peters Award, Member, American Heart Association, Missouri Affiliate (1982)

CONSULTING AND ADVISORY ROLES TO INDUSTRY
1979-1987 Scientific Advisory Board of Marion Laboratories, Kanas City, Missouri
1987-1991 Advisory Board of Venture Capital Fund, Houston, Texas
1997-2007 Scientific Advisory Board of General Electric (Healthcare Division), NY
1999-2007 Scientific Advisory Board of Vasogen, Toronto, Canada (chair 2000-2007)
1999-present Scientific Advisory Board of Cumberland Pharmaceuticals, Nashville, Ten
2004-2008 Scientific Advisory Board of Liponex Inc, Ottawa, Canada

                                                                                                     June 2019 | Page 11
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 12 of 55
                                  Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

2008-2010 Scientific Advisory Board of ImaSight Inc
2005-2012 Scientific Advisory Board of Spartan Industries LTD
2006-2010 Consultant to Quest Diagnostics
2004-2010 Member, Senior Editorial Board, COR Medical Technologies

DISTINGUISHED LECTURESHIPS
Keynote Speaker at World Young Scientist Summit, in Wenzhou, China. Genetics Will Revolutionize the Prevention of Heart
Disease. (2019, Oct. 26).
Speaker at Beijing. A Primer of Genetics for Heart Disease. (2019, Oct. 27).
Discussant, Transcatheter Cardiovascular Theraputics; Annual Scientific Meeting in San Francisco (2019,Sept.25)
Keynote Debater, European Society of Cardiology, Paris, August 3, 2019, Genetics will revolutionise risk scoring in CAD
(pro)
Keynote Speaker, CME Course, Halifax, NS, Canada; Genetics of Coronary Artery Disease July 14, 2019
Keynote Speaker, India Cardiac Society and India Cardiovascular Intervention Society, Kolkata, India, Genetics of
Coronary Artery Disease. (2019, May 28)
India Cardiac Society and India Cardiovascular Intervention Society, Kolkata, India, Genetics of Coronary Artery Disease.
Genetics of Platelet Therapy. (2019, May 29)
India Cardiac Society and India Cardiovascular Intervention Society, Kolkata, India, Genetics of Coronary Artery Disease.
Personalized Medicine. (2019, June 1)
India Cardiac Society and India Cardiovascular Intervention Society, Kolkata, India, Genetics of Coronary Artery Disease.
Precision Medicine. (2019, June 2)
Keynote Speaker, Beijing Health Summit, Beijing, China. Genetic Prediction of Coronary Artery Disease (2019, May 18)
Co-Chair, Annual Scientific Session. American College of Cardiology, New Orleans, LA. Genetic Testing: New Frontiers in
Cardiovascular Care (2019, March 16)
Distinguished Lecturer, Progress in Genetic Medicine, Delhi India, (2019, Jan 20), Cardiology Course sponsored by the
American College of Cardiology (ACC)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Beijing, China (2018, Nov 18)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Beijing, China (2018, Oct 13)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Shanghai, China (2017, Nov 13)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Beijing, China (2017, Nov 14)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Xian, China (2017, Nov 15)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Xinxiang, China (2017, Nov 15)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Tong Chuan, China (2017, Nov 16)
Distinguished Lecturer, Genetic Prediction of Coronary Artery Disease, Zhengzhou, China (2017, Nov 17)
Distinguished Lecturer, Glen E. Garrison Heart and Cardiovascular Health Grand Rounds, Augusta, GA (2017, Oct 24)
Plenary Speaker, Genetics of Coronary Artery Disease, New Deli, India (Dec., 2014), Cardiology Course sponsored by the
American College of Cardiology (ACC)
Distinguished Lecturer, Cardiology Course presented by the American College of Cardiology (ACC) and the Saudi Heart
  Association (SHA) Jeddah, Saudi Arabia (2014, Oct 25-26)
Opening Speaker, The James T. Willerson MD Cardiovascular Seminar (JTWCVS), Texas Heart Institute, “Fifty Genes for
  CAD and what have we learned.” Houston, Texas (2014, Sep 11)
Keynote Speaker, International Academy of Cardiovascular Sciences, Yetta and Jack Levit Distinguished Lecture, “A Glimpse
  of Medicine in the Future”, Winnipeg Manitoba Canada (2014, Sep 4)
Plenary Speaker, Medicine, A Glimpse of the Future, India Science Institute, Jammu, India (2014, Feb 15)
Honorary Lecture, Genetics of Coronary Artery Disease, Ottawa Heart Research Conference, Ottawa, Canada (May 8, 2014)
Distinguished Lecturer, Opening of The James Willerson Lecture series, University of Texas, Houston, Texas (2014, Sept 11)
Distinguished Lecturer, Cardiovascular Forum, Winnipeg, Manitoba, Canada. (2014, Sept 4)
Keynote Speaker, 40th Annual Williamsburg Conference on Heart Disease, Baylor Health Care System, Williamsburg, Virginia
  (2013 Dec 8-10)

                                                                                                        June 2019 | Page 12
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 13 of 55
                                 Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Keynote Speaker, 65th Annual Conference of Cardiological Society of India, BIEC, Bangalore, India (2013 Dec 5-8)
Honoree Speaker, Negev Dinner, Jewish National Fund of Canada, Ottawa, ON (2013 Oct 29)
Keynote Speaker & Chair, International Academy of Cardiology, 18th World Congress on Heart Disease, Annual Scientific
  Sessions, “Inflammation - The New Target for Prevention of Coronary Artery Disease”. Vancouver, BC. [2013 July 27]
Keynote Speaker, 2013 Health Research Caucus on Cardiac Research and Heart Health. “Research Canada: An Alliance for
  Health Discovery”. Parliament Hill, Ottawa, Canada (2013 May 6)
Keynote Speaker, 2013 ACCF/BSC Cardiovascular Symposium, American College of Cardiology Foundation/Brazilian
  Society of Cardiology, “Evolving Impact of OMICS in Approaching CV Disease: A Step-by-Step Building Process”.
  Sao Paulo, Brazil (2013 May 4)
Distinguished Lecturer, ACC.13 Heart Failure Symposium, Translational Research Symposium with the International Society
  for Cardiovascular Translational Research III: Cardiovascular Translational Research for Biologics “Personalized Medicine:
  Breakthroughs in Genetics”, San Francisco, USA [2013 Mar 10]
Distinguished Lecturer, American College of Cardiology Foundation, ‘Evolving impact of OMICS in approaching
  cardiovascular disease - a step-bystep building process’, Third ACCF India Cardiovascular Symposium, Mumbai, India
  [2013 Jan 19]
Distinguished Lecturer, ‘Medicine: A Glimpse of the Future’, Royal Canadian Institute for Advancement of Science, co-
  sponsored by the Gairdner Foundation, Toronto (2013 Jan 13)
Plenary Speaker, Canadian Cardiovascular Congress, 2012 CCS Research Achievement Award Presentation, Toronto, Ontario
  (2012 Oct 29)
Plenary Speaker and Plenary Session Chair, International Academy of Cardiology, 17th World Congress on Heart Disease,
  Annual Scientific Sessions 2012, “A Glimpse To The Future – Genetics of Heart Disease”, Toronto, Ontario (2012 Jul 28)
Plenary Speaker, AACC Annual Meeting 2012 and Clinical Lab Expo, “9p21 DNA Variants Associated with Coronary Artery
  Disease”, American Association for Clinical Chemistry, Los Angeles, California (2012 Jul 16)
Keynote Speaker, ACVIM Forum 2012, American College of Veterinary Internal Medicine, “Therapy for HCM in Genetic
  Animal Models” New Orleans, Louisiana, USA (2012 May 30)
Endowed lectureship, Visiting Professor, Washington University “Genes and the Comprehensive Prevention of Heart Disease”,
  St Louis, Missouri (2011 Nov 2)
Endowed lectureship, Anandi L Sharma Visiting Professor of Cardiovascular Medicine, New York, NY (2011 May 23)
Endowed lectureship, Anna and Harry Borun Visiting Professor, California (2011 May 5–6)
Keynote Speaker, Chongqing International Heart Congress, Keynote Speaker–“Genes for Coronary Artery Disease–A Pathway
  to Personalized Medicine”, Chongqing, China (2011 Apr 22–23)
Keynote Speaker, ACC’11: “Genetic Markers for Risk of Coronary Disease: Ready for Prime Time or Lost in Translation?”
  New Orleans, LA (2011 Apr 2)
Keynote Speaker, WCC Scientific Sessions, “The 9p21 variants: Its Prevalence and Impact on Heart Disease”, Beijing, China
  (2010 June 16–19)
Keynote Speaker, “Genes and the Heart”, 50th Anniversary Symposium, Gairdner Foundation, University of Ottawa Heart
  Institute (2009 Jun 3)
Keynote Speaker, “Medicine: A Glimpse of the Future”, Canadian Association of Former Parliamentarians, Parliament Hill
  (2009 June 1)
Endowed lectureship, Lewar Annual Cardiovascular Science Day, “Genes for Coronary Artery Disease–A Pathway to
  Personalized Medicine”, Toronto, Ontario (2008 May 29)
Endowed lectureship, Richard S Crampton Lecture, “Personalized Medicine–An Idea Whose Time is Approaching”,
  Charlottesville, VA (2007 Nov 13)
Keynote Speaker, Presentation to Cardiologists in St Petersburg, “Can we Live for 150 Years”, (2007 Oct 11–12)
Keynote Speaker, National Congress of Cardiology Satellite Symposium, “Identification of Genes for Coronary Artery
  Disease”, Moscow, Russia (2007 Oct 9–11)
Endowed lectureship, 8th Berman Lecture, “Personalized Medicine–An Idea Whose Time is Approaching”, Case Western
  Reserve University, Cleveland, Ohio, May 8, 2007
Keynote Speaker, “State of the Union Address on Cardiovascular Genetics”, Heart & Stroke Clinical Update, Toronto,
  December 8, 2006
Keynote Speaker, GE Day, “What if Personalized Medicine enabled you to Glimpse into Your Future?” Calgary, Alberta (2006
  Sep 14)



                                                                                                        June 2019 | Page 13
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 14 of 55
                                  Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Lecturer, University of British Columbia, Distinguished Speaker in Cardiovascular Medicine, UBC Division of Cardiology,
  Vancouver, BC (2006 Oct 5)
Keynote Speaker, Canadian Cardiovascular Society, State–of–the–Art Lecture, “Molecular Genetics and the Future of
  Cardiology”, Montreal, Quebec (2005 Oct 24)
Keynote Speaker, General Electric Health Care Day, “Medicine–A Glimpse of the Future”, Toronto, Ontario, (2005 Sep 15)
Plenary Speaker, 15th Asian Congress of Cardiology, New Horizon in Cardiology, Genetic Manipulation in Cardiovascular
  Diseases, Genetic Determination: Clinical Applications, Cardiomyocyte Rejuvenation, Pattaya, Thailand, Oct. 2004
Presidential Plenary Address (Simon Dack Lecture) ACC Scientific Sessions, Atlanta, Georgia (2002)
Endowed lectureship, 4th Annual Keon Lecture, Molecular Cardiology in the 21st century University of Ottawa, Ontario
  (2002)
Endowed lectureship, 18th Annual Kenneth W G Brown Memorial Lecture, A glimpse of the immediate future of molecular
  genetics University of Toronto, Ontario (2002)
Plenary Speaker, Genetic Testing an Idea Who’s Time Has Come, 65th Annual Scientific Sessions, Kyoto, Japan (2001)
Keynote Speaker, The molecular genetics of atrial fibrillation 1st Annual Symposium on the Electrophysiology of Atrial
  Fibrillation, Oviedo, Spain June 8–11 2000
Endowed lectureship, Frank N Wilson Visiting Professor, A glimpse of the 21st century from present day molecular biology,
  University of Michigan Health System, Ann Arbor, MI June 1–3, 2000
Keynote Speaker, A glimpse of the 21st century from present day molecular genetics, 5th International Conference of the
  Jordan Cardiac Society, Amman, Jordan April 19–21, 2000
Dr E R Smith Honored Lecturer in Cardiovascular Research A glimpse of the future from present day molecular genetics,
  University of Calgary, Calgary, Alberta, Canada (1999)
Endowed lectureship, Cardiovascular Society at Mayo Clinic Update of molecular genetics in the cardiomyopathies Rochester,
  MN (1999)
Endowed lectureship, Cardiology Grand Rounds, University of California, San Diego, A glimpse of the 21st century from
  present day molecular biology San Diego, CA (1999)
Plenary Speaker, A glimpse of the future from present day molecular biology, Sixth Annual Cardiopulmonary Symposium for
  the Primary Care Provider, Rochester Riverside Convention Center, Rochester, NY (1999)
Plenary Address, 12th Asian Congress of Cardiology, Genetics of atrial fibrillation, Manila, Philippines (1998)
Plenary Speaker for the 46th Congress of Japanese Cardiac Society, Beneficial post MI effects of heart rate lowering Ca
  antagonist/VANQWISH Study, Tokyo, Japan (1998)
Honored Lecturer, Early Diagnosis of Infarction, 1st Theo J Tsagaris Lecture, University of Utah, Salt Lake City, UT (1998)
Plenary Speaker, Singapore Cardiac Society & The Heart Association of Thailand “Hot Topics in Cardiology 1998”, Prospects
  for gene therapy in coronary artery disease, Phuket, Thailand (1998)
Keynote Speaker, Molecular Genetics of Hypertrophic Cardiomyopathies XVI World Congress of the (ISHR) International
  Society for Heart Research, Rhodes, Greece (1998)
Plenary Speaker, Molecular Genetics of Cardiomyopathies, XIII World Congress of Cardiology, Rio de Janeiro, Brazil (1998)
Endowed Lectureship, A glimpse of the 21st century from present day molecular biology 7th Annual John McGuire
  Lectureship, University of Cincinnati, OH (1998)
Endowed Lectureship, Molecular biology and cardiology: Future prospects, Harvey Memorial Lecturer, Northeastern Ohio
  Universities College of Medicine, Youngstown, OH (1997)
Endowed Lectureship, Molecular Cardiology, present and Future Perspectives, Meeting of the West Norwegian Cardiology
  Society, Bergen, Norway (1997)
Keynote Speaker, Expanding role of molecular biology in cardiovascular medicine, State of the Art Lectures, III, First Annual
  Scientific Meeting of the Heart Failure Society of America, Baltimore, MD (1997)
Lecturer, Structure function analysis of the bMyHC gene and protein, Genomics to Physiology and Beyond: How do we get
  there? The Banbury Center, Cold Spring Harbor Laboratory, New York (1997)
Mikamo Lecturer–61st Annual Scientific meeting of Japanese Circulation Society, A glimpse of the 21st century from present
  day molecular genetics, Tokyo, Japan (1997)
Honoured Guest Lecturer, in honor of Eugene Braunwald, MD, Harvard University, Boston, Massachusetts (1996)
Joint Conference of The Methodist Hospital and American Hospital of Istanbul, Recent advances in molecular cardiology and
  early diagnosis with MB CK Subforms, Istanbul, Turkey (1996)
Plenary Speaker, Malaysian Heart Association, Current issues on calcium channel blockers in the management of ischemic
  heart disease, Kuala Lampur, Malaysia (1996)

                                                                                                         June 2019 | Page 14
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 15 of 55
                                  Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Plenary Speaker, Scientific Symposium of the Singapore Heart Society, Glimpses of the 21st century based upon present–day
  molecular genetics, Singapore (1996)
Plenary Speaker, Indonesian Heart Association, Controversy in Ca–antagonist Therapy, Padang, Indonesia (1996)
Honored Lecturer, Molecular basis of left ventricular hypertrophy and its treatment, University of Korea, Seoul, Korea (1995)
Plenary Session Honored Lecturer, Molecular Genetics: Implications for HMC and Cardiac Growth, Swedish Medical
  Association, Stockholm, Sweden (1995)
Opening Plenary Speaker, Molecular Genetics of Cardiomyopathies, 43rd Annual meeting of the Japanese College of
  Cardiology, Yokohama, Japan (1995)
Opening Plenary Speaker for the Asian Pacific Society of Cardiology (1995)
RT Hall Lecturer, Hypertrophic Cardiomyopathy: What Have We Learned from Molecular Genetics, Cardiac Society of
  Australia and New Zealand (1995)
Distinguished Clinical Science Lecturer, How Molecular Biology Will Reshape the Future of Cardiovascular Therapeutics,
  Boston University School of Medicine, Boston, MA (1995)
Joseph B Wolffe Memorial Lecturer, Molecular Biology: Unlocking the Secrets of Exercise Science, American College of
  Sports Medicine, Minneapolis, MN (1995)
1995 RN Anderson Lectureship, Futuristic View of Non–Conventional Molecular Genetic Risk Factors for Heart Disease,
  Victoria General Hospital, Toronto, Canada (1995)
1995 Mark Weinstein Memorial Lecturer, Genetic Basis of Cardiac Disease, Suburban Hospital, Bethesda, MD (1995)
1995 Sterling Visiting Professor, Molecular Genetics of the Cardiomyopathies, State University of New York Health Science
  Center at Syracuse, NY (1995)
Simon Dack Visiting Professorship, Molecular Genetic Risk Factors for Heart Disease and Diagnosis and Treatment of
  Hypertrophic Cardiomyopathy, Mount Sinai Medical Center, New York, NY (1995)
1995 Blount Lecturer, Molecular Genetics of HCM: Clinical Implications, Univ. of Colorado Health Sciences Center, Denver,
  USA
Phi Rho Sigma Irving S Cutter Lecturer, Glimpses of the Future from present Day Molecular Genetics, (1994)
Endowed Lectureship, Martin J Mueller Lectureship, Molecular Genetics: Terror or Therapy? Kansas City, Missouri, (1994)
Annual Burch Lecturer, Molecular Genetics of Cardiomyopathies, Musser–Burch Society, Tulane University, New Orleans,
  LA (1993)
Opening Plenary Lecture for the Second Annual International Academy of Cardiology, The Molecular Biology of Cardiac
  Hypertrophy and Failure: The Potential for Molecular Intervention, Geneva, Switzerland (1993)
Simon Rodbard Memorial Lecturer, Molecular Basis for Cardiomyopathies, American College of Chest Physicians, Chicago,
  IL (1992)
Pfizer Visiting Professor, Molecular Biology and Its Impact for the Future of Cardiology, University of Virginia Health
  Science Center, Charlottesville, VA (1992)
1992 Southworth Lectureship, Molecular Basis for Cardiac Growth, College of Physicians & Surgeons of Columbia
  University, New York, NY (1992)
Herbert Berger Endowed Lecturer, Molecular Cardiology, University of Maryland, Baltimore, MD (1992)
Arvilla Berger Lecturer, Selecting the Thrombolytic Agent and Beyond, The New York Cardiological Society, NY (1991)
Plenary Session Speaker, American Heart Association, Anaheim, CA, (1991)
Endowed Lectureship, Kroc Lecture, University of New Mexico, Albuquerque, New Mexico (1991)
Endowed Lectureship, First HJC Swan Lecture, Cedars–Sinai Medical Center (1991)
Endowed Lectureship, James R Neely Lecture, Geisinger Medical Center (1991)
Plenary Lecturer for Canadian Cardiovascular Society, 1990
Plenary Speaker, Heart and Stroke Foundation of Canada, Canadian Cardiovascular Society, Halifax, NS, Canada (1990)
Endowed Lectureship, Jesse E Edwards, MD Lectureship, St Paul, Minnesota (1989)
Endowed Lectureship, Pfizer Visiting Professorship, Duke University Medical Center, Durham, North Carolina (1989)
Plenary Speaker, Republic of China Society of Cardiology (1988)
Plenary Speaker, NIH/NHLBI sponsored US–Poland Joint Symposium in Cardiovascular Diseases, Warsaw, Poland (1988)
Plenary Speaker, Hellenic Cardiological Society, Athens, Greece (1984)
Lecturer, The Seventh Annual Ain Shams Medical Congress, Cairo, Egypt (1984)



                                                                                                         June 2019 | Page 15
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 16 of 55
                                 Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Plenary Speaker, The Julius Elson Memorial Lecturer in Cardiology, Christian Hospital Northeast–Northwest, St Louis,
  Missouri (1983)
Plenary Speaker, National Symposium, Archives Internationales de Physiologie et de Biochimie, Brussels, Belgium (1983)
Plenary Speaker, Lecturer, American College of Cardiology Circuit Course, Hungary, Bulgaria and Romania (1979)
Plenary Speaker, Lecturer, 11th Congress of the South African Society of Physicians, Cape Town, South Africa (1978)

LECTURES
Genetics in Cardiovascular Risk Assessment: A Sex Specfic Approach. Women’s Heart Health at Omini Resort in Scottsdale,
AZ. (2019, Nov. 15).
A Career in Cardiovascular Genomics and Genetics, Presented at the American College of Cardiology for Cardiac Fellows.
Heart House, Washingtion, D.C. (2019, Nov. 1).
Genetic Risk Score Could revolutionize Primary Prevention of Coronary Artery Disease, Dignity Hospital Medical Group, One
Team Retreat, Point Hilton Squaw Peak Resort, Phoenix, Arizona, Oct. 11, 2019
Genetic of CAD, Residents of Internal Medicine, Dignity Health, SJHC, Phoenix, AZ, , August 17, 2019
Genetics of Coronary Artery Disease, Dignity Health, Chandler Hospital, Chandler Arizona. July 2, 2019
American College of Cardiology. Annual Scientific Meeting. New Orleans, LA. “Which Genetic Tests are Useful for Risk
Stratification of CAD?” (March 16, 2019)
Vascular Biology Working Group. U.S. Chapter Meeting at ACC. New Orleans, LA. “How close are we to a Useable Genomic
Risk Score for CAD?” (March 15, 2019)
European Society of Cardiology. Annual Scientific Meeting. Munich, Germany “Genomics, proteomics and cardiovascular
epidemiology” (August 27, 2018)
Medical College of Georgia at Augusta University. Vascular Biology Center. “Genetics and Mendelian Randomization for the
Prevention of CAD” (October 25, 2017)
University of Arizona College of Medicine-Tucson. “Genetic Prediction of Coronary Artery Disease” (October 20, 2017)
European Society of Cardiology. Annual Scientific Meeting, Barcelona, Spain “The Journey to Precision Medicine” (August
27, 2017)
American Association of Physicians of Indian Origin. Atlantic City, “Genetics & Personalized Medicine” (June 22, 2017)
American College of Cardiology. Washington, DC: Debate “Personalized and Digital Medicine is THE ANSWER!” (February
6, 2017)
University of San Diego. Grand Rounds. “Genetics and the Management of Coronary Artery Disease” (October 20, 2016)
Dalhousie University. 50th Reunion. “Genetics – A Glimpse of the Future” (October 12, 2016)
Washington, D.C. INOVA. “Genetics and Lessons Learned” (August 9, 2016)
Washington, D.C. INOVA. “Genetics and Prevention of Coronary Artery Disease” (August 8, 2016)
Pisa, Italy. International Summit on Ischemic Heart Disease. “Genetics of Coronary Artery Disease” (June 20, 2016)
Arizona. Banner Retreat. “Medicine – A Glimpse of the Future” (May 13, 2016).
University of Arizona College of Medicine – Phoenix. Lecture to Medical Students. “Genomics and Genetics of Coronary
  Artery Disease” (April 20, 2016)
Virginia. INOVA Cardiovascular Symposium. “Genomics and Cardiovascular Disease: From Science to Clinical Implications”
  (April 15, 2016)
University of Arizona College of Medicine – Phoenix. Mini Medical School 3.0. “Medicine – A Glimpse of the Future”
  (March 9, 2016)
“9p21 and Coronary Artery Disease”, Nashville, Tennessee (January 27, 2016)
American College of Cardiology Course in Mumbai, India. “Diastolic Heart Failure” (January 25, 2016)
American College of Cardiology Course in Mumbai, India. “Genetics of Heart Disease” (January 24, 2016)
University of Arizona College of Medicine Phoenix. Research and the Global Effort (Sept 17, 2015)
University of Arizona- College of Medicine Phoenix. Genetics and CAD (April, 2015)
ACC Annual Scientific Meeting, Genetics and Prevention of CAD, San Diego, California. (March, 2015)
Beijing University. “Genetics of Coronary Artery Disease”. Beijing, China (2014 Oct 2)

                                                                                                         June 2019 | Page 16
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 17 of 55
                                 Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Lishui Central Hospital. “Genetics of Coronary Artery Disease”. Lishui, China (2014 Sep 30)
Taian Traditional Hospital. “Genetics of Coronary Artery Disease”. Taian, China (2014 Sep 28)
XuZhou Central Hospital. “The Canadian Health Care System and Its Future. XuZhou, China (2014 Sep 27)
University of Virginia Health System, Cardiology Grand Rounds. "Genetics: A Glimpse of the Future", Virginia [2013 Oct 14]
Dalhousie University Medical Alumni Association, “Genetics of Coronary Artery Disease” Shediac, NB, [2013 Sep 6]
BioConference Live Genetics & Genomics 2013. “Genetics of Coronary Artery Disease”. Labroots Live Webinar [2013 Aug
  21]
Lecturer, Canadian Society of Pharmaceutical Sciences (CSPS) & The Canadian Controlled Release Society (CRS) Annual
  Symposium Personalized Medicine & Individualized Drug Delivery. “Personalized Genetics of Coronary Artery Disease”.
  The University of British Columbia, Vancouver, BC [2013 Jun 13]
Lecturer, IMM Seminar Series Speaker, the Brown Foundation Institute of Molecular Medicine (IMM): UTHealth Science
  Center at Houston. “Genetic Variants Associated with Coronary Artery Disease Risk”. Houston, Texas [2013 Apr 12]
Lecturer, Cardiology Conference, Louisiana State University Health Sciences Center, “Genetic Variants Associated with
  Coronary Artery Disease Risk” New Orleans, USA [2013 Apr 10]
Keynote Speaker, University of Ottawa Health Symposium. “Medicine: A Glimpse of the Future”. Ottawa [2013 Mar 23]
Lecturer, ACC.13 Learning Destinations, CV Innovations Educational Forum: Innovations in Cellular Therapy and Genetics:
  “Personalized Medicine: Breakthroughs in Genetics” San Francisco, USA [2013 Mar 11]
Lecturer, ACC.13 Interfaces in Clinical CV Imaging: Progress from Pathophysiology to Practice: Heart Muscle and Passive
  Power “Myocardium in HF: of Disarray, Disintegration and Death” San Francisco, USA [2013 Mar 11]
Lecturer, National Human Genome Research Institute (NHGRI) Genomic Medicine Centers Meeting 4, American College of
  Medical Genetics and Genomics, “Genomic Medicine: Physician Literacy in Cardiology”, Dallas, Texas USA [2013 Jan 28]
Lecturer, International Academy of Cardiology, 17th World Congress on Heart Disease, Annual Scientific Sessions 2012,
  “Genetics Of Heart Disease- Are We Ready For Prime Time?”, Toronto, Ontario [2012 Jul 28]
Lecturer, AACC Annual Meeting 2012 and Clinical Lab Expo, “Genetics of Coronary Artery Disease”, American Association
  for Clinical Chemistry, Los Angeles, California [2012 Jul 16]
Lecturer, Modern Therapeutics 2012 Conference, CSPT Canadian Society of Pharmacology and Therapeutics, “Genetic
  Predisposition for Coronary Artery Disease”, University of Toronto, [2012 Jun 15]
Lecturer, 17th Annual Atlantic Canada Cardiovascular Conference, presented by The Divisions of Cardiology and
  Cardiovascular Surgery in cooperation with Continuing Medical Education, “Personalized Medicine and Coronary Artery
  Disease “ Dalhousie University, Faculty of Medicine, Halifax Nova Scotia, [201 Apr 20]
Lecturer, Ottawa Women's Canadian Club 2012 Meeting, “The Genetics of Medicine and Heart Disease”, Chateau Laurier,
  Ottawa [2012 Apr 17]
Lecturer, ACC.12-61st Annual Scientific Session & Expo, Chicago USA: “9p21: A Major Genetic Predictor of Cardiovascular
  Disease: Function and Application” and “Personalized Medicine and Coronary Artery Disease” [2012Mar24] and
  “Personalized Medicine” [2012Mar25]
Lecturer, Population Health Research Institute, A Joint Institute of McMaster University and Hamilton Health Sciences,
  “Genes and Coronary Artery Disease”, McMaster University, Hamilton, [2012Mar20]
Lecturer, 23nd Annual Scientific Symposium of Transcatheter Cardiovascular Therapeutics, TCT 2011,–“Is the time ripe for
  genetic testing for Coronary Artery Disease?” San Francisco, California, [2011Nov 7–11]
Lecturer, Clinical Trials in Canada “Delivering on the Promise of Pharmacogenetics”, Toronto, ON, [2011Oct18]
Lecturer, Post Doctoral Joint Meeting on Cardiovascular Science, University of Ottawa Heart Institute, August 11, 2011
Lecturer, GE Healthcare CV Advisory Board, “Potential use of Integrin Imaging in imaging hypertrophic cardiomyopathy”,
  London, UK, June 28–29, 2011
Lecturer, State of the Heart 2nd Symposium, “Bedside Genetic testing–Are we there yet?” Toronto, ON, May 28, 2011
Lecturer, Critical Markers of Disease 3rd Annual Symposium, “Heart Disease and your Genes”, Ottawa Health Centre, Ottawa,
  ON, May 25, 2011
Lecturer, Ottawa Heart and Stroke–“Heart Disease: A Glimpse of the Future”, Ottawa, ON, April 13, 2011
Lecturer, ACC’11: Cardiovascular Innovations Forum–“Genetic Predisposition and the Treatment of Hypertension”, New
  Orleans, LA, April 4, 2011
Lecturer, ACC’11: Cardiovascular Innovations Forum–“The Commercial potential from preventing Heart Disease based on
  Genes”, New Orleans, LA, April 4, 2011
Lecturer, ACC’11: ISCTR 4th Annual Symposium: “Genomics and Personalized Medicine”, New Orleans, LA, Apr 2, 2011
Lecturer, “Breakfast meeting on Personalized Medicine”, Parliament Hill, Ottawa, ON, March 1, 2011
                                                                                                      June 2019 | Page 17
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 18 of 55
                                Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Lecturer, “Medicine: A Glimpse of the Future”, Rideau Club, Ottawa, ON, January 14, 2011
Lecturer, IT Professionals, “Medicine: A Glimpse of the Future”, Westin Hotel, Ottawa, ON, December 1, 2010
Lecturer, Georgia Chapter ACC Annual CME Meeting, Lake Oconee, “Cardiovascular Genetic Testing–Prime Time has
  arrived”, Atlanta, GA, November 20, 2010
Lecturer, International Society of Hypertension, “Genome wide Association Studies”, Vancouver, BC, Sep 28, 2010
Lecturer, ANF Symposium, University of Ottawa Heart Institute, September 22–23, 2010
Lecturer, Ottawa Life Sciences Executive Networking Form, “University of Ottawa Heart Institute Research Opportunities”,
  September 22, 2010
Lecturer, Siriaj Scientific Congress, Annual Scientific Symposium, 120th Anniversary, “Genomics of Coronary Artery
  Disease: the new Frontier”, Bangkok, Thailand, August 14–19, 2010
OHA Region 2 Meeting, “A Glimpse of Medicine in the 21st Century”, Lord Elgin Hotel, Ottawa, ON, June 4, 2010
Lecturer, Canadian Cardiovascular Research Network (CCRN), “How Pharmacogenetics may change in the Future”, Toronto,
  ON, May 29, 2010
Lecturer, Rotary Club, Ottawa, May 10, 2010
Lecturer, Young Investigator Forum, Vancouver, BC, May 4–5, 2010
Lecturer, Stress Testing & Ambulatory Monitoring Symposium, University of Ottawa Heart Institute, May 1, 2010
Lecturer, 2010 Symposium Ischemic Cardiomyopathy (2 talks): “Contribution to Genetics and Knowledge Management to
  Ischemic Heart Disease” and “Health Care and Coronary Artery Disease”, Girona, Spain, April 14–16, 2010
Lecturer, ISCTR Symposium–“Genomics and Personalized Medicine: Atlanta, Georgia, March 13, 2010
Lecturer, Fraser Institute, Academic Half Day–“Genetics a Cardiologist show know” and Fraser Lecture, “A Glimpse of the
  Future through Cardiovascular Genetics”, Montreal, Quebec, February 3–5, 2010
Lecturer, “Careers in Genetics and Proteomics”, How to become a Cardiovascular Investigator, Washington, DC, Dec 4, 2009
Lecturer, “Tools and Trends In the Discovery of Human Genome Sequence Variation”, American Heart Association Scientific
  Sessions, Orlando, Florida, November 15–17, 2009
Lecturer, “The 1000 Genome Project” American Heart Association Scientific Sessions, Orlando, Florida, Nov15–17, 2009
Lecturer, “The Genetics of Cardiac Disease”, Canadian Society of Internal Medicine, Ottawa, Ontario, October 22, 2009
Lecturer, “A Glimpse of Medicine in the Future”, Dalhousie Medical Alumni Association, DMAA Awards & Recognition
  Gala Dinner, Dalhousie University, Halifax, NS, September 24, 2009
Lecturer, “Genetics & Proteogenomics: What’s the Difference & What’s the Importance”, Canadian Vascular Biology
  Working Group Meeting, Vancouver, BC, August 13–16, 2009
Lecturer, “Novelties on the Genome Wide Association Studies: Let’s Focus on the Genetics of my Patient”, West Coast
  Cardiovascular Forum, San Francisco, California, June 19–21, 2009
Lecturer, “Genes & Future Genetic Testing”, Alumni Annual General Meeting, University of Ottawa Heart Institute, June 4,
  2009
Lecturer, Chapman Lecture, Houston, Texas, May 27–29, 2009
Lecturer, CANNeCTIN Pharmacogenetics Symposium, Hamilton, Ontario May 20–22 2009
Lecturer, “The Genetics & Related Clinical Considerations in HCM” Spring Symposium, Oakland, Calif., Apr25, 2009
Lecturer, “Personalized Medicine: An idea whose time is approaching”, Albert Einstein College of Medicine and Montefiore
  Medical Center (2 Lectures), April 22 & 23, 2009
Lecturer, “Personalized Medicine: An idea whose time is approaching”, London Cardiac Update, London, ON [2009 Apr 18]
Lecturer, “Genetics of CAD Disease”, ISCTR International Society for Cardiovascular Translational Research, San Diego,
  California, February 28, 2009
Lecturer, “Gene Therapy in Cardiology”, Michigan, January 23, 2009
Lecturer, “The Importance of Molecular Medicine to Modern Cardiology”, Emeritus AUC Meeting, Carmel, Calif. [2009Jan
  7–9]
Lecturer, “Novelties on Congenital Syndromes, Cardiomyopathies, Arrhythmias, 41st Annual New York Cardiovascular
  Symposium, December 12–14, 2008
Lecturer, “How to become a Cardiovascular Investigator Program”, Washington, DC, December 5 & 6, 2008
Lecturer, “Identifying genes for Coronary Artery Disease”, Iranian Heart Association Scientific Sessions & “Genetics of
  Hypertrophic Cardiomyopathy”, Saudi Arabia Heart Association, November 18–21, 2008
Lecturer, “Evidence of Technology with Genetic Animals”, ITAC, Toronto, Ontario, November 13, 2009

                                                                                                     June 2019 | Page 18
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 19 of 55
                                Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Lecturer, “Identification of Genes for Coronary Artery Disease”, Taipei, Taiwan, October 4–11, 2008
Lecturer, “Genetics, Molecular Pathophysiology and Treatment of Hypertrophic Cardiomyopathy”, Taipei, Taiwan [2008 Oct
   4]
Lecturer, 12th Annual Heart Failure Society, “Genome–wide Association Studies: Caveats & Promises”, Toronto, Ontario,
   September 21–24, 2008
Lecturer, “New Technologies: Genomics”, Jornada Cicerone Workshop, Madrid, Spain, September 19–20, 2008
Lecturer, 14th World Congress on Heart Disease, “Genetics of Myocardial Infarction”, Toronto, Ontario, July 27, 2008
Lecturer, First Interventional Cardiology International Conference, “Personalized Medicine: An Idea whose time has come’,
   Guayaquil, Ecuador, July 17, 2008
Lecturer, Mercy Gilbert Center, “Personalized Medicine: An Idea whose time has come”, Arizona Heart Centre, Phoenix, AZ,
   July 11–12, 2008
Lecturer, First CNIC Cardiovascular Symposium, “Genetics of Coronary Artery Disease”, Madrid, Spain, Jun27–28, 2008
Lecturer, 2nd Annual International Congress of Cardiomyopathies and Heart Failure, “Statin and Heart Failure”, Toronto,
   Ontario, June 14, 2008
Lecturer, 2nd Annual International Congress of Cardiomyopathies and Heart Failure, “The First Common Gene for Coronary
   Artery Disease”, Toronto, Ontario, June 14, 2008
Lecturer, 2nd Annual International Congress of Cardiomyopathies and Heart Failure, “Hypertrophic Cardiomyopathy Update”,
   Toronto, Ontario, June 12, 2008
Lecturer, Mazankowski Alberta Heart Institute, International Symposium, “Genes, Epistasis and the Environment”, Edmonton,
   Alberta, June 3, 2008
Lecturer, Regenerative Medicine Research Day, “Personalized Medicine–An Idea Whose time has come”, Ottawa, June 2,
   2008
Lecturer, Cardiology Grand Rounds, “Personalized Medicine–An Idea whose time is approaching”, London, ON, May 26,
   2008
Lecturer, 25th Annual Symposium–Troubles with Rhythm: Molecular and Genetic Basis for Cardiac Arrhythmias, “Genetics
   of WPW and Atrial Fibrillation”, Montreal, Quebec, May 21, 2008
Italian National Research Council (CNR) - Genome Canada Workshop, Rome, Italy, April 2008
Lecturer, SAIP Symposium, “Bringing Preventive Cardiology and Genetics Together: Pharmacogenetics, Tailoring Risk
   Detection and Treatment”, Chicago, March 30, 2008
Lecturer, 30th Annual CV Symposium, “Personalized Medicine–An Idea which is rapidly Approaching”, Fort Lauderdale,
   February 21–24, 2008
Lecturer, Kettering Cardiology Colloquium, “The Genetic Component of Coronary Artery Disease–A Portent of things to
   come”, Dayton, Ohio, February 20, 2008
Lecturer, International Society for Cardiovascular Translational Research Symposium, “Personalized Medicine–An Idea whose
   Time is Approaching”, February 10, 2008
Lecturer, CHEO Genetics Education Rounds, “Personalized Medicine–An Idea whose Time is Approaching”, CHEO [2008
   Jan29]
Lecturer, CNIC Seminar Series, “Personalized Medicine–An Idea Whose Time is Approaching”, Madrid, Spain, [2008 Jan21]
Lecturer, Cardiology Grand Rounds Lecture, Oregon Health and Sciences University, “Personalized Medicine–An Idea whose
   Time is Approaching”, Portland, Oregon, January 10, 2008
Lecturer, Cardiology Grand Rounds Lecture, Oregon Health and Sciences University, Lecture to Cardiovascular Fellows,
   “Genetics of Cardiovascular Disorders”, Portland, Oregon, January 10, 2008
Lecturer, National Capital Alumni of Harvard Business School, “Glimpse of Medicine in the Future”, St Paul’s University,
   Ottawa, Ontario, November 21, 2007
Lecturer, 13th Annual Global Chapter–Vascular Biology Working Group, “Potential Role of New Genetic Markers in
   Predicting MI”, Orlando, Florida, November 3, 2007
Lecturer, Personalized Medicine Symposium, “Genotypic and Phenotypic Markers of CAD”, Washington, DC, Oct25/07
Lecturer, 19th Annual Scientific Symposium of Transcatheter Cardiovascular Therapeutics (TCT) 2007, “Hypertrophic
   Cardiomyopathy: Etiology, presentation and Natural History”, Washington, DC, October 20, 2007
Lecturer, “The Human Genome and Gene Therapy: Prospects for Management of Cardiovascular Diseases”, Canadian
   Vascular Biology Symposium, Vancouver, BC, August 9–12, 2007
Lecturer, “Pursuing Genes that contribute to Coronary Artery Disease–An Idea whose Time has come”, International Academy
   of Cardiology Annual Scientific Sessions, Vancouver, BC, June 28–30, 2007

                                                                                                     June 2019 | Page 19
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 20 of 55
                                 Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Lecturer, ICRHL Leadership in Science Forum, Toronto, Ontario, June 6, 2007
Lecturer, China Tour: Genes in the 21st Century, May 16–26, 2007
Lecturer, “Genetics & CVD: An Idea Whose Time Has Come”, Post ACC Symposium, Toronto, April 28, 2007
Lecturer, “Identifying Genes for Coronary Artery Disease: An Idea whose Time has come”, American College of Medical
  Genetics, Nashville, Tennessee, March 25, 2007
Lecturer, “Aggressive Medical Therapy versus Interventional Therapy”, 23rd Annual Cardiovascular Conference AstraZeneca
  Satellite Symposium, From Vulnerable Plaque to the Vulnerable Patient: A Call to Action, Lake Louise, Alberta, March 11,
  2007
Lecturer, GE Healthcare, New York City, New York, March 7–8, 2007
Lecturer, Tustin Hospital & Medical Center, “Impacts of Genetics on Medical Practice, Los Angeles, CA, Oct26, 2006
Lecturer, Canadian Cardiovascular Congress, Genetics and Cardiovascular Disease, CIHR Workshop on Personalized
  Medicine, “The Role for Personalized Medicine”, October 23, 2006
Lecturer, The CJC Symposium, at the Canadian Cardiovascular Congress, Genetics and Cardiovascular Disease, “Identifying
  Genes for Coronary Artery Disease–An idea whose time has come”, October 22, 2006, Vancouver, BC
Lecturer, Affymetrix Technology Seminar, Affymetrix, October 18, 2006
Lecturer, Global Conference on the Future of Heart Health & Disease, “Can We Live for 150 Years?” Winnipeg, Man, October
  12–15, 2006
Lecturer, University of British Columbia, Distinguished Speaker in Cardiology, Vancouver, BC, October 5, 2006
Lecturer, GE Day Keynote Speaker, “What if Personalized Medicine allowed you to Glimpse into Your Future?” Calgary,
  Alberta, September 14, 2006
Lecturer, Heart Failure Society of America, 10th Annual Scientific Meeting, “Mechanisms and Management of Uncommon
  Cardiomyopathies”, Seattle, WA, September 13, 2006
Lecturer, 40th Class Reunion, “A Glimpse of Genetics for the Future”, Oak Island, Nova Scotia, September 8, 2005
Lecturer, 16th World Congress–World Society of Cardio–Thoracic Surgeons, “Cell–Based Therapies: Tissue Engineering”,
  Ottawa, Ontario, August 17–20, 2006
Lecturer, Cardiology Update Conference, “Do We Need Universal Health Insurance–Problems with our present System”, and
  “The Time has come for Personalized Medicine”, Leavenworth, Washington, DC, July 1, 2006
Lecturer, University of Ottawa Heart Institute Cardiac Diagnostic Symposium, “Genetics in the Future”, Mont Tremblant,
  Quebec, May 27, 2006
Lecturer, 3rd Annual National Research Forum for Young Investigators in Circulatory and Respiratory Health, “To Screen or
  Not to Screen is not the Question–It is when and how to Screen”, Winnipeg, Manitoba, May 4–7, 2006
Lecturer, 6th Annual Texas Update in Cardiovascular Advancements, “HOCM and its Treatments”, Houston, TX,
  April 1, 2006
Lecturer, Cardiovascular Innovation Symposium 2006, Crotonville, New York, February 22–24, 2006
Lecturer, 28th Annual Cardiovascular Symposium, “The Human Genome Project and the Future in Cardiology”, Fort
  Lauderdale, Florida, February 12, 2006
Lecturer, Inaugural Conference International Society for Genomics, Proteomics and Cellular Therapy, “Human Genome
  Project”, Scottsdale, Arizona, February 10, 2006
Lecturer, “How to Become a Cardiovascular Investigator”, Bethesda, Maryland, December 2, 2005
Lecturer, 13th Annual William L Winters, MD Lectureship, Texas Medical Center, Houston, Texas, December 1, 2005
Lecturer, BioNorth 2005, “Identifying Genes that Predispose Individuals to Coronary Artery Disease–An Idea Whose Time has
  Come”, Ottawa, Ontario, November 28, 2005
Lecturer, Canadian Cardiovascular Society, State–of–the–Art Lecture, “Molecular Genetics and the Future of Cardiology”,
  Montreal, Quebec, October 24, 2005
Lecturer, 8th Annual Joint Summit in Cardiology, “Genetic Testing in Cardiovascular Disease”, Louisville, Kentucky, October
  20–21, 2005
Lecturer, Cutting Edge Symposium, “The Impact of Genetics on Cardiology Practice”, Long Beach, California, Oct 7, 2005
Lecturer, Institute of Cardiovascular Sciences Award 2005, “A Glimpse of the 21st Century from present day Molecular
  Genetics, September 30, 2005, Winnipeg, Manitoba
Lecturer, CHARM Workshop, Angiotensin II Blockers and Treatment of Heart Failure, Launch of Approval for Candestarin in
  Canada, September 21, 2005, Toronto, Ontario



                                                                                                       June 2019 | Page 20
              Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 21 of 55
                                  Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Lecturer, Arrhythmia SAP 3rd Annual Cardiology Symposium, “Genetic Primer for the Cardiologist: and “The Genetics of
  Heart Failure”, Ennis, Ireland, June 24–25, 2005
Lecturer, Canadian Chinese Medical Society of British Columbia, “A Glimpse of the 21st Century from Molecular Genetics”,
  Vancouver, BC, June 10–12, 2005
Lecturer, How to Become a CV Investigator, “Careers in Basic Cardiovascular Research”, Washington, DC, June3–4, 2005
Lecturer, 2nd Annual Cardiovascular Summit, “Genetics and Cardiovascular Disease” Boca Raton, Florida, May 5–7, 2005
Lecturer, AMA Volunteer Leadership Planning Conference, Genetics and a Glimpse of the Future, April 28th, 2005
Lecturer, 4th Annual Southlake Symposium, “Cardiovascular Disease in the 21st Century”, April 23rd, 2005
Lecturer, Cardiology Grand Rounds, Montefiore, New York, April 5th, 2005
Lecturer, Ronnie Campbell Lecture: The Genome: Boom or Bust?” 21st Annual Cardiology Conference, Lake Louise, Alberta,
  March 20–24, 2005
Lecturer, 2005 Cardiovascular Innovation Symposium, February 4–6, 2005
Lecturer, GE Healthcare Kick Off, Glimpse of Medicine in the 21st Century, Hull, Quebec, January 29, 2005
Lecturer, 27th Annual Cardiovascular Symposium, “Glimpse of the 21st Century from present Day Molecular Genetics”,
  Jan27, 2005
Lecturer, Ottawa Centre for Research Innovation, “Glimpse of the 21st Century from present Day Molecular Genetics”,
  Jan26, 2005
Lecturer, University of Southern California, Grand Rounds Speaker, A Glimpse of the Future through Molecular Genetics,
  October 5, 2004
Lecturer, University of California, LA, Grand Rounds Speaker, A Glimpse of the Future through Molecular Genetics, Oct 5,
  2004
Lecturer, Transcatheter Cardiovascular Therapeutics 2004, Genetics, Genomics and Proteomics for the Interventional
  Cardiologist (Lecture 1), Translating Genetic Discoveries into Clinical Practice (Lecture 2) Washington, DC, September 27,
  2004,
Lecturer, 8th Annual Meeting, Heart Failure Society of America, Anemia in Heart Failure, September 12–15, 2004
Lecturer, Greater Toronto Association of Adult Cardiology, Fall Retreat, “Glimpse of the Future from present Day Molecular
  Genetics”, September 11, 2004
Lecturer, Cardiovascular Landmark Lecture, A glimpse of the 21st century from present day molecular genetics XVII World
  Congress of the International Society for Heart Research, Winnipeg, Canada (2001)
Lecturer, Invited Lecturer, the Human Genome Project, 21st International Society For Heart & Lung Transplantation,
  Vancouver, Canada (2001)
Lecturer, Cardiovascular Landmark Lecture, A glimpse of the 21st century from present day molecular genetics XVII World
  Congress of the International Society for Heart Research, Winnipeg, Canada July 6 –11, 2001
Lecturer, Genetics of heart failure and dilated cardiomyopathy Heart Failure Summit, Toronto, Ontario June 6–8, 2000
Lecturer, Genetic diversity and cardiovascular risk The Practice of Evidence– Based Cardiology for the Clinician by
  McMaster University, Hamilton, Ontario, Canada April 27–29, 2000
Lecturer, Molecular basis for arrhythmogenic right ventricular dysplasia, 5th International Conference of the Jordan Cardiac
  Society, Amman, Jordan April 19–21, 2000
A glimpse of the 21st century from present day molecular cardiology Innovations and Inventions for Prevention and
  Intervention of Cardiovascular Disease by The Heart Institute at Regional Medical Center Point, Hudson, FL, April 15,
  2000
Potential of genetic insight to identify hypertrophic cardiomyopathy prior to clinical expression to improve future treatment
  Texas Update in Cardiovascular Advancements by the University of Texas Medical Branch at Galveston, Austin, TX April
  7–9, 2000
A glimpse of the 21st century from present day molecular biology Treatment Attacks on the Coronary Valley, University of
  Kentucky, College of Medicine, Louisville, KY, Feb 12, 2000
Speaker for the National Assembly of Delegates in Dallas, National American Heart Association (1999)
A glimpse of the future from present day molecular biology 17th Annual Cardiology Seminar at Bellin Memorial Hospital,
  Green Bay, WS (1999)
A Glimpse of the future from present day molecular genetics Cardiology at the Limits 3, University of Capetown Medical
  School, Capetown, South Africa (1999)
A glimpse of the 21st Century from present day molecular genetics, 16th Annual J Gerard Mudd Lecture, St Louis University,
  St Louis, MO (1999)

                                                                                                         June 2019 | Page 21
                Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 22 of 55
                                     Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

Preventive Cardiology in the 21st Century, Singapore Cardiac Society, Singapore (1998)
Speaker for the 9th Annual Meeting of the California Chapter of the American College of Cardiology, Cardiology and
  Beyond–Entering the New Millennium, 10–24–98, Santa Monica, CA (1998)
From genes to Health and Health to Genes. A member of this NHLBI SPARK Conference to discuss effective ways for
  utilizing the increased financial support allocated by Congress (1998)
A glimpse of the 21st century from present day molecular genetics, New England Medical Center and Mass General Hospital
  Cardiology Grand Rounds, Boston, MA (1997)
Current concepts on the management of acute myocardial infarction: Beneficial post myocardial infarction effects of heart rate
  lowering calcium channel blockers, XIXth Congress of the European Society of Cardiology, Stockholm, Sweden (1997)
Lecturer at the Yale University School of Medicine, 7th Annual Cardiovascular Symposium, The Genetics of Atrial Fibrillation
  New Haven, CT (1997)
Baylor College of Medicine–Moscow State University Medical Education Event, Predictors of cardiovascular myopathy: A
  glimpse of the 21st century from present day molecular genetics, Linked via satellite from Houston, Texas (1997)
Third International Conference of Jordan Cardiac Society, present–Day Molecular Genetics of Cardiomyopathies: A Glimpse
  into the 21st Century, Amman, Jordan (1996)
Controversies in Cardiology, 45th Annual Scientific Sessions of the American College of Cardiology, Orlando, Calcium
  antagonists produce adverse outcomes––When used to treat angina, myocardial infarction, hypertension, Florida, (1996)
Guest Lecturer, Alumni Scientific Symposium, Baylor College of Medicine, 1996
Thrombolysis in 1994 and Beyond, Guest Lecturer for Celebration of Opening of the Heart Center of Wheeling, (1994)
Lecturer, American Association for Clinical Chemistry, 41st National Meeting, Atlanta, Georgia (1989)
Lecturer, Impact of Insights Gained from Molecular Biology, American College of Cardiology, Anaheim, Calif. (1989)
Lecturer, Annual Meeting of the Royal College of Physicians and Surgeons, Canada 1987
Lecturer, InterAmerican Society of Cardiology, Vancouver, Canada (1985)

PUBLICATIONS (h-index 105)

Original Manuscripts in Basic Research
1.    Patel et al., CARDIoGRAMplusC4D (incl. Roberts R). Association of Chromosome 9p21 with Subsequent Coronary Heart
      Disease Events. Circulation. 2019 Mar; 12(4)
2.    Schunkert, Heribert & Erdmann, Jeanette & Samani, Sir CARDIoGRAM (incl. Roberts R). CARDIoGRAM celebrates its 10th
      Anniversary. European Heart Journal. 2019 Jun:40. 1664-1666.10.1093/eurheartj/ehz347.
3.    Adlam D, Olsen T, Combaret N, Kovacic J et al, CARDIoGRAMplusC4D (incl. Roberts R). Association of the PHACTR1/EDN1
      genetic locus with spontaneous coronary artery dissection. J Amer Col Cardio. 2019 Jan;73(1): 58-66.
4.    Zhao W, Rasheed A, et al CARDIoGRAMplusC4D (incl. Roberts R). Identification of new susceptibility loci for type 2 diabetes
      and shared etiological pathways with coronary heart disease. Nat Genet. 2017 Oct;49(10):1450-1457.
5.    Brænne, I., Zeng, L., Willenborg, C., Tragante, V., Kessler, T., CARDIoGRAM Consortium (incl. Roberts R.), … Schunkert, H.
      Genomic correlates of glatiramer acetate adverse cardiovascular effects lead to a novel locus mediating coronary risk. PloS one,
      2017 Aug: 12(8), e0182999. doi:10.1371/journal.pone.0182999
6.    Klarin D, et al., CARDIoGRAMplusC4D (incl. Roberts R.) Genetic analysis in UK Biobank links insulin resistance and
      transendothelial migration pathways to coronary artery disease. Nature Genetics. 2017 Jul: 49(9): 1392-1397 doi:
      10.1038/ng.3914.
7.    Nelson C, Goel A, Butterworth A, Kanoni S et al, CARDIoGRAMplusC4D (incl. Roberts R). Association analyses based on false
      discovery rate implicate new loci for coronary artery disease. Nat Genetics. 2017 Jul; 49(9):1385-1391. doi: 10.1038/ng.3913
8.    Howson J, Zhao W, Barnes D, Ho WK et al, CARDIoGRAMplusC4D (incl. Roberts R). Fifteen new risk loci for coronary artery
      disease highlight arterial-wall-specific mechanisms. Nat Genetics. 2017 Jul; 49(7):1113-1119. doi: 10.1038/ng.3874
9.    Saleheen D, Zhao W, Young R, Ho WK et al; CARDIoGRAMplusC4D (incl. Roberts R). Loss of cardio-protective effects at the
      ADAMTS7 locus due to gene-smoking interactions. Circulation. 2017 June 13;135(24):2336-2353. doi:
      10.1161/CIRCULATIONAHA.116.022069.
10.   Magosi LE, et al, CARDIoGRAMplusC4D (incl. Roberts R). Identifying systematic heterogeneity patterns in genetic association
      meta-analysis studies. PLoS Genet. 2017 May 1;13(5):e1006755. doi: 10.1371/journal.pgen.1006755.
11.   Webb,TR et al, CARDioGRAM (incl. Roberts R). Systematic Evaluation of pleotropy Identifies 6 further Loci Associated with
      CAD. JACC ,2017 Feb, 21; 69, 823-836
12.   Power RA, et al., CARDIoGRAM Consortium (incl. Roberts R). Genome-wide Association for Major Depression Through Age at
      Onset Stratification: Major Depressive Disorder Working Group of the Psychiatric Genomics Consortium. Biological
      psychiatry, 2017 Feb; 81(4), 325–335. doi:10.1016/j.biopsych.2016.05.010
13.   Loley, C. et al, CARDIoGRAMplusC4D (incl. Roberts R). No Association of Coronary Artery Disease with X-Chromosomal
      Variants in Comprehensive International Meta-Analysis. Sci. Rep. 2016 Oct 12 6, 35278; doi: 10.1038/srep35278 (2016).
14.   Ehret GB, et al (incl. Roberts R).. The genetics of blood pressure regulation and its target organs from association studies in
      342,415 individuals. Nat Genetics. 2016 Sep 05. doi: 10.1038/ng.3667.

                                                                                                                 June 2019 | Page 22
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 23 of 55
                                        Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

15. Golbus, J, et al, (CARDIoGRAMplusC4D (incl. Roberts R). Common and Rare Genetic Variation in CCR2, CCR5, or CX3CR1 and
     Risk of Atherosclerotic Coronary Heart Disease and Glucometabolic Traits. Circ Cardiovasc Genet. 2016 Jun; 9(3):250-258.
16. Zanoni P, et al (incl. Roberts R).. Rare variant in scavenger receptor BI raises HDL cholesterol and increases risk of coronary
     heart disease. Science. 2016 Mar 11;351(6278):1165-71.
17. Hartiala, J. A. et al (incl. Roberts R). Genome-wide association study and targeted metabolomics identifies sex-specific
     association of CPS1 with coronary artery disease. Nat. Commun. 2016 Jan, 29; 7:10558 doi: 10.1038/ncomms10558.
18. LeBlanc M, et al., CARDIoGRAM Consortium (incl. Roberts R.). Identifying Novel Gene Variants in Coronary Artery Disease
     and Shared Genes With Several Cardiovascular Risk Factors. Circulation Research. 2016 Jan;118:83-94
19. Jansen H, Willenborg C, Schlesinger S, Ferrario PG, Konig IR, Erdmann J, Samani NJ, Lieb W, Schunkert H; CARDIoGRAM+C4D
    Consortium (incl. Roberts R).. Genetic variants associated with celiac disease and the risk for coronary artery disease . Molecular
    Genetics and Genomics 2015 Oct 290(5):1911-17. doi:10.1007/s00438-015-1045-3. Epub 2015 Apr 18.
20. Nikpay M, Goel A, Won HH, Hall LM, Willenborg C, Kanoni S, Saleheen D, Kyriakou T, Nelson CP, Hopewell JC, Webb TR, Zeng L, Dehghan A, Alver
    M, Armasu SM, Auro K, Bjonnes A, Chasman DI, Chen S, Ford I, Franceschini N, Gieger C, Grace C, Gustafsson S, Huang J, Hwang SJ, Kim YK, Kleber
    ME, Lau KW, Lu X, Lu Y, Lyytikäinen LP, Mihailov E, Morrison AC, Pervjakova N, Qu L, Rose LM, Salfati E, Saxena R, Scholz M, Smith AV, Tikkanen
    E, Uitterlinden A, Yang X, Zhang W, Zhao W, de Andrade M, de Vries PS, van Zuydam NR, Anand SS, Bertram L, Beutner F, Dedoussis G, Frossard
    P, Gauguier D, Goodall AH, Gottesman O, Haber M, Han BG, Huang J, Jalilzadeh S, Kessler T, König IR, Lannfelt L, Lieb W, Lind L, Lindgren CM,
    Lokki ML, Magnusson PK, Mallick NH, Mehra N, Meitinger T, Memon FU, Morris AP, Nieminen MS, Pedersen NL, Peters A, Rallidis LS, Rasheed A,
    Samuel M, Shah SH, Sinisalo J, Stirrups KE, Trompet S, Wang L, Zaman KS, Ardissino D, Boerwinkle E, Borecki IB, Bottinger EP, Buring JE,
    Chambers JC, Collins R, Cupples LA, Danesh J, Demuth I, Elosua R, Epstein SE, Esko T, Feitosa MF, Franco OH, Franzosi MG, Granger CB, Gu D,
    Gudnason V, Hall AS, Hamsten A, Harris TB, Hazen SL, Hengstenberg C, Hofman A, Ingelsson E, Iribarren C, Jukema JW, Karhunen PJ, Kim BJ,
    Kooner JS, Kullo IJ, Lehtimäki T, Loos RJ, Melander O, Metspalu A, März W, Palmer CN, Perola M, Quertermous T, Rader DJ, Ridker PM, Ripatti S,
    Roberts R ,Salomaa V, Sanghera DK, Schwartz SM, Seedorf U, Stewart AF, Stott DJ, Thiery J, Zalloua PA, O'Donnell CJ, Reilly MP, Assimes TL,
    Thompson JR, Erdmann J, Clarke R, Watkins H, Kathiresan S, McPherson R, Deloukas P, Schunkert H, Samani NJ, Farrall M.
    CARDIoGRAMplusC4D Consortium. A comprehensive 1000 Genomes-based genome-wide association meta-analysis of coronary
    artery disease. Nat Genet. 2015 Sep 7. doi: 10.1038/ng.3396. [Epub ahead of print] PMID: 26343387
21. Jansen H, Loley C, Lieb W, Pencina MJ, Nelson CP, Kathiresan S, Peloso GM, Voight BF, Reilly MP, Assimes TL, Boerwinkle E, Hengstenberg C,
     Laaksonen R, McPherson R, Roberts R, Thorsteinsdottir U, Peters A, Gieger C, Rawal R, Thompson JR, König IR; CARDIoGRAM consortium, Vasan
     RS, Erdmann J, Samani NJ, Schunkert H. Genetic variants primarily associated with type 2 diabetes are related to coronary artery
     disease risk. Atherosclerosis. 2015 Aug;241(2):419-26. doi: 10.1016/.2015.05.033. Epub 2015 Jun 3. PMID: 26074316
22. Christofidou P, Nelson CP, Nikpay M, Qu L, Li M, Loley C, Debiec R, Braund PS, Denniff M, Charchar FJ, Arjo AR, Trégouët DA, Goodall AH, Cambien
    F, Ouwehand WH, Roberts R, Schunkert H, Hengstenberg C, Reilly MP, Erdmann J, McPherson 3, König IR, Thompson JR, Samani NJ,
    Tomaszewski M. Runs of Homozygosity: Association with Coronary Artery Disease and Gene Expression in Monocytes and
     Macrophages. Am J Hum Genet. 2015 Aug 6;97(2):228-37. doi: 10.1016/j.ajhg.2015.06.001. Epub 2015 Jul 9. PMID:26166477
23. Ross S, D'Mello M, Anand SS, Eikelboom J; CARDIoGRAMplusC4D Consortium, Stewart AF, Samani NJ, Roberts R, Paré G. Effect of Bile Acid
     Sequestrants on the Risk of Cardiovascular Events: A Mendelian Randomization Analysis. Circ Cardiovasc Genet. 2015
     Aug;8(4):618-27. doi: 10.1161/CIRCGENETICS.114.000952. Epub 2015 Jun 4. PMID: 26043746
24. Bendik S. Winsvold, Christopher P. Nelson, Rainer Malik, Padhraig Gormley, Verneri Anttila, Jason Anthony Vander Heiden, Katherine S. Elliott,
    Line M. Jacobsen, Priit Palta, Najaf Amin, Boukje de Vries, Eija Hamalainen, Tobias Freilinger, Mohammad Arfan Ikram, ThorstenKessler, Markku
    Koiranen, Lannie Ligthart, George McMahon, Linda M. Pedersen, ChristinaWillenborg, Hong-Hee Won, Jes Olesen, Ville Artto, Themistocles L.
    Assimes, Stefan Blankenberg Dorret, I. Boomsma, Lynn Cherkas, George Davey Smith, Stephen E. Epstein,Jeanette Erdmann, Michel D. Ferrari,
    Hartmut Gobel, Alistair S. Hall, Marjo-Riitta Jarvelin, Mikko Kallela, Jaakko Kaprio, Sekar Kathiresan, Terho Lehtimki, Ruth McPherson, Winfried
    Maerz, Dale Nyholt, Christopher J.O Donnell, Lydia Quaye, Daniel J. Rader, Olli Raitakari, Robert Roberts, Heribert Schunkert, Markus Schrks,
    Alexandre F.R. Stewart, G. M. Terwindt, Unnur Thorsteinsdottir, Arn M.J.M. van den Maagenberg, Cornelia M. van Duijn,Maija Wessman, Tobias
    Kurth, Christian Kubisch, Martin Dichgans, Daniel Chasman, ChrisCotsapas, John-Anker Zwart, Nilesh J. Samani, and Aarno Palotie. Genetic
    analysis for a shared biological basis between migraine and coronary artery disease. Neurol Genetics 2015; 1, 1,e10. doi: http://
    dx.doi.org/10.1212/NXG.0000000000000010
25. Nelson CP, Hamby SE, Saleheen D, Hopewell JC, Zeng L, Assimes TL, Kanoni S, Willenborg C, Burgess S, Amouyel P, Anand S, Blankenberg S,
     Boehm BO, Clarke RJ, Collins R, Dedoussis G, Farrall M, Franks PW, Groop L, Hall AS, Hamsten A, Hengstenberg C, Hovingh GK, Ingelsson E,
     Kathiresan S, Kee F, König IR, Kooner J, Lehtimäki T, März W, McPherson R, Metspalu A, Nieminen MS, O'Donnell CJ, Palmer CN, Peters A, Perola
     M, Reilly MP, Ripatti S, Roberts R, Salomaa V, Shah SH, Schreiber S, Siegbahn A, Thorsteinsdottir U, Veronesi G, Wareham N, Willer CJ, Zalloua
     PA, Erdmann J, Deloukas P, Watkins H, Schunkert H, Danesh J, Thompson JR, Samani NJ; CARDIoGRAM+C4D Consortium . Genetically
    determined height and coronary artery disease. N Engl J Med. 2015 Apr 23;372(17):1608-18. doi: 10.1056/NEJMoa1404881.
    Epub 2015 Apr 8. PMID: 25853659
26. Foroughi Asl, et al., CARDIoGRAM Consortium (incl. Roberts R.). Expression quantitative trait Loci acting across multiple
    tissues are enriched in inherited risk for coronary artery disease. Circ Cardiovasc Genet. 2015 Apr;8(2):305-15. doi:
    10.1161/CIRCGENETICS.114.000640. Epub 2015 Jan 11.
27. Kaess BM, Preis SR, Lieb W, Beiser AS, Yang Q, Chen TC, Hengstenberg C, Erdmann J, Schunkert H, Seshadri S, Vasan RS; CARDIoGRAM, Assimes
    TL, Deloukas P, Holm H, Kathiresan S, König IR, McPherson R, Reilly MP, Roberts R, Samani NJ, Stewart AF. Circulating brain-derived
    neurotrophic factor concentrations and the risk of cardiovascular disease in the community. J Am Heart Assoc. 2015 Mar
    11;4(3):e001544. doi: 10.1161/JAHA.114.001544. PMID: 25762803
28. CARDIoGRAMDplusC4D Consortium and Investigators: New genetic loci link adipose and insulin biology to body fat distribution.
    Nature 2015, 518, Feb, 187-196
29. CARDIoGRAMDplusC4D Consortium and Investigators: Genetic studies of body mass index yield new insights for obesity
    biology. Nature 2015, 518, Feb, 197-206
30. Do R, Stitziel NO, Won HH, Jørgensen AB, Duga S, Angelica Merlini P, Kiezun A, Farrall M, Goel A, Zuk O, Guella I, Asselta R, Lange LA, Peloso GM,
     Auer PL; NHLBI Exome Sequencing Project, Girelli D, Martinelli N, Farlow DN, DePristo MA, Roberts R, Stewart AF, Saleheen D, Danesh J, Epstein
     SE, Sivapalaratnam S, Hovingh GK, Kastelein JJ, Samani NJ, Schunkert H, Erdmann J, Shah SH, Kraus WE, Davies R, Nikpay M, Johansen CT, Wang J,
     Hegele RA, Hechter E, Marz W, Kleber ME, Huang J, Johnson AD, Li M, Burke GL, Gross M, Liu Y, Assimes TL, Heiss G, Lange EM, Folsom AR, Taylor

                                                                                                                              June 2019 | Page 23
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 24 of 55
                                          Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

      HA, Olivieri O, Hamsten A, Clarke R, Reilly DF, Yin W, Rivas MA, Donnelly P, Rossouw JE, Psaty BM, Herrington DM, Wilson JG, Rich SS, Bamshad
      MJ, Tracy RP, Cupples LA, Rader DJ, Reilly MP, Spertus JA, Cresci S, Hartiala J, Tang WH, Hazen SL, Allayee H, Reiner AP, Carlson CS, Kooperberg C,
      Jackson RD, Boerwinkle E, Lander ES, Schwartz SM, Siscovick DS, McPherson R, Tybjaerg-Hansen A, Abecasis GR, Watkins H, Nickerson DA,
      Ardissino D, Sunyaev SR, O'Donnell CJ, Altshuler D, Gabriel S, Kathiresan S. Exome sequencing identifies rare LDLR and APOA5
      alleles conferring risk for myocardial infarction. Nature. 2015 Feb 5;518(7537):102-6. doi: 10.1038/nature13917. Epub
      2014 Dec 10. PMID: 25487149
31. Mäkinen VP, Civelek M, Meng Q, Zhang B, Zhu J, Levian C, Huan T, Segrè AV, Ghosh S, Vivar J, Nikpay M, Stewart AF, Nelson CP,
      Willenborg C, Erdmann J, Blakenberg S, O'Donnell CJ, März W, Laaksonen R, Epstein SE, Kathiresan S, Shah SH, Hazen SL, Reilly
      MP, Coronary ARtery DIsease Genome-Wide Replication And Meta-Analysis (CARDIoGRAM Consortium including Roberts R).
      , Lusis AJ, Samani NJ, Schunkert,H Quertermous T, McPherson R, Yang X, Assimes TL.            Integrative genomics reveals novel
      molecular pathways and gene networks for coronary artery disease. PLoS Genet; 2014 Jul;10(7):e1004502
32.   Naif A.M. Almontashiri, Ragnar O. Vilmundarson, Nima Ghasemzadeh, Sonny Dandona, Robert Roberts, Arshed A. Quyyumi,
      Hsiao-huei Chen, Alexandre F. R. Stewart: Plasma PCSK9 levels are elevated with acute myocardial infarction in two independent
      retrospective angiographic studies. PLOS one; 2014: 9,1-9
33.   Tada H, Won HH, Melander O, Yang J, Peloso G M, Kathiresan S: Multiple Associated Variants increase the Heritability explained
      for plasma Lipids and Coronary Artery Disease (CARDIoGRAM incl. Roberts R). . Circ Cardiovas Genet 2014, Aug, 28
      113.000420 (Epub) PMID: 25170055
34.   Ho JE, Chen WY, Chen MH, Larson MG, McCabe EL, Cheng S, Ghorbani A, Coglianese E, Emilsson V, Johnson AD, Walter S,
      Franceschini N, O'Donnell CJ; CARDIoGRAM Consortium (including Roberts R).; CHARGE Inflammation Working Group,
      Dehghan A, Lu C, Levy D, Newton-Cheh C; CHARGE Heart Failure Working Group, Lin H, Felix JF, Schreiter ER, Vasan RS, Januzzi
      JL, Lee RT, Wang TJ, Assimes TL, Deloukas P, Erdmann J, Holm H, Kathiresan S, König IR, McPherson R, Reilly MP, Roberts R,
      Samani NJ, Schunkert kH, Stewart AF. Common genetic variation at the IL1RL1 locus regulates IL-33/ST2 signaling. J Clin Invest.
      2013 Oct 1; 123 (10):4208-18. Epub 2013 Sep 3. PMID:2399943
35.   Yengchang Lu et al. (including Roberts R). TGFBI genetic polymorphisms and coronary heart disease risk; a meta-analysis.
      BMC Medical Genetics, 2012, 13:39
36.   Hartiala J, Bennett BJ, Tang WH, Wang Z, Stewart AF, Roberts R, McPherson R, Lusis AJ1, Hazen SL1, Allayee H2; CARDIoGRAM
      Consortium. Comparative Genome-Wide Association Studies in Mice and Humans for Trimethylamine N-Oxide, a Proatherogenic
      Metabolite of Choline and l-Carnitine. Arterioscler Thromb Vasc Biol. 2014 Jun; 4(6):1307-13. PMID: 24675659
37.   Almontashiri NA, Chen HH, Mailloux RJ, Tatsuta T, Teng AC, Mahmoud AB, Ho T, Stewart NA, Rippstein P, Harper ME, Roberts R,
      Willenborg C, Erdmann J; CARDIoGRAM Consortium, Pastore A, McBride HM, Langer T, Stewart AF. SPG7 Variant Escapes
      Phosphorylation-Regulated Processing by AFG3L2, Elevates Mitochondrial ROS, and Is Associated with Multiple Clinical
      Phenotypes. Cell Rep. 2014 May 8; 7(3):834-47. PMID: 24767997
38.   Holmes MV, Exeter HJ, Folkersen L, Nelson CP, Guardiola M, Cooper JA, Sofat R, Boekholdt SM, Khaw KT, Li KW, Smith AJ, Van't
      Hooft F, Eriksson P, Franco-Cereceda A, Asselbergs FW, Boer JM, Onland-Moret NC, Hofker M, Erdmann J, Kivimaki M, Kumari M,
      Reiner AP, Keating BJ, Humphries SE, Hingorani AD, Mallat Z, Samani NJ, Talmud PJ; CARDIoGRAM Consortium (including
      Roberts R). Novel genetic approach to investigate the role of plasma secretory phospholipase A2 (sPLA2)-V isoenzyme in
      coronary heart disease: modified Mendelian randomization analysis using PLA2G5 expression levels. Circ Cardiovasc Genet.
      2014 Apr 1;7(2):144-50. PMID: 24563418
39.   Huang J, et al., CARDIoGRAM Consortium (incl. Roberts R.). Genome-wide association study for circulating tissue plasminogen
      activator levels and functional follow-up implicates endothelial STXBP5 and STX2. Arteriosclerosis, thrombosis, and vascular
      biology, 2014 Feb: 34(5), 1093–1101. doi:10.1161/ATVBAHA.113.302088
40.   Dichgans M, Malik R, König IR, Rosand J, Clarke R, Gretarsdottir S, Thorleifsson G, Mitchell BD, Assimes TL, Levi C, O'Donnell CJ,
      Fornage M, Thorsteinsdottir U, Psaty BM, Hengstenberg C, Seshadri S, Erdmann J, Bis JC, Peters A, Boncoraglio GB, März W,
      Meschia JF, Kathiresan S, Ikram MA, McPherson R, Stefansson K, Sudlow C, Reilly MP, Thompson JR, Sharma P, Hopewell JC,
      Chambers JC, Watkins H, Rothwell PM, Roberts R, Markus HS, Samani NJ, Farrall M, Schunkert H, Gschwendtner A, Bevan S,
      Chen YC, DeStefano AL, Parati EA, Quertermous T, Ziegler A, Boerwinkle E, Holm H, Fischer M, Kessler T, Willenborg C,
      Laaksonen R, Voight BF, Stewart AF, Rader DJ, Hall AS, Kooner JS; METASTROKE Consortium; CARDIoGRAM consortium; C4D
      consortium; International Stroke Genetics Consortium. Shared genetic susceptibility to ischemic stroke and coronary artery
      disease: A genome-wide analysis of common variants. Stroke. 2014 Jan;45(1):24-36 PMID24262325
41.   Joseph PG, Pare G, Ross S, Roberts R, Anand SS. Pharmacogenetics in cardiovascular disease: the challenge of moving from
      promise to realization: concepts discussed at the Canadian Network and Centre for Trials Internationally Network Conference
      (CANNeCTIN), June 2009. Clin Cardiol. 2014 Jan; 37(1):48-56. PMID: 24105892
42.   Erdmann J, Stark K, Esslinger UB, Rumpf PM, Koesling D, de Wit C, Kaiser FJ, Braunholz D, Medack A, Fischer M, Zimmermann
      ME, Tennstedt S, Graf E, Eck S, Aherrahrou Z, Nahrstaedt J, Willenborg C, Bruse P, Brænne I, Nöthen MM, Hofmann P, Braund PS,
      Mergia E, Reinhard W, Burgdorf C, Schreiber S, Balmforth AJ, Hall AS, Bertram L, Steinhagen-Thiessen E, Li SC, März W, Reilly M,
      Kathiresan S, McPherson R, Walter U; CARDIoGRAM, Ott J, Samani NJ, Strom TM, Meitinger T, Hengstenberg C, Schunkert H.
      Dysfunctional nitric oxide signalling increases risk of myocardial infarction. Nature. 2013 Dec 19; 504(7480):432-6.
      PMID:24213632
43.   Ho JE, Chen WY, Chen MH, Larson MG, McCabe EL, Cheng S, Ghorbani A, Coglianese E, Emilsson V, Johnson AD, Walter S,
      Franceschini N, O'Donnell CJ; CARDIoGRAM Consortium; CHARGE Inflammation Working Group, Dehghan A, Lu C, Levy D,
      Newton-Cheh C; CHARGE Heart Failure Working Group, Lin H, Felix JF, Schreiter ER, Vasan RS, Januzzi JL, Lee RT, Wang TJ.
      Common genetic variation at the IL1RL1 locus regulates IL-33/ST2 signaling. J Clin Invest. 2013 Oct 1; 123(10):4208-18. PMID:
      23999434
44.   Sabater-Lleal M, Huuang J, Chasman D, Naitza S, Dehghan A, Johnson AD, Teumer A, Reiner AP, et al.; VTE Consortium; STROKE
      Consortium; Wellcome Trust Case Control Consortium 2 (WTCCC2); C4D Consortium; CARDIoGRAM Consortium. Multiethnic

                                                                                                                                June 2019 | Page 24
                Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 25 of 55
                                     Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

      meta-analysis of genome-wide association studies in >100 000 subjects identifies 23 fibrinogen-associated Loci but no strong
      evidence of a causal association between circulating fibrinogen and cardiovascular disease. Circulation. 2013 Sep 17;
      128(12):1310-24. PMID:23969696
45.   Do, R, et. al. CARDIoGRAM Consortium (incl. Roberts R). Common Variants Associated with Plasma Triglycerides and Risk for
      Coronary Artery Disease. Nat Genet. 2013 Sept; 45(11):1245-52. PMID: 24097064
46.   Fan M, Dandona S, McPherson R, Allayee H, Hazen SL, Wells GA, Roberts R, Stewart AF. Two Chromosome 9p21 Haplotype
      Blocks Distinguish Between Coronary Artery Disease and Myocardial Infarction Risk. Circ Cardiovasc Genet. 2013 Aug; 6(4):372-
      80. PMID:23729007
47.   Dastani Z, Johnson T, Kronenberg F, Nelson CP, Assimes TL, März W; CARDIoGRAM Consortium; ADIPOGen Consortium,
      Richards JB. The shared allelic architecture of adiponectin levels and coronary artery disease. Atherosclerosis. 2013 Jul;
      229(1):145-8. Epub 2013 Apr 22. PMID: 23664276
48.   Lieb W, Jansen H, CARDIoGRAM Consortium (incl. Roberts R), et al. Genetic predisposition to higher blood pressure increases
      coronary artery disease risk. Hypertension. 2013 May; 61(5):995-1001. PMID:23478099
49.   Codd V, et. al, CARDIoGRAM Consortium (incl. Roberts R). Identification of seven loci affecting mean telomere length and
      their association with disease. Nat Genet. 2013 Apr; 45(4):422-7. PMID: 23535734
50.   Reiner AP, Hartiala J, CARDIoGRAM Consortium (incl. Roberts R), et al. Genome-wide and Gene-Centric Analyses of
      Circulating Myeloperoxidase Levels in the CHARGE and CARe Consortia. Hum Mol Genet. 2013 Apr 24. PMID:23620142
51.   Ganesh SK, Tragante V, CARDIoGRAM Consortium (incl. Roberts R), et al. Loci influencing blood pressure identified using a
      cardiovascular gene-centric array. Hum Mol Genet. 2013 Apr 15; 22(8):1663-78. PMID:23303523
52.    Hoed M, Eijgelsheim M, CARDIoGRAM Consortium (incl. Roberts R), et al. Identification of heart rate-associated loci and
      their effects on cardiac conduction and rhythm disorders. Nat Genet. 2013 Apr 14. PMID:23583979
53.   Song C, Pedersen NL, Reynolds CA, Sabater-Lleal M, Kanoni S, Willenborg C; CARDIoGRAMplusC4D Consortium, (incl. Roberts
      R), et al. Genetic variants from lipid-related pathways and risk for incident myocardial infarction. PLoS One. 2013; 8(3):e60454.
      PMID:23555974
54.   Huan T, Zhang B, Wang Z, CARDIoGRAM Consortium (incl. Roberts R), et al. A Systems Biology Framework Identifies
      Molecular Underpinnings of Coronary Heart Disease. Arterioscler Thromb Vasc Biol. 2013 Mar 28. PMID:23539213
55.   Olden M, Teumer A, Bochud M, CARDIoGRAM Consortium (including Roeberts R), et al. Overlap Between Common Genetic
      Polymorphisms Underpinning Kidney Traits and Cardiovascular Disease Phenotypes: The CKDGen Consortium. Am J Kidney Dis.
      2013 Mar 6. PMID:23474010
56.   Köttgen A, Albrecht E, CARDIoGRAM Consortium (incl. Roberts R), et al. Genome-wide association analyses identify 18 new
      loci associated with serum urate concentrations. Nat Genet. 2013 Feb; 45 (2):145-54. PMID:23263486
57.   Deloukas P, CARDIoGRAMplusC4D Consortium (incl. Roberts R), et al. Large-scale association analysis identifies new risk loci
      for coronary artery disease. Nature Genetics 2013 Jan; 45(1):25-33. PMID:23202125
58.   Rivera NV, Carreras-Torres R, Roncarati R, Viviani-Anselmi C, De Micco F, Mezzelani A, Koch W, Hoppmann P, Kastrati A, Stewart
      AF, Chen L, Roberts R, et al. Assessment of the 9p21.3 locus in severity of coronary artery disease in the presence and absence
      of type 2 diabetes. BMC Med Genet. 2013 Jan 23; 14:11. PMID: 23343465
59.   Almontashiri NA, Fan M, Cheng BL, Chen HH, Roberts R, Stewart AF. Interferon-y activates expression of p15 and p16
      regardless of 9p21.3 coronary artery disease risk genotype. J Am Coll Cardiol. 2013 Jan;61(2):143-7 PMID: 23199516
60.   Yu B, Barbalic M, CARDIoGRAM Consortium (incl. Roberts R), et al. Association of genome-wide variation with highly
      sensitive cardiac troponin-T levels in European Americans and Blacks: a meta-analysis from atherosclerosis risk in communities
      and cardiovascular health studies. Circ Cardiovasc Genet. 2013 Feb;6(1):82-8.PMID: 23247143
61.   Huang J, Sabater-Lleal M, CARDIoGRAM Consortium (incl. Roberts R), et al. Genome-wide association study for circulating
      levels of PAI-1 provides novel insights into its regulation. Blood. 2012 Dec 6; 120(24):4873-81. PMID: 22990020.
62.   Tang WH, Hartiala J, Fan Y et al (incl. Roberts R). Clinical and Genetic Association of Serum Paraoxonase and Arylesterase
      Activities with Cardiovascular Risk. Arterioscler Thromb Vasc Biol 2012 Nov; 32(11):2803-2812. PMID: 22982463.
63.   Lu X, Wang L, CARDIoGRAM et al. Genome-wide association study in Han Chinese identifies four new susceptibility loci for
      coronary artery disease. Nat Genet 2012 Aug;44(8):890-4. PMID:22751097.
64.   Voight BF, Peloso GM, Orho-Melander M et al (incl. Roberts R). . Plasma HDL cholesterol and risk of myocardial infarction: a
      Mendelian randomization study. Lancet 2012; 380(9841):572-580. PMID: 22607825.
65.   Lu Y, Boer JM, Barsova RM, Favorova O, Goel A, Müller M, Feskens EJ; PROCARDIS CARDIoGRAM Consortium (incl. Roberts R),
      et al. TGFB1 genetic polymorphisms and coronary heart disease risk: a meta-analysis. BMC Med Genet. 2012 May 18;13:39.PMID:
      22607024
66.   Dastani Z, Hivert MF, Timpson N et al (incl. Roberts R). Novel loci for adiponectin levels and their influence on type 2 diabetes
      and metabolic traits: a multi-ethnic meta-analysis of 45,891 individuals. PLoS Genet 2012;8(3):e1002607. PMID:22479202.
67.   Clarke R, et al (including Roberts R). Homocysteine and coronary heart disease: meta-analysis of MTHFR case-control studies,
      avoiding publication bias. PLoS Med 2012 Feb; 9(2):e1001177. PMID: 22363213.
68.   Demirkan A, et al (including Roberts R). Genome-wide association study identifies novel loci associated with circulating
      phospho-and sphingolipid concentrations. PLoS Genet 2012 Feb; 8(2):e1002490. PMID:22359512
69.   Tang WH, Wu Y, Hartiala J, Fan Y, Stewart AF, Roberts R, McPherson R, Fox PL, Allayee H, Hazen SL. Clinical and genetic
      association of serum ceruloplasmin with cardiovascular risk. Arterioscler Thromb Vasc Biol 2012Feb; 32(2):516-22.
      PMID:22075249
70.   Davies RW, Wells GA, Stewart AF et al (including Roberts R). . A genome-wide association study for coronary artery disease
      identifies a novel susceptibility locus in the major histocompatibility complex. Circ Cardiovasc Genet 2012 April; 5(2):217-225.
      PMID:22319020
                                                                                                                 June 2019 | Page 25
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 26 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

71. Xiangfeng L, Want L, Chen S et. Al (including Roberts R). Genome-wide association study in Han Chienes identifies four new
      susceptibility loci for coronary artery disease. Nat Genet. 2012 August; 44(8):890-894. PMID:22751097
72. Fox C, et al., CARDIoGRAM Consortium (incl. Roberts R.). Genome-wide association of pericardial fat identifies a unique locus
      for ectopic fat. PLoS genetics, 2012 May; 8(5), e1002705. doi:10.1371/journal.pgen.1002705
73. Pattaro C, et al., CARDIoGRAM Consortium (incl. Roberts R.). Genome-wide association and functional follow-up reveals new
      loci for kidney function. PLoS genetics, 2012 Mar; 8(3), e1002584. doi:10.1371/journal.pgen.1002584
74. Grallert H, Dupuis J, Bis JC et al (including Roberts R).      Eight genetic loci associated with variation in lipoprotein-associated
      phospholipase A2 mass and activity and coronary heart disease: meta-analysis of genome-wide association studies from five
      community-based studies. Eur Heart J 2012 Jan; 33(2):238-251. PMID:22003152
75.   CARDIoGRAM Et., Al. Meta-analysis of genome-wide association studies from the CHARGE consortium identifites common
      variants associated with carotid intima media thickness and plaque. Nature Genetics. 2012 October: Vol 43. Number 10.
76.   Wain LV, et. al. CARDIoGRAM Consortium (incl. Roberts R). Genome-wide association study identifies six new loci influencing
      pulse pressure and mean arterial pressure. Nat Genet. 2011 Sep; 43(10):1005-11. PMID: 21909110
77.   Schunkert H, et al. (including Roberts R as author and member of the writing committee). Large-scale association analysis
      identifies 13 new susceptibility loci for coronary artery disease. Nat Genet 2011 April; 43(4):333-8. PMID:21378990
78.   Ehret GB, Munroe PB, Rice KM, Bochud M, Johnson AD, Chasman DI (including Roeberts R). Genetic variants in novel pathways
      influence blood pressure and cardiovascular disease risk. Nature 2011: 478(7367); –109. PMID:21909115
79.   Herder C, Peeters W, Illig T et al (including Roeberts R). RANTES/CCL5 and risk for coronary events: results from the
      MONICA/KORA Augsburg case-cohort, Athero-Express and CARDIoGRAM studies. PLoS One 2011; 6(12):e25734.
      PMID:22162987
80.   IBC 50K CAD Consortium (including Roeberts R). Large-scale gene-centric analysis identifies novel variants for coronary
      artery disease. PLoS Genet 2011; 7(9):e1002260. PMID:21966275
81.   Bown MJ, Jones GT, CARDIoGRAM Consortium (including Roeberts R), et al. Abdominal aortic aneurysm is associated with a
      variant in low-density lipoprotein receptor-related protein 1. Am J Hum Genet. 2011 Nov11; 89(5):619-27. PMID: 22055160
82.   Johnson T, Gaunt TR, Newhouse SJ et al. Blood pressure loci identified with a gene-centric array. Am J Hum Genet 2011;
      89(6):688-700. PMID:22100073
83.   Strawbridge RJ, Dupuis J, Prokopenko I et al. Genome-wide association identifies nine common variants associated with fasting
      proinsulin levels and provides new insights into the pathophysiology of type 2 diabetes. Diabetes 2011; 60(10):2624-2634.
      PMID:21873549
84.   Chambers JC, Zhang W, Sehmi J et al. Genome-wide association study identifies loci influencing concentrations of liver enzymes
      in plasma. Nat Genet 2011; 43(11):1131-1138. PMID:22001757
85.   Bis JC, Kavousi M, CARDIoGRAM Consortium (including Roeberts R), et al. Meta-analysis of genome-wide association studies
      from the CHARGE consortium identifies common variants associated with carotid intima media thickness and plaque. Nat Genet.
      2011 Sep 11; 43(10):940-7. PMID: 21909108
86.   Lionel AC, Crosbie J, Barbosa N, et al (including Roeberts R). Rare Copy Number variation discovery and cross–disorder
      comparisons identify risk genes for attention deficit hyperactivity disorder.              Sci Transl Med 2011; 3(95):95ra75.
      PMID:21832240
87.   Lucas G, Lluis-Ganella C, Subirana I et al Post-genomic update on a classical candidate gene for coronary artery disease: ESR1.
      Circ Cardiovasc Genet 2011; 4(6):647-654. PMID:21984528
88.   O'Donnell CJ, Kavousi M, Smith AV et al (including Roeberts R). Genome-wide association study for coronary artery
      calcification with follow-up in myocardial infarction. Circulation 2011; 124(25):2855-2864. PMID:22144573
89.   Reilly MP, Li M, CARDIoGRAM Consortium (including Roeberts R), et al. Identification of ADAMTS7 as a novel locus for
      coronary atherosclerosis and association of ABO with myocardial infarction in the presence of coronary atherosclerosis: two
      genome–wide association studies. Lancet 2011; 377:383–392. PMID:21239051
90.   Suhre K, Shin SY, CARDIoGRAM Consortium (including Roeberts R), et al. Human metabolic individuality in biomedical and
      pharmaceutical research. Nature 2011; 477(7362):54–60. PMID:21886157
91.   Dandona S, Chen L, Fan M, Alam MA, Assogba O, Belanger M, Williams K, Wells GA, Tang WH, Ellis SG, Hazen SL, McPherson R,
      Roberts R, Stewart AF. The transcription factor GATA-2 does not associate with angiographic coronary artery disease in the
      Ottawa Heart Genomics and Cleveland Clinic GeneBank Studies. Hum Genet 2010:127(1):101–5. PMID:19885677
92.   Dandona S, Stewart ARF, Chen L, Williams K, So D, O’Brien E, Glover C, LeMay M, Assogba O, Vo L, Wang Y–Q, Labinaz M, Wells
      GA, McPherson R, Roberts R. Gene Dosage of the Common Variant 9p21 predicts severity of Coronary Artery Disease. J ACC
      2010; 56(6):479–486. PMID:20670758
93.   Davies RW, Dandona S, Stewart AF et al. Improved prediction of cardiovascular disease based on a panel of single nucleotide
      polymorphisms identified through genome-wide association studies. Circ Cardiovasc Genet 2010;3(5):468-474. PMID:20729558
94.   Noor A, Whibley A, Marshall CR et al. Disruption at the PTCHD1 Locus on Xp22.11 in Autism spectrum disorder and intellectual
      disability. Sci Transl Med 2010;2(49):49ra68. PMID:20844286
95.   Preuss M, Konig IR, Thompson JR et al (including Roberts R as author of CARDIoGRAM Consortuim). Design of the Coronary
      Artery Disease Genome-Wide Replication and Meta-Analysis (CARDIoGRAM) Study: A Genome-wide association meta-analysis
      involving more than 22 000 cases and 60 000 controls. Circ Cardiovasc Genet 2010; 3(5):475-483. PMID:20923989
96.   Soranzo N, (international consortium of authors including Roberts R). Common Variants at 10 Genomic Loci Influence
      Hemoglobin A1(C) Levels via Glycemic and Nonglycemic Pathways. Diabetes 2010:59:3229–3239. PMID:20858683
97.   Teslovich TM, et al (including Roeberts R). Biological, clinical and population relevance of 95 loci for blood lipids. Nature 2010
      Aug 5; 466(7307):707-13. PMID:20686565


                                                                                                                   June 2019 | Page 26
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 27 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

98. Waterworth DM, Ricketts SL, Song K, Roberts R et al. Genetic variants influencing circulating lipid levels and risk of coronary
       artery disease. Arterioscler Thromb Vasc Biol 2010;30:2264–2276 PMID: 20864672
99. Folmes KD, Chan AYM, Koonen DPY, Pulinilkunnil TC, Baczko,Istvan; Hunter,Beth E; Thorn,Stephanie; Allard,Michael F;
       Roberts,R; Gollob,Michael H; Light,Peter E; Dyck, Jason RB. Distinct Early Signaling Events Resulting From the Expression of the
       PRKAG2 R302Q Mutant of AMPK Contribute to Increased Myocardial Glycogen. Circ Cardiov Genetics, 2009;2(5)457–466 PMID:
       20031621
100.   Jarinova,O; Stewart,AFR; Roberts R; Wells,G; Lau P; Naing,T; Burerki,C; McLean,BW; Cook,RC; Parker,JS; McPherson,R.
       Functional Analysis of the Chromosome 9p213 Coronary Artery Disease Risk Locus. Arterioscler Thromb Vasc Biol
       2009:29(10);1671–1677 PMID: 19592466
101.   Soranzo N, Spector TD, Magino, Massimo, et al, (Roberts R co–author involved with phenotyping and genotyping). A
       genome–wide metaanalysis identifies 22 loci association with eight hematological parameters in the HaemGen consortium.
       Nature Genetics 2009:41(11);1182–1192 19820697
102.   Stewart AFR, Dandona S, Chen L, Assogba O, Belander M, Ewart G, LaRose R, Doelle H, Williams K, Wells GA, McPherson R,
       Roberts R. Kinesin Family Member 6 Variant Trp719Arg Does not associate with angiographically defined Coronary Artery
       Disease in the Ottawa Heart Genomics Study. J AM COLL CARDIOL 2009, 53(16);1471–2 PMID: 19371834
103.   Lombaridi R, Bell A, Senthil V, Sidhu J, Noseda M, Roberts R, Marian AJ. Differential Interactions of Thin Filament proteins in
       two cardiac Troponin T mouse models of hypertrophic and dilated cardiomyopathies. Cardio Res 2008, 79:109–117 PMID:
       18349139
104.   Daw EW, Chen SN, Czernuszewicz G, Lombardi R, Lu Y, Ma J, Roberts R, Shete S, Marian AJ. Genome Wide Mapping of Modifier
       Chromosomal Loci for Human Hypertrophic Cardiomyopathy.                  Human Molecular Genetics 2007:16(20);2463–2471
       PMID:17652099
105.   McPherson R, Pertsemlidis A, Kavaslar N, Stewart AFR, Roberts R, Cox D, Hinds D, Pennacchio L, Tybjaerg–Hansen A, Folsom A,
       Boerwinkle E, Hobbs H, Cohen J. A Common Allele on Chromosome 9 associated with Coronary Heart Disease. Science
       2007:316;1488–1491 PMID:17478681
106.   Osio A, Tan L, Chen SN, Lombardi R, Nagueh SF, Shete S, Roberts R, Willerson JT, Marian AJ. Myozenin 2 Is a Novel Gene for
       Human Hypertrophic Cardiomyopathy. Circ Res 2007:100;766–768 PMID: 17347475
107.   Stewart A, McPherson R, Wells G, Rutberg J, Ewart G, Williams K, Kavaslar N, Doelle H, Hebert S, Naing T, Vo L, Roberts R.
       Ottawa Heart Genomics Study: The First Genome–wide Scan to Search for CAD Genes Utilizing 500,000 markers. Circulation
       2006:114(16);II–56
108.   Senthil V, Chen SN, Tsybouleva N, Halder T, Negueh SF, Willerson JT, Roberts R, Marian AJ. Prevention of Cardiac Hypertrophy
       by Atorvastatin in a Transgenic Rabbit Model of Human Hypertrophic Cardiomyopathy. Cir Res 2005;97:285–292
109.   Sidhu JS, Rajawat YS, Rami TG, Gollob MH, Wang Z, Yuan R, Marian AJ, DeMayo FJ, Weilbacher D, Taffet GE, Davies JK, Carling D,
       Khoury DS, Roberts R . Transgenic Mouse Model of Ventricular preexcitation and atrioventricular reentrant tachycardia
       induced by an AMP–activated protein kinase loss–of–function mutation responsible for Wolff–Parkinson–White Syndrome.
       Circulation 2005;Jan 4;111(1):21–9
110.   Appleton GO, Li Y, Taffet GE, Hartley CJ, Michael LH, Entman ML, Roberts R, Khoury DS.                 Determinants of Cardiac
       Electrophysiological Properties in Mice. J Int Card Elec 2004:11,5–14
111.   Nagueh SF, Chen S, Patel R, Tsybouleva N, Lutucuta S, Kopelen HA, Zoghbi WA, Quinones MA, Roberts R, Marian AJ. Evolution of
       expression of cardiac phenotypes over a 4–year period in the beta–myosin heavy chain–Q403 transgenic rabbit model of human
       hypertrophic cardiomyopathy. J Mol Cell Cardiol 2004;36(5):663–673
112.   Tsybouleva N, Zhang L, Chen S, Patel R, Lutucuta S, Nemoto S, DeFreitas, G, Entman M, Carabello BA, Roberts R, Marian AJ.
       Aldosterone, through novel signaling proteins, is a fundamental molecular bridge between the genetic defect and the cardiac
       phenotype of hypertrophic cardiomyopathy. Circulation 2004;109(10)1284-1291
113.   Nagueh SF, McFalls J, Meyer D, Hill R, Zoghbi WA, Tam JW, Quinones MA, Roberts R, Marian AJ. Tissue Doppler imaging
       predicts the development of hypertrophic cardiomyopathy in subjects with subclinical disease. Circulation 2003;108:395–398
114.   Gollob MH, Green MS, Tang AS, Roberts R. PRKAG2 cardiac syndrome: familial ventricular preexcitation, conduction system
       disease, and cardiac hypertrophy. Curr Opin Cardiol 2002;17(3):229-234 PMID:12015471
115.   Gollob MH, Roberts R. AMP-activated protein kinase and familial Wolff-Parkinson-White syndrome: new perspectives on heart
       development and arrhythmogenesis. Eur Heart J 2002;23(9):679-681
116.   Shah G, Brugada R, Gonzalez O, Czernuszewicz G, Gibbs RA, Bachinski L, Roberts R. The cloning, genomic organization and
       tissue expression profile of the human DLG5 gene. BMC Genomics 2002;3:6
117.   Duanxiang L, Bachinski, LL, Roberts R. Genomic Organization and Isoform–Specific Tissue Expression of Human NAPOR
       (CUGBP2) as a Candidate Gene for Familial Arrhythmogenic Right Ventricular Dysplasia. Genomics 2001;74(3):396–401
118.   Li D, Bachinski LL, Roberts R. Genomic organization and isoform-specific tissue expression of human NAPOR (CUGBP2) as a
       candidate gene for familial arrhythmogenic right ventricular dysplasia. Genomics. 2001 Jun 15;74(3):396-401. PMID: 11414768
119.   Gollob MH, Green MS, Tang A, Ahmad F, Hassan A, Gollob T, Lozado R, Gonzales, O, Tapscott T, Karibe A, Begley D, Mohiddin S,
       Fananapazir L, Bachinski L, Roberts R. Identification of a gene responsible for familial Wolff–Parkinson–White Syndrome. New
       Engl J Med 2001; 344(24):1823–1831 PMID:11407343
120.   Gollob MH, Seger JJ, Gollob T, Tapscott T, Gonzales O, Bachinski L, Roberts R. Novel PRKAG2 mutation responsible for the
       genetic syndrome of ventricular preexcitation and conduction system disease with childhood onset and absence of cardiac
       hypertrophy. Circulation 2001;104:3030–3033
121.   Karibe A, Tobacman LS, Strand J, Butters C, Back N, Bachinski LL, Arai AE, Ortiz A, Roberts R, Homsher E, Fananapazir L.
       Hypertrophic cardiomyopathy caused by a novel alpha-tropomyosin mutation (V95A) is associated with mild cardiac


                                                                                                                 June 2019 | Page 27
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 28 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

       phenotype, abnormal calcium binding to troponin, abnormal myosin cycling, and poor prognosis. Circulation. 2001 Jan 2;
       103(1):65-71. PMID: 11136687
122.   Li D, Czernuszewicz G, Gonzalez O, Tapscott T, Karibe A, Durand J–B, Brugada R, Hill R, Gregoritch JM, Anderson JL, Quinones M,
       Bachinski L, Roberts R. Novel cardiac troponin T mutation as a cause of familial dilated cardiomyopathy. Circulation
       2001;104:2188–2193
123.   Li D, Roberts R. WD-repeat proteins: structure characteristics, biological function, and their involvement in human diseases.
       Cell Mol Life Sci 2001 Dec; 58(14):2085-97. PMID: 11814058
124.   Lim DS, Lutucuta S, Bachireddy P, Youker K, Evans A, Entman M, Roberts R, Marian AJ. Angiotensin II blockade reverse
       myocardial fibrosis in transgenic mouse model of human hypertrophic cardiomyopathy. Circulation 2001 Feb 13;103(6):789-
       91.PMID: 11171784
125.   Lim D–S, Roberts R, Marian AJ. Expression profiling of cardiac genes in human hypertrophic cardiomyopathy: Insights into the
       pathogenesis of phenotypes. J Am Coll Cardiol 2001;38:1175–1180
126.   Nagueh SF, Bachinski LL, Meyer D, Hill, Zoghbi,WA, Tam JW, Quinones MA, Roberts R. Tissue Doppler Imaging Consistently
       Detects Myocardial Abnormalities in Patients with Hypertrophic Cardiomyopathy and Provides a Novel Means for an Early
       Diagnosis Before and Independently of Hypertrophy. Circulation 2001;104(2):128–130
127.   Natarajan A, Yamagishi H, Ahmad F, Li D, Roberts R, Matsuoka R, Hill S, Srivastava D. Human eHAND, but not dHAND, is down-
       regulated in cardiomyopathies. J Mol Cell Cardiol. 2001 Sep;33(9):1607-14.PMID: 11549340
128.   Nagueh SF;Bachinski LL;Meyer D;Hill R;Zoghbi WA;Tam JW;Quinones MA;Roberts R;Marian AJ. Simvastatin induces regression
       of cardiac hypertrophy and fibrosis and improves cardiac function in a transgenic rabbit model of human hypertrophic
       cardiomyopathy. Circulation. 2001 Jul 17; 104(3):317-24. PMID: 11457751
129.   Mazur W, Nagueh SF, Lakkis NM, Middleton KJ, Killip D, Roberts R, Spencer WH 3rd. Regression of left ventricular hypertrophy
       after nonsurgical septal reduction therapy for hypertrophic obstructive cardiomyopathy. Circulation. 2001 Mar 20;
       103(11):1492-6. PMID: 11257074
130.   Ahmad F; Gonzales O; Ramagli L; Xu J; Siciliano MJ; Bachiniski LL; Roberts R. Identification and characterization of a novel gene
       (C4orf5) located on human chromosome 4q with specific expression in cardiac and skeletal muscle. Genomics 2000;70(3):347–
       353
131.   Gonzalez O, Bachinski LL, Roberts R. Human protein tyrosine phosphatase-like gene: expression profile, genomic structure, and
       mutation analysis in families with ARVD. Gene 2000;256(1-2):237-243
132.   Li D, Ahmad F, Gardner MJ, Weilbaecher D, Hill R, Karibe A, Gonzalez O, Tapscott T, Sharrat GP, Bachinski LL, Roberts R. The
       locus of a novel gene responsible for arrhythmogenic right-ventricular dysplasia characterized by early onset and high
       penetrance maps to chromosome 10p12-p14. Am J Hum Gene 2000; 66:148–156 PMID:10631146
133.   Li D, Burch P, Gonzalez O, Kashork CD, Shaffer LG, Bachinski LL, Roberts R. Molecular cloning, expression analysis, and
       chromosome mapping of WDR6, a novel human WD-repeat gene. Biochem Biophys Res Commun 2000,6:117–123
134.   Lim D, Oberst L, McCluggage M, Youker K, Lacy J, DeMayo F, Entman ML, Roberts R, Michael LH, Marian AJ. Decreased left
       ventricular ejection fraction in transgenic mice expressing mutant cardiac troponin T-Q (92), responsible for human
       hypertrophic cardiomyopathy. J Mol Cell Cardiol 2000, 32(3):365–374
135.   Nagueh SF, Kopelen HA, Lim DS, Zoghbi WA, Quinones MA, Robert R, Marian AJ. Tissue Doppler imaging consistently detects
       myocardial contraction and relaxation abnormalities, irrespective of cardiac hypertrophy, in a transgenic rabbit model of human
       hypertrophic cardiomyopathy. Circulation 2000;102:1346–1350
136.   Patel R, Lim D–S, Reddy D, Nagueh SF, Lutucuta S, Sole MJ, Zoghbi WA, Quinones MA, Roberts R, Marian AJ. Variants of trophic
       factors and expression of cardiac hypertrophy in patients with hypertrophic cardiomyopathy                    J Mol Cell Cardiol
       2000;32(12):2369–2377
137.   Li D, Tapscott T, Gonzales O, Burch PE, Quinones MA, Zoghbi WA, Hill R, Bachinski LL, Mann DL, Roberts R. Desmin mutation
       responsible for idiopathic dilated cardiomyopathy. Circulation 1999;100:461–464
138.   Marian AJ, Wu Y, Lim D–S, McCluggage M, Youker K, Yu Q–T, Brugada R, DeMayo F Quiñones M, Roberts R. A transgenic rabbit
       model for human hypertrophic cardiomyopathy. J Clin Invest 1999 Dec; 104(12):1683-92. PMID:10606622
139.   Ahmad F, Li D, Karibe A, Gonzalez O, Tapscott T, Hill R, Weilbaecher D, Blackie P, Furey M, Gardner M, Bachinski LL, Roberts R.
       Localization of a gene responsible for arrhythmogenic right ventricular dysplasia to chromosome 3p23. Circulation
       1998;98:2791–2795 PMID:9860777
140.   Niimura H, Bachinski LL, Watkins H, Thierfelder L, Chudley AE, Anastasakis A, Toutouzas P, Elstein L, Liew C–C, Liew J, Mably J,
       Rakowski H, Wigle ED, Zhao M, McKenna W, Sole M, Roberts R, Seidman JG, Seidman CE. Mutations in the gene for cardiac
       myosin–binding protein C and late onset familial hypertrophic cardiomyopathy. N Engl J Med 1998; 338: 1248–1257
141.   Oberst L, Zhao G, Park JT, Brugada R, Michael L, Entman ML, Roberts R. Dominant–negative effect of a mutant cardiac troponin
       T on cardiac structure and function in transgenic mice. J Clin Invest 1998;102(8):1498–1505
142.   Bachinski LL, Abchee A, Durand J–B, Roberts R, Krahe R, Hobson GM. Polymorphic trinucleotide repeat in the MEF2A gene at
       15q26 is not expanded in familial cardiomyopathies. Mol Cell Probes 1997;11(1):55–58
143.   Brugada R, Kelsey W, Lechin M, Zhao G, Yu QT, Zoghbi W, Quinones M, Elstein E, Omran A, Rakowski H, Wigle D, Liew CC, Sole M,
       Roberts R, Marian AJ. Role of candidate modifier genes on the phenotypic expression of hypertrophy in patients with
       hypertrophic cardiomyopathy. J Investig Med 1997; 45(9):542–551
144.   Brugada R, Tapscott T, Czernuszewicz GZ, Marian AJ, Iglesias A, Mont L, Brugada J, Girona J, Domingo A, Bachinski LL, Roberts R.
       Identification of a genetic locus for familial atrial fibrillation. N Engl J Med 1997;336(13):905–911 PMID:9070470
145.   Ishikawa Y, Saffitz JE, Mealman JE, Grace AM, Roberts R. Reversible myocardial ischemic injury is not associated with increased
       creatine kinase activity in plasma. Clin Chem 1997;43:467–475


                                                                                                                  June 2019 | Page 28
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 29 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

146. Marian AJ, Zhao G, Seta Y, Roberts R, Yu Q–T. Expression of a mutant (Arg92Gln) human cardiac Troponin T, known to cause
       hypertrophic cardiomyopathy, impairs adult cardiac myocyte contractility. Circ Res 1997;18:1; 76–85
147. Roberts R, Timchenko NA, Miller JW, Reddy S, Caskey CT, Swanson MS, Timchenko LT. Altered phosphorylation and
       intracellular distribution of a (CUG) n triplet repeat RNA-binding protein in patients with myotonic dystrophy and in myotonin
       protein kinase knockout mice. Proc Natl Acad Sci U S A. 1997 Nov 25; 94(24):13221-6. PMID:9371827
148.   Bowles KR, Gajarski R, Porter P, Goytia V, Bachinski L, Roberts R, Pignatelli R, Towbin JA. Gene mapping of familial autosomal
       dominant dilated cardiomyopathy to chromosome 10q21–23. J Clin Invest 1996;98:1355–1360
149.   Timchenko LT, Miller JW, Timchenko NA, DeVore DR, Datar KV, Lin L, Roberts R, Caskey CT, Swanson MS. Identification of a
       (CUG) n triplet repeat RNA–binding protein and its expression in myotonic dystrophy. Nucleic Acids Research 1996; 24
       (22):4407–4414
150.   Timchenko LT, Timchenko NA, Caskey CT, Roberts R. Novel proteins with binding specificity for DNA CTG repeats and RNA
       CUG repeats: implications for myotonic dystrophy. Hum Mol Genet. 1996 Jan;5(1):115-21.PMID:8789448
151.   Yu QT, Safavi F, Roberts R, Marian AJ. A variant of b fibriniogen is a genetic risk factor for coronary artery disease and
       myocardial infarction. J Investig Med 1996; 44:154–159
152.   Chen L, Roberts R, Friedman D. Expression of brain–type creatine kinase and ubiquitous mitochondrial creatine kinase in the
       fetal rat brain: Evidence for a nuclear energy shuttle. J Comp Neuro 1995;363(3):389–401
153.   Durand JB, Bachinski LL, Beiling L, Czernuszewicz GZ, Abchee AB, Yu QT, Tapscott T, Hill R, Ifegwu J, Marian AJ, Brugada R,
       Daiger S, Gregortich JM, Quinones M, Anderson J, Towbin JA, Roberts R. Localization of a gene responsible for familial
       idiopathic dilated cardiomyopathy to chromosome 1q32. Circulation. 1995 Dec 15; 92(12):3387-9. PMID:8521556
154.   Lechin M, Quiñones MA, Omran A, Hill R, Yu QT, Rakowski H, Wigle D, Liew CC, Sole M, Roberts R, et al. Angiotensin-I converting
       enzyme genotypes and left ventricular hypertrophy in patients with hypertrophic cardiomyopathy. Circulation. 1995 Oct
       1;92(7):1808-12.PMID: 7671365
155.   Marian AJ, Mares A, Jr, Kelly DP, Yu QT, Abchee AB, Hill R, Roberts R. Sudden cardiac death in hypertrophic cardiomyopathy:
       Variability in phenotypic expression of beta–myosin heavy chain mutations. Eur Heart J 1995:16(3):368–376
156.   Marian AJ, Yu QT, Mann DL, Graham FL, Roberts R. Expression of a mutation causing hypertrophic cardiomyopathy in adult
       feline cardiocytes disrupts sarcomere assembly in adult feline cardiac myocytes. Circ Res 1995; 77(1):98–106
157.   Schultz KR, Gajarski RJ, Pignatelli R et al (including Roeberts R). Genetic heterogeneity in familial dilated cardiomyopathy.
       Biochem Mol Med 1995;56(2):87-93
158.   Beohar N, Damaraju S, Prather A, Yu QT, Raizner A, Kleiman NS, Roberts R, Marian AJ. Angiotensin–I converting enzyme
       genotype DD is a risk factor for coronary artery disease. J Clin Invest 1995; 43(3):275–280
159.   Anan R, Greve G, Thierfelder L, Watkins H, McKenna WJ, Solomon S, Vecchio C, Shono H, Nakao S, Tanaka H. Prognostic
       implications of novel beta cardiac myosin heavy chain gene mutations that cause familial hypertrophic cardiomyopathy. J Clin
       Invest 1994 January; 93(1):280-5.
160.   French BA, Mazur W, Ali NM, Geske RS, Finnigan JP, Rodgers GP, Roberts R, Raizner AE. Percutaneous transluminal in vivo gene
       transfer by recombinant adenovirus in normal porcine coronary arteries, atherosclerotic arteriesm, and two models of coronary
       restenosis Circulation 1994; 90:2402–2413
161.   Friedman DL, Roberts R. Compartmentation of brain-type creatine kinase and ubiquitous mitochondrial creatine kinase in
       neurons: evidence for a creatine phosphate energy shuttle in adult rat brain. J Comp Neur 1994 May 15; 343(3):500-11. PMID:
       7517967
162.   Greve G, Bachinski LL, Friedman DL, Czernuszewicz G, Anan R, Towbin JA, Seidman CE, Roberts R. Isolation of a de novo mutant
       myocardial bMHC protein in a pedigree with hypertrophic cardiomyopathy. Hum Mol Genet 1994;3:2073–2075
163.   Lin L, Perryman MB, Friedman DL, Roberts R, Ma TS. Determination of the catalytic site of creatine kinase by site-directed
       mutagenesis. Biochem Biophys Acta 1994;1206(1):97–104
164.   Ma TS, Brink PA, Perryman MB, Roberts R. Improved quantification with validation of multiple mRNA species by polymerase
       chain reaction: application to human myocardial creatine kinase M and B. Cardiovasc Res 1994;28:464–471
165.   Sun JZ, Li XY, Sporn MB, Schneider MD, Roberts R, Bolli R. Effect of transforming growth factor–beta 1 on myocardial stunning
       in the intact dog. J Mol Cell Cardiol 1993;25:379–386
166.   Yu QT, Ifegwu J, Marian AJ, Mares A, Jr, Hill R, Perryman MB, Bachinski LL, Roberts R. Hypertrophic cardiomyopathy mutation is
       expressed in mRNA of skeletal as well as cardiac muscle. Circulation 1993;87:406–412
167.   Bies RD, Friedman DL, Roberts R, Perryman MB, Caskey CT. Expression and localization of dystrophin in human cardiac
       purkinje fibers. Circulation 1992;86:147–153
168.   Bies RD, Phelps SF, Cortez MD, Roberts R, Caskey CT, Chamberlain JS. Human and murine dystrophin mRNA transcripts are
       differentially expressed during skeletal muscle, heart and brain development. Nucleic Acids Res 1992;20:1725–1731
169.   Friedman DL, Roberts R. Purification and localization of brain–type creatine kinase in sodium chloride transporting epithelia of
       the spiny dogfish, Squalus Acanthias. J Biol Chem 1992;267:4270–4276
170.   Marian AJ, Yu QT, Mares A, Jr, Hill R, Roberts R, Perryman MB: Detection of a new mutation in the b–myosin heavy chain gene in
       an individual with hypertrophic cardiomyopathy J Clin Invest 1992;90:2156–2165
171.   Perryman MB, Yu QT, Marian AJ, Mares A, Jr, Czernuszewicz G, Ifegwu J, Hill R, Roberts R. Expression of a missense mutation in
       the mRNA for beta–myosin heavy chain in myocardial tissue in hypertrophic cardiomyopathy. J Clin Invest 1992;90:271–277
172.   Vybiral T, Deitiker PR, Roberts R, Epstein HF. Accumulation and assembly of myosin in hypertrophic cardiomyopathy with the
       403 Arg to Gln beta-myosin heavy chain mutation. Circ Res. 1992 Dec;71(6):1404-9.PMID:1423936
173.   Vybiral T, Williams JK, Winkelman JC, Roberts R, Joe EH, Casey DL, Epstein HF. Human cardiac and skeletal muscle spectrins:
       Differential expression and localization. Cell Motil Cytoskeleton 1992;21:291–304

                                                                                                                 June 2019 | Page 29
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 30 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

174. Black FM, Packer SE, Parker TG, Michael LH, Roberts R, Schwartz RJ, Schneider MD. The vascular smooth muscle alpha-actin
       gene is reactivated during cardiac hypertrophy provoked by load. J Clin Invest. 1991 Nov; 88(5):1581-8. PMID: 1834699
175. Hejtmancik JF, Brink PA, Towbin J, Hill R, Brink L, Tapscott T, Traktenbroit A, Roberts R. Localization of gene for familial
       hypertrophic cardiomyopathy to chromosome 14q1 in a diverse US population. Circulation 1991;83:1592–97 PMID:2022018
176. Lacy JL, Layne WW, Guidry GW, Verani MS, Roberts R (NASA Project). Development and clinical performance of an automated,
       portable tungsten-178/tantalum-178 generator. J Nucl Med 1991;32:2158–2161
177. Lewandowski ED, Chari MV, Roberts R, Johnson LD.             NMR studies of beta-oxidation and short-chain fatty acid metabolism
       during recovery of reperfused hearts. Am J Physiol 1991;30:H354–H363
178.   Lewandowski ED, Johnston DL, Roberts R. Effects of inosine on glycolysis and contracture during myocardial ischemia.
       Circulation Res 1991;68:578–587
179.   Ma TS, Ifegwu J, Watts L, Siciliano MJ, Roberts R, Perryman MB. Serial ALU sequence transposition interrupting a human B
       creatine kinase pseudogene. Genomics 1991;10:390–399
180.   Mares A, Jr, Ledbetter SA, Ledbetter DH, Roberts R, Hejtmancik JF. Short communication. Isolation of a human chromosome 14-
       only somatic cell hybrid: Analysis using alu and LINE-based PCR. Genomics 1991;11(1):215–218
181.   Pieper CF, Lawrie G, Lacy JL, Roberts R, Pacifico A. Experience with kapton based bipolar electrode arrays used during
       computerized intraoperative mapping. J Cardiovasc Electrophysiol 1991;1:496–505
182.   Pieper CF, Lawrie G, Roberts R, Pacifico A. Bandwidth–induced errors in parameters used for automated activation time
       determination during computerized intraoperative cardiac mapping: theoretical limits. PACE 1991;14:214–226
183.   Bolli R, Hartley CJ, Chelly JE, Patel BS, Rabinovitz RS, Jeroudi MO, Roberts R, Noon G. An accurate, nontraumatic ultrasonic
       method to monitor myocardial wall thickening in patients undergoing cardiac surgery. J AM COLL CARDIOL1990;15:1055–1065
184.   Kugiyama K, Kerns SA, Morrisett JD, Roberts R, Henry PD. Impairment of endothelium-dependent arterial relaxation by
       lysolecithin in modified low-density lipoproteins. Nature 1990;344:160–162
185.   Patel BS, Jeroudi MO, O'Neil PG, Roberts R, Bolli R. Effect of human recombinant superoxide dismutase on canine myocardial
       infarction. Am J Physiol 1990;258:H369–H380
186.   Puleo PR, Guadagno PA, Roberts R, Scheel MV, Marian AJ, Churchill D, Perryman MB. Early diagnosis of acute myocardial
       infarction based on assay for subforms of creatine kinase–MB. Circulation 1990;82(3):759–764
187.   Roberts R. Determining the disappearance rate of creatine kinase (CK) in the dog. Circulation 1990;82(2):661-662
188.   Bolli R, Jeroudi MO, Patel BS, DuBose CM, Lai EK, Roberts R, McCay PB. Direct evidence that oxygen–derived free radicals
       contribute to postischemic myocardial dysfunction in the intact dog. Proc Natl Acad Sci U S A 1989;86:4695–99
189.   Bolli R, Patel BS, Hartley CJ, Thornby JI, Jeroudi MO, Roberts R. Nonuniform transmural recovery of contractile function in the
       stunned myocardium. Am J Physiol 1989;257:H375–H385
190.   Charlat ML, O'Neill PG, Hartley CJ, Roberts R, Bolli R. Prolonged abnormalities of left ventricular diastolic wall thinning in the
       "stunned" myocardium in conscious dogs: time course and relation to systolic function. J AM COLL CARDIOL. 1989 Jan;13(1):185-
       94.PMID: 2909566
191.   O'Neill PG, Charlat ML, Michael LH, Roberts R, Bolli R. Influence of neutrophil depletion on myocardial function and flow after
       reversible ischemia. Am J Physiol 1989;25:H341–H351
192.   Puleo PR, Guadagno PA, Roberts R, Perryman MB. Sensitive, rapid assay of subforms of creatine kinase MB in plasma. Clin
       Chem. 1989 Jul; 35(7):1452-5. PMID: 2758591
193.   Bolli R, Zhu WX, Thornby JI, O'Neill PG, Roberts R. Time course and determinants of recovery of function after reversible
       ischemia in conscious dogs. Am J Physiol 1988;254:H102–H114
194.   Lacy JL, Ball ME, Verani MS, Wiles HB, Babich JW, LeBlanc AD, Stabin M, Bolomey L, Roberts R. (NASA Project). An improved
       tungsten-178/tantalum-178 generator system for high volume clinical applications. J Nucl Med 1988 Sep; 29(9):1526-38. PMID:
       3137317
195.   Lacy JL, Verani MS, Ball ME, Boyce TM, Gibson RW, Roberts R (NASA Project). First–pass radionuclide angiography using a
       multiwire gamma camera and tantalum–178. J Nucl Med 1988;29:293–301
196.   Perryman MB, Hejtmancik JF, Ashizawa T, Armstrong R, Lin SC, Roberts R, Epstein HF. NcoI and TaqI RFLPs for human M
       creatine kinase (CKM). Nucleic Acids Res 1988;16:8744
197.   Ueno H, Perryman MB, Roberts R, Schneider MD. Differentiation of cardiac myocytes after mitogen withdrawal exhibits three
       sequential states of the ventricular growth response J Cell Biol 1988;107(5):1911-1918
198.   Bennett WR, Yawn DH, Migliore PJ, Young JB, Pratt CM, Raizner AE, Roberts R, Bolli R. Activation of the complement system by
       recombinant tissue plasminogen activator. J AM COLL CARDIOL1987;10:627–632
199.   Bolli R, Patel BS, Zhu W, O'Neill PG, Charlat ML, Roberts R. The iron chelator desferrioxamine attenuates postischemic
       ventricular dysfunction. Am J Physiol 1987;253:H1372–H1380
200.   Bolli R, Zhu W, Hartley CJ, Michael LH, Repine JE, Hess ML, Kureja RC, Roberts R. Attenuation of dysfunction in the postischemic
       stunned myocardium by dimethylthiourea. Circulation 1987;76:458–468
201.   Charlat ML, O'Neill PG, Egan JM, Abernethy DR, Michael LH, Myers ML, Roberts R, Bolli R. Evidence for a pathogenetic role of
       xanthine oxidase in the stunned myocardium. Am J Physiol 1987;252:H566–H577
202.   Mulvagh SL, Michael LH, Perryman MB, Roberts R, Schneider MD. A hemodynamic load in vivo induces cardiac expression of
       the cellular oncogene, c–myc. Biochem Biophys Res Commun 1987;147:627–636
203.   O'Neill PG, Charlat ML, Kim HS, Pocius J, Michael LH, Hartley CJ, Zhu WX, Roberts R, Bolli R. Lipoxygenase inhibitor nafazatrom
       fails to attenuate postischaemic ventricular dysfunction. Cardiovasc Res. 1987 Oct; 21(10):755-60. PMID: 3125975
204.   Payne PA, Olson EN, Hsiau P, Roberts R, Perryman MB, Schneider MD. An activated c–Ha–ras allele blocks the induction of
       muscle–specific genes whose expression is contingent on mitogen withdrawal. Proc Natl Acad Sci USA 1987;84:8956–8960

                                                                                                                   June 2019 | Page 30
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 31 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

205. Sartori M, Henry PD, Sauerbrey R, Tittel FK, Weilbaecher D, Roberts R. Tissue interactions and measurement of ablation rates
       with UV and visible lasers in canine and human arteries. Lasers Surg Med 1987;7:300–306
206. Sartori MP, Sauerbrey RA, Kubodera S, Tittel FK, Roberts R, Henry PD. Autofluorescence maps of atherosclerotic human
       arteries: A new technique in medical imaging. J Quantum Electron 1987;23:1794–1797
207. Schneider MD, Perryman MB, Payne PA, Spizz G, Roberts R, Olson EN. Autonomous expression of c-myc in BC3H1 cells partially
       inhibits but does not prevent myogenic differentiation. Mol Cell Biol 1987;7(5):1973-1977
208. Schneider MD, Perryman MB, Payne PA, Spizz G, Roberts R, Olson EN. Autonomous c–myc expression in transfected muscle
       cells does not prevent myogenic differentiation. Mol Cell Biol 1987;7:1973–1977
209. Villarreal–Levy G, Ma TS, Kerner SA, Roberts R, Perryman MB.            Human creatine kinase: Isolation and sequence analysis of
       cDNA clones for the B subunit, development of subunit specific probes and determination of gene copy number. Biochem
       Biophys Res Commun 1987;144:1116–1127
210.   Zoghbi WA, Charlat ML, Bolli R, Kopelen H, Hartley CJ, Roberts R, Quiñones MA. End–systolic radius to thickness ratio: An
       echocardiographic index of regional performance during reversible myocardial ischemia in the conscious dog. J AM COLL
       CARDIOL1987;10:1113–1121
211.   Bolli R, Myers ML, Zhu WX, Roberts R. Disparity of reperfusion arrhythmias after reversible myocardial ischemia in open chest
       and conscious dogs. J AM COLL CARDIOL1986;7:1047–1056
212.   Myers ML, Bolli R, Lekich RF, Hartley CJ, Roberts R. N–2–mercaptopropionylglycine improves recovery of myocardial function
       following reversible regional ischemia. J AM COLL CARDIOL1986;8:1161–1168
213.   Perryman MB, Kerner SA, Bohlmeyer TJ, Roberts R. Isolation and sequence analysis of a full–length cDNA for human M creatine
       kinase. Biochem Biophys Res Commun 1986;140:981–989
214.   Rokey R, Verani MS, Bolli R, Kuo LC, Ford JJ, Wendt RE, Schneiders NJ, Bryan RN, Roberts R. Myocardial infarct size
       quantification by MR imaging early after coronary artery occlusion in dogs. Radiology. 1986 Mar; 58(3):771-4. PMID: 3945752
215.   Schneider MD, Payne PA, Ueno H, Perryman MB, Roberts R. Dissociated expression of c-myc and a fos-related competence gene
       during cardiac myogenesis. Mol Cell Biol 1986 November; 6(11): 4140–4143. PMID: 3796601
216.   Zhu W, Bolli R, Myers ML, Hartley CJ, Roberts R. Validation of a single crystal for measurement of transmural and epicardial
       thickening. Am J Physiol 1986;20:H1045–H1055
217.   Basson CT, Grace AM, Roberts R. Enzyme kinetics of a highly purified mitochondrial creatine kinase in comparison with
       cytosolic forms. Mol Cell Biochem 1985;67:151–159
218.   Bolli R, Zhu WX, Myers HL, Hartley CJ, Roberts R. Beta–adrenergic stimulation reverses postischemic myocardial dysfunction
       without producing subsequent functional deterioration. Am J Cardiol 1985;56:964–968
219.   Michael LH, Hunt J, Weilbaecher D, Perryman MB, Roberts R, Lewis RM, Entman ML. CK and glycogen phosphorylase in cardiac
       lymph: Coronary occlusion and reperfusion. Am J Physiol 1985;17:H350–H359
220.   Myers ML, Bolli R, Lekich RF, Hartley CJ, Roberts R. Enhancement of recovery of myocardial function by oxygen free–radical
       scavengers after reversible regional ischemia. Circulation 1985;72:915–921
221.   Perryman MB, Knell JD, Ifegwu J, Roberts R. Identification of a 43–kDa polypeptide associated with the acetylcholine receptor
       enriched membranes as MM creatine kinase. J Biol Chem 1985;260:9399–9404
222.   Bolli R, Kuo LC, Roberts R. Influence of acute arterial hypertension on myocardial infarct size in dogs without left ventricular
       hypertrophy. J AM COLL CARDIOL1984;4:522–528
223.   Fukuyama T, Sobel BE, Roberts R. Microvascular deterioration: Implications for reperfusion. Cardiovasc Res 1984;18:310–320
224.   George S, Ishikawa Y, Perryman MB, Roberts R. Purification and characterization of naturally occurring and in vitro induced
       multiple forms of MM creatine kinase. J Biol Chem 1984;259:2667–2674
225.   Perryman MB, Knell JD, Roberts R. Carboxypeptidase–catalyzed hydrolysis of C×terminal lysine: Mechanism for in vivo
       production of multiple forms of creatine kinase in plasma. Clin Chem 1984;30:662–664
226.   Perryman MB, Knell JD, Roberts R. Molecular mechanism for the production of multiple forms of MM creatine kinase.
       Experientia 1984;40:1275–1277
227.   Grace AM, Perryman MB, Roberts R. Purification and characterization of human mitochondrial creatine kinase A single enzyme
       form. J Biol Chem 1983;258:15346–15354
228.   Perryman MB, Strauss AW, Buettner TL, Roberts R. Molecular heterogeneity of creatine kinase isoenzymes. Biochem Biophys
       Acta 1983;747:284–290
229.   Perryman MB, Strauss AW, Olson J, Roberts R. In vitro translation of canine mitochondrial creatine kinase messenger RNA.
       Biochem Biophys Res Commun 1983;110(3):967–972 PMID:6838563
230.   Grace A, Roberts R. Improved procedures for purification of human and canine creatine kinase isoenzymes. Clin Chim Acta
       1982;123:59–71
231.   Karlsberg RP, Cryer PE, Roberts R. Serial plasma catecholamine response early in the course of clinical acute myocardial
       infarction: relationship to infarct extent and mortality. Am Heart J 1981 Jul; 102(1):24-9.
232.   Ritter CS, Mumm SR, Roberts R.            Improved radioimmunoassay for creatine kinase isoenzymes in plasma. Clin Chem
       1981;27:1878–1887
233.   Roberts R, Parker CW. Radioimmunoassay of creatine kinase isoenzymes. Methods Enzymol 1981;74:198–209
234.   Fukuyama T, Roberts R. The effect of intravenous nitroglycerin on coronary blood flow and infarct size during myocardial
       infarction in conscious dogs. Clin Cardiol 1980;3:317–323
235.   Herman CA, Roberts R. Purification and immunological characterization of human myocardial MB creatine kinase. Anal
       Biochem 1980;106:244–252


                                                                                                                 June 2019 | Page 31
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 32 of 55
                                     Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

236. Mogelson S, Davidson J, Sobel BE, Roberts R. The effect of hyperbaric oxygen on infarct size in the conscious animal. Eur J
       Cardiol 1980;12:135–146
237. Roberts R, Grace AM. Purification of Mitochondrial creatine kinase: Biochemical and immunological characterization. J Biol
       Chem 1980;225:2870–2877
238. Roberts R. Purification of canine myocardial mitochondrial creatine kinase. Experientia 1980;36:632–634
239. Karlsberg RP, Penkoske PA, Cryer PE, Corr PB, Roberts R. Rapid activation of the sympathetic nervous system following
       coronary artery occlusion: Relation to infarct size, site and hemodynamic impact. Cardiovasc Res 1979;13:523–531
240. Clark GL, Robison AK, Gnepp DR, Roberts R, Sobel BE. Effects of lymphatic transport of enzyme on plasma CK time–activity
       curves after myocardial infarction. Circulation Res 1978;43:162–169
241. Henry PD, Shuchleib R, Borda LJ, Roberts R, Williamson JR, Sobel BE.           Effects of nifedipine on myocardial perfusion and
       ischemic injury in dogs. Circulation Res 1978;43:372–380
242.   Karlsberg RP, Roberts R. Effect of altered thyroid function on plasma creatine kinase clearance in the dog. Am J Physiol
       1978;235:E614–E618
243.   Roberts R, Sobel BE, Parker CW. Immunologic detection of myocardial infarction with a radioimmunoassay for MB creatine
       kinase. Clin Chim Acta 1978;83:141–149
244.   West PN, Connors JP, Clark RE, Weldon CS, Ramsey DL, Roberts R, Sobel BE, Williamson JR. Compromised microvascular
       integrity in ischemic myocardium. Lab Invest 1978;38:677–684
245.   Karlsberg RP, Henry PD, Ahmed SA, Sobel BE, Roberts R. Lack of protection of ischemic myocardium by verapamil in conscious
       dogs. Eur J Pharmacol 1977;42:339–346
246.   Painter A, RobertsR. Quantification of creatine kinase isoenzymes by a radioimmunoassay. Mol Cell Biochem 1977;18:63–70 b
247.   Roberts R, Painter A. Radioimmunoassay for canine creatine kinase isoenzymes. Biochem Biophys Acta 1977;480:521–526
248.   Roberts R, Sobel BE. Effect of selected drugs and myocardial infarction on the disappearance of creatine kinase from the
       circulation in conscious dogs. Cardiovasc Res 1977;11:103–112
249.   Sobel BE, Markham J, Karlsberg RP, Roberts R. The nature of disappearance of creatine kinase from the circulation and its
       influence on enzymatic estimation of infarct size. Circulation Res 1977;41(6):836–844
250.   Sobel BE, Markham J, Roberts R. Factors influencing enzymatic estimates of infarct size. Am J Cardiol 1977;39:130–132
251.   Ahmed SA, Williamson JR, Roberts R, Clark RE, Sobel BE. The association of increased plasma MB CPK activity and irreversible
       ischemic myocardial injury in the dog. Circulation 1976;54:187–193
252.   Carlson E, Roberts R, Sobel BE. Preparation of individual CPK isoenzymes from myocardium and brain. J Mol Cell Cardiol
       1976;8(2):159-167
253.   Kulkarni PS, Roberts R, Needleman P. Paradoxical endogenous synthesis of a coronary dilating substance from arachidonate.
       Prostaglandins 1976;12:337–353
254.   Markham J, Karlsberg RP, Roberts R, Sobel BE. Mathematical characterization of kinetics of native and purified creatine kinase
       in plasma. In Computers in Cardiology Long Beach, IEEE Computer Society, 1976
255.   Roberts R, Sobel BE, Parker CW.            Radioimmunoassay for creatine kinase isoenzymes. Science 1976;194:855–857
       PMID:982049
256.   Sobel BE, Roberts R, Larson KB Considerations in the use of biochemical markers of ischemic injury. Circ Res 1976;38(5 Suppl
       1):I99-108
257.   Henry PD, Roberts R, Sobel BE. Rapid separation of plasma creatine kinase isoenzymes by batch absorption with glass beads.
       Clin Chem 1975;21:844–849
258.   Roberts R, Henry PD, Sobel BE. An improved basis for enzymatic estimation of infarct size. Circulation 1975;52:743–754
259.   Bresnahan GF, Roberts R, Shell WE, Ross J, Jr, Sobel BE. Deleterious effects due to hemorrhage after myocardial reperfusion.
       Am J Cardiol 1974;33:82–86
260.   Roberts R, Henry PD, Witteveen SAGJ, Sobel BE. Quantification of serum creatine phosphokinase (CPK) isoenzyme activity. Am
       J Cardiol 1974;33:650–654 PMID: 4150703

Original Manuscripts in Clinical Research
261. Arbustini E, Narula N, Dec GW, Reddy KS, Greenberg B, Kushwaha S, Marwick T, Pinney S, Bellazzi R, Favalli V, Kramer C,
       Roberts R, Zoghbi WA, Bonow R, Tavazzi L, Fuster V, Narula J. The MOGE(S) classification for a phenotype-genotype
       nomenclature of cardiomyopathy: Endorsed by the world heart federation. J Am Coll Cardiol. 2013 Dec 3; 62(22):2046-72.
       PMID: 24263073, Erratum in: J Am Coll Cardiol. 2014 Jan 21; 63(2):191-4Based Med 2008;13(6):175
262.   Arbustini E, Narula N, Dec GW, Reddy KS, Greenberg B, Kushwaha S, Marwick T, Pinney S, Bellazzi R, Favalli V, Kramer C,
       Roberts R, Zoghbi WA, Bonow R, Tavazzi L, Fuster V, Narula J. MOGE(S) nosology in low-to-middle-income countries. Nat Rev
       Cardiol. 2014 May; 11(5):307. PMID: 24663093
263.   Arbustini E, Narula N, Dec GW, Reddy KS, Greenberg B, Kushwaha S, Marwick T, Pinney S, Bellazzi R, Favalli V, Kramer C,
       Roberts R, Zoghbi WA, Bonow R, Tavazzi L, Fuster V, Narula J. Reply to Letter to the Editor: The MOGE(S) Classification for a
       phenotype-genotype nomenclature of cardiomyopathy; more questions than answers? J Am Coll Cardiol. 2014 Apr 11. : S0735-
       1097(14)01993-7. PMID: 24768880
264.   Roberts R. Metoprolol prevented myocardial infarction but increased risk of stroke and death after non-cardiac surgery. Evid
       BasedMed 2008,13,175
265.   Rosalki SB, Roberts R, Katus HA, Giannitsis E, Ladenson JH. Cardiac Biomarkers for Detection of Myocardial Infarction:
       Perspectives from Past to Present. Clin Chem 2004:50;11;2205–2213


                                                                                                                June 2019 | Page 32
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 33 of 55
                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

266. Nagueh SF, McFalls J, Meyer D, Hill R, Zoghbi WA, Tam JW, Quinones MA, Roberts R, Marian AJ. Tissue doppler imaging predicts
       the development of hypertrophic cardiomyopathy in subjects with subclinical disease. Circulation 2002;108:395–398
267. Fromm R, Meyer D, Roberts R. Diagnostic accuracy of plasma markers for myocardial infarction: A randomized, double–blind,
       multicenter study. Cardiovascular Review & Reports 2001;22:273–276 PMID: 3048677
268. Fromm R, Meyer D, Zimmerman J, Boudreaux A, Wun C, Smalling R, Davis B, Habib G, Roberts R. A double–blind, Multicentered
       study comparing the accuracy of diagnostic markers to predict short– and long–term clinical events and their utility in patients
       presenting with chest pain. Clin Cardiol 2001; 24(7):516–520
269.   Lakkis N, Plana JC, Nagueh S, Killip D, Roberts R, Spencer WH III. Efficacy of nonsurgical septal reduction therapy in
       symptomatic patients with obstructive hypertrophic cardiomyopathy and provocable gradients. Am J Cardiol 2001;88(5):583-
       586 PMID: 11524078
270.   He ZX, Hedrick TD, Pratt CM, Verani MS, Aquino V, Roberts R, Mahmarian JJ. Severity of coronary artery calcification by electron
       beam computed tomography predicts silent myocardial ischemia. Circulation. 2000 Jan 25;101(3):244-51.PMID: 10645919
271.   Lakkis N, Nagueh S, Killip D, Torre G, Roberts R, Spencer W. Nonsurgical septal reduction for symptomatic hypertrophic
       obstructive cardiomyopathy: The Baylor Experience (1996–1999). Journal of Interventional Cardiology 2000; 13:157–159
272.   Zimmerman J, Fromm R, Meyer D, Boudreaux A, Wun CC, Smalling R, Davis B, Habib G, Roberts R.                   Diagnostic marker
       cooperative study for the diagnosis of myocardial infarction. Circulation. 1999 Apr 6;99(13):1671-7. PMID: 10190875
273.   Lakkis M, Nagueh SF, Kleiman NS, Killip D, He Z–X, Verani MS, Roberts R, Spencer WH, III. Echocardiography-guided ethanol
       septal reduction for hypertrophic obstructive cardiomyopathy. Circulation 1998;98:1750–1755
274.   Nagueh SF, Lakkis NM, He ZX, Middleton KJ, Killip D, Zoghbi WA, Quinones MA, Roberts R, Verani MS, Kleiman NS, Spencer WH.
       Role of myocardial contrast echocardiography during nonsurgical septal reduction therapy for hypertrophic obstructive
       cardiomyopathy. J Am Coll Cardiol. 1998 Jul; (1):225-9. PMID: 9669274
275.   Roberts R Early diagnosis of myocardial infarction with MB CK isoforms Clinica Chima Acta 1998; 272: 33–45
276.   Zhu DWX, Sun H, Hill R, Roberts R. The value of electrophysiology study and prophylactic implantation of cardioverter
       defibrillator in patients with hypertrophic cardiomyopathy. PACE 1998; 21(II): 299–302
277.   Becker RC, Cannon CP, Bovill EG, Tracy RP, Thompson B, Knatterud GL, Randall A, Braunwald B. [TIMI III Investigators - R
       Roberts, PI]. Prognostic value of plasma fibrinogen concentration in patients with unstable angina and non-Q-wave myocardial
       infarction (TIMI IIIB Trial). Am J Cardiol. 1996 Jul 15; 78(2):142-7. PMID: 8712133
278.   Kleiman NS, Anderson HV, Rogers WJ, Theroux P, Thompson B, Stone PH, and TIMI IIIR Investigators (Roberts R, PI).
       Comparison of outcome of patients with unstable angina and non-Q-wave acute myocardial infarction with and without prior
       coronary artery bypass grafting (Thrombolysis in Myocardial Ischemia III Registry). Am J Cardiol. 1996 Feb1;77(4):227-
       31.PMID: 8607398
279.   Aguirre FV, Younis LT, Chaitman BR, Ross AM, McMahon RP, Kern MJ, Berger PB, Sopko G, Rogers WJ, Shaw L, Knatterud G,
       Braunwald E for the TIMI II Investigators (Roberts R, PI). Early and 1-year clinical outcome of patients' evolving non-Q-wave
       versus Q-wave myocardial infarction after thrombolysis. Results from the TIMI II Study. Circulation. 1995 May 15; 91(10):2541-
       8. PMID: 7743615
280.   Anderson HV, Cannon CP, Stone PH, Williams DO, McCabe CH, Knatterud GL, Thompson B, Willerson JT, and Braunwald E
       (Roberts R, PI). One-year results of the Thrombolysis in Myocardial Infarction (TIMI) IIIB clinical trial. A randomized
       comparison of tissue-type plasminogen activator versus placebo and early invasive versus early conservative strategies in
       unstable angina and non-Q wave myocardial infarction. J Am Coll Cardiol. 1995 Dec; 26(7):1643-50. PMID: 7594098
281.   Gersh BJ, Chesebro JH, Braunwald E, Lambrew C, Passamani E, Solomon RE, Ross AM, Ross R, Terrin ML, Knatterud GL, and the
       TIMI II investigators (Roberts R, PI). Coronary artery bypass graft surgery after thrombolytic therapy in the Thrombolysis in
       Myocardial Infarction Trial, Phase II (TIMI II). J AM COLL CARDIOL 1995 Feb;25(2):395-402.PMID: 7829793
282.   Kloner RA, Shook T, Przyklenk K, Davis VG, Junio L, Matthews RV, Burstein S, Gibson CM, Poole WK, Cannon CP, McCabe CH,
       Braunwald E (Roberts R, PI Core Laboratory). Previous angina alters in-hospital outcome in TIMI 4. A clinical correlate to
       preconditioning? Circulation. 1995 Jan 1 91(1):37-45. PMID: 7805217
283.   Lee LV (Roberts R, PI Core Laboratory). Initial experience with hirudin and streptokinase in acute myocardial infarction: results
       of the Thrombolysis in Myocardial Infarction (TIMI) 6 trial. Am J Cardiol 1995 Jan 1; 75(1):7-13. PMID: 7801868
284.   Matetzky S, Barabash GI, Rabinowitz B, Rath S, Zahav YH, Agranat O, Kaplinsky E, Hod H. (Roberts R, PI). Q wave and Non-Q
       wave myocardial infarction after thrombolysis. J Am Coll Cardiol. 1995 Nov 15; 26(6):1445-51. PMID:7594069
285.   McKendall GR, Forman S, Sopko G, Braunwald E, Williams DO. (Roberts R, PI). Value of rescue percutaneous transluminal
       coronary angioplasty following unsuccessful thrombolytic therapy in patients with acute myocardial infarction. Thrombolysis in
       Myocardial Infarction Investigators. Am J Cardiol. 1995 Dec 1; 76(16):1108-11. PMID:7484892
286.   Mueller HS, Forman SA, Menegus MA, Cohen LS, Knatterud GL, Braunwald E. (Roberts R, PI): Prognostic significance of nonfatal
       reinfarction during 3-year follow-up: results of the Thrombolysis in Myocardial Infarction (TIMI) phase II clinical trial. The TIMI
       Investigators. J Am Coll Cardiol. 1995 Oct; 26(4):900-7. PMID: 7560615
287.   Sloan MA, Price TR, Petito CK, Randall AM, Solomon RE, Terrin ML, Gore J, Collen D, Kleiman N, Feit F, et al. [Roberts R, PI-
       Maryland Medical Research Institute, Baltimore, USA]. Clinical features and pathogenesis of intracerebral hemorrhage after rt-
       PA and heparin therapy for acute myocardial infarction: the Thrombolysis in Myocardial Infarction (TIMI) II Pilot and
       Randomized Clinical Trial combined experience. Neurology. 1995 Apr;45(4):649-58.PMID: 7723950
288.   Zagher D, Cerek B, Cannon CP, Jordan M, Davis V, Braunwald E, Shah P (Roberts R, PI). How do smokers differ from
       nonsmokers in their response to thrombolysis? (The TIMI–4 Trial). Am J Cardiol 1995;75:232–236
289.   Zaret, BL, Wackers, FJ, Terrin, ML, Forman, SA, Williams, DO, Knatterud, GL, and Braunwald, E (Roberts R, PI). Value of
       radionuclide rest and exercise left ventricular ejection fraction in assessing survival of patients after thrombolytic therapy for


                                                                                                                    June 2019 | Page 33
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 34 of 55
                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

       acute myocardial infarction: results of Thrombolysis in Myocardial Infarction (TIMI) phase II study. The TIMI Study Group. J Am
       Coll Cardiol. 1995 Jul; 26(1):73-9. PMID: 7797778
290.   Aguirre FV, McMahon RP, Mueller H, Kleiman NS, Kern MJ, Desvigne-Nickens P, Hamilton WP, Chaitman BR. (Roberts R, PI).
       Impact of age on clinical outcome and postlytic management strategies in patients treated with intravenous thrombolytic
       therapy. Results from the TIMI II Study. TIMI II Investigators. Circulation 1994 Jul; 90(1):78-86. PMID: 8026055
291.   Becker RC, Terrin M, Ross R, Knatterud GL, Desvigne-Nickens P, Gore JM, Braunwald E. [Source: TIMI Investigators (Roberts R,
       PI) Thrombosis Research Center, University of Massachusetts Medical School, Worcester]. Comparison of clinical outcomes for
       women and men after acute myocardial infarction. The Thrombolysis in Myocardial Infarction Investigators. Ann Intern Med.
       1994 Apr 15; 120(8):638-45. PMID: 8135447
292.   Cannon CP, McCabe CH, Diver DJ, Herson S, Greene RM, Shah PK, Sequeira RF, Leya F, Kirshenbaum JM, Magorien RD, Palmeri ST,
       Davis V, Gibson CM, Poole WK, Braunwald E, et al. [TIMI 4 Investigators (Roberts R, PI Core Laboratory)]. A comparison of
       front–loaded tissue–type plasminogen activator, anistreplase and combination thrombolytic therapy for acute myocardial
       infarction: results of the thrombolysis in myocardial infarction (TIMI) 4 trial. J AM COLL CARDIOL 1994; 24:1602–1610
293.   Cannon CP, McCabe CH, Henry TD, Schweiger MJ, Gibson RS, Mueller HS, Becker RC, Kleiman NS, Haugland JM, Anderson JL,
       Sharaf BL, Edwards SJ, Rogers WJ, Williams DO, Braunwald E, [TIMI 5 Investigators (Core Laboratory–Roberts R)]. A pilot trial
       of recombinant desulfatohirudin compared with heparin in conjunction with tissue–type plasminogen activator and aspirin for
       acute myocardial infarction: results of the thrombolysis in myocardial infarction (TIMI) 5 Trial. J AM COLL CARDIOL 1994 Apr;
       23(5):993-1003. PMID: 8144799
294.   Chaitman BR, McMahon RP, Terrin M, Younis LT, Shaw LJ, Weiner DA, Frederick MM, Knatterud GL, Sopko G, Braunwald E, for
       the TIMI Investigators (Roberts R, PI). Impact of treatment strategy on predischarge exercise test in the thrombolysis in
       myocardial infarction (TIMI) II trial. Am J Cardiol 1994;71:131–138
295.   Dabaghi SF, Kamat SG, Payne J, Marks GF, Roberts R, Schafer AI, Klaiman NS. Effects of low–dose aspirin on in vitro platelet
       aggregation in the early minutes after ingestion in normal subjects. Am J Cardiol 1994;74:720–723
296.   Diver DJ, Bier JD, Ferreira PE, Sharaf BL, McCabe C, Thompson B, Chaitman B, Williams DO, Braunwald E, for the TIMI–IIIA
       Investigators (Roberts R, PI). Clinical and arteriographic characterization of patients with unstable angina without critical
       coronary arterial narrowing (from the TIMI–IIIA Trial). Am J Cardiol 1994;74:531–537
297.   Flaker GC, Bartolozzi J, Davis V, McCabe C, Cannon C P [for the TIMI 4 Investigators (Core Laboratory–Roberts R)]. Use of a
       standardized heparin nomogram to achieve therapeutic anticoagulation after thrombolytic therapy in myocardial infarction.
       TIMI 4 investigators. Thrombolysis in Myocardial Infarction. Arch Intern Med. 1994 Jul 11; 154(13):1492-6. PMID: 8018004
298.   Gibson CM, Cannon CP, Piana RN, Breall JA, Sharaf B, Flatley M, Alexander B, Diver DJ, McCabe CH, Flaker GC, et al.[TIMI 4 Study
       Group (Core Laboratory–Roberts R)]. Angiographic predictors of reocclusion after thrombolysis: results from the Thrombolysis
       in Myocardial Infarction (TIMI) 4 trial. J AM COLL CARDIOL 1995 Mar 1;25(3):582-9.PMID: 7860900
299.   Kleiman NS, Tracy RP, Schaaff LJ, Harris S, Hill R, Puleo PR, Roberts R. Prostaglandin E1 does not accelerate rTPA-induced
       thrombolysis in acute myocardial infarction. Am Heart J 1994;127(4 Pt 1):738–743
300.   Marian AJ, Kelly D, Mares A Jr, Fitzgibbons J, Caira T, Qun-Tao, Hill R, Perryman MB, Roberts R. A missense mutation in the beta
       myosin heavy chain gene is a predictor of premature sudden death in patients with hypertrophic cardiomyopathy. J Sports Med
       Phys Fitness. 1994 Mar; 34(1):1-10. PMID: 7934006
301.   Puleo PR, Meyer D, Wathen C, Tawa CB, Wheeler S, Hamburg RJ, Ali N, Obermueller SD, Triana JF, Zimmerman JL, Perryman MB,
       Roberts R. Use of a rapid assay of subforms of creatine kinase-MB to diagnose or rule out acute myocardial infarction. N Engl J
       Med. 1994 Sep 1;331(9):561-6.PMID: 7702648
302.   Schweiger MJ, McMahon RP, Terrin ML, Ruocco NA, Porway MN, Wiserman AH, Knatterud GL, Braunwald E, [TIMI -Roberts R,
       PI). Comparison of patients with < 60% to > or = 60% diameter narrowing of the myocardial infarct-related artery after
       thrombolysis. The TIMI Investigators. Am J Cardiol. 1994 Jul 15;74(2):105-10.PMID: 8023772
303.   TIMI IIIB Investigators (Roberts R, PI).        Effects of tissue plasminogen activator and a comparison of early invasive and
       conservative strategies in unstable angina and non–Q–wave myocardial infarction: Results of the TIMI III B Trial. Circulation
       1994 Apr; 89(4):1545-56. PMID: 8149520
304.   Zaret B, Wackers FT, Terrin M, Forman S, Knatterud GL (Roberts R,PI). Prognostic impact of rest and exercise left ventricular
       function following thrombolytic therapy for acute MI: Results of the TIMI-II study. J Am Coll Cardiol 1994
305.   Chaitman BR, McMahon RP, Terrin M, Younis LT, Shaw LJ, Weiner DA, Frederick MM, Knatterud GL, Sopko G, Braunwald E, TIMI
       Investigators (Roberts R, PI). Impact of treatment strategy on predischarge exercise test in the Thrombolysis in Myocardial
       Infarction (TIMI) II Trial. Am J Cardiol 1993;71:131–138
306.   Lehmann KG, Francis CK, Sheehan FH, Dodge HT, TIMI Study (Roberts R, PI). Effect of thrombolysis on acute mitral
       regurgitation during evolving myocardial infarction experience from the Thrombolysis in Myocardial Infarction (TIMI) Trial. J
       AM COLL CARDIOL 1993 Sep;22(3):714-9.PMID: 8354803
307.   Marian AJ, Yu QT, Workman R, Greve G, Roberts R. Angiotensin-converting enzyme polymorphism in hypertrophic
       cardiomyopathy and sudden cardiac death. Lancet 1993 Oct 30;342(8879):1085-6.PMID: 8105312
308.   Taylor HA, Chaitman BR, Rogers WJ, Kern MJ, Terrin ML, Aguirre FV, Sopko G, McMahon R, Ross RN, Bovill EC, TIMI Investigators
       (Roberts R, PI): Race and prognosis after myocardial infarction: Results of the Thrombolysis in Myocardial Infarction (TIMI)
       Phase II Trial. Circulation 1993;88:1484–1494
309.   Terrin ML, Williams DO, Kleiman NS, Willerson J, Mueller HS, Desvigne-Nickens P, Forman SA, Knatterud GL, Braunwald E.
       (Roberts R, PI). Two- and three-year results of the Thrombolysis in Myocardial Infarction (TIMI) Phase II clinical trial. J Am Coll
       Cardiol. 1993 Dec; 22(7):1763-72. PMID: 8245326



                                                                                                                    June 2019 | Page 34
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 35 of 55
                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

310. TIMI IIIA Investigators (Roberts R, PI). Early effects of tissue-type plasminogen activator added to conventional therapy on the
       culprit coronary lesion in patients presenting with ischemic cardiac pain at rest. Results of the Thrombolysis in Myocardial
       Ischemia (TIMI IIIA) Trial. Circulation. 1993 Jan;87(1):38-52.PMID: 8419023
311.   Baim DS, Diver DJ, Feit F, Greenberg MA, Holmes DR, Weiner BH, Williams DO, Schweiger MJ, Brown BG, Frederick MM,
       Knatterud GL, Braunwald E, (Roberts R, PI). Coronary angioplasty performed within the thrombolysis in Myocardial Infarction
       II study. Circulation. 1992 Jan;85(1):93-105.PMID: 1728490
312.   Berger PB, Ruocco NA, Ryan TJ, Jacobs AK, Zaret BL, Wackers FJ, Frederick MM, Faxon DP, and the TIMI Investigators (Roberts
       R, PI). Frequency and significance of right ventricular dysfunction during inferior wall left ventricular myocardial infarction
       treated with thrombolytic therapy (Results from the Thrombolysis in Myocardial Infarction [TIMI] II Trial).            Am J Cardiol
       1993;71:1148–1152 PMID: 8097614
313.   Hsia J, Kleiman NS, Aguirre FV, Chaitman BR, Roberts R, Ross AM, the HART Investigators. Heparin–induced prolongation of
       partial thromboplastin time after thrombolysis: Relation to coronary artery patency HART Investigators.                  J AM COLL
       CARDIOL1992;20(1):31–35
314.   Kleiman NS, Terrin M, Mueller H, Chaitman B, Roberts R, Knatterud GL, Solomon R, McMahon RP, Braunwald E, and the TIMI
       Investigators.      Mechanisms of early death despite thrombolytic therapy: Experience from the Thrombolysis in Myocardial
       Infarction Phase II (TIMI II) Study. J AM COLL CARDIOL1992;19:1129–1135
315.   Mueller HS, Cohen LS, Braunwald E, Forman S, Feit F, Ross A, Schweiger M, Cabin H, Davidson R, Miller D, Solomon R, Knatterud
       GL (Roberts R, PI). Predictors of early morbidity and mortality after thrombolytic therapy of acute myocardial infarction.
       Analyses of patient subgroups in the Thrombolysis in Myocardial Infarction (TIMI) trial, phase II. Circulation. 1992
       Apr;85(4):1254-64.PMID: 1555269
316.   Ruocco NA, Bergelson BA, Jacobs AK, Frederick MM, Faxon DP, Ryan TJ [TIMI Investigators-Roberts R, Principal Investigator].
       Invasive versus conservative strategy after thrombolytic therapy for acute myocardial infarction in patients with antecedent
       angina. A report from Thrombolysis in Myocardial Infarction Phase II (TIMI II). J Am Coll Cardiol. 1992 Dec 20(7):1445-51.
       PMID: 1452916
317.   Schechtman KB, Kleiger RE, Boden WE, Capone RJ, Roberts R, Gibson RS. The relationship between 1-year mortality and infarct
       location in patients with non-Q wave myocardial infarction. Am Heart J. 1992May; 123(5):1175-81. PMID: 1575129
318.   Tofler GH, Muller JE, Stone PH, Forman S, Solomon RE, Knatterud GL, Braunwald E, TIMI Reseach Group (Roberts R, Principal
       Investigator). Modifiers of timing and possible triggers of acute myocardial infarction in the Thrombolysis in Myocardial
       Infarction Phase III (TIMI II) study group. J AM COLL CARDIOL1992;20:1049–1055
319.   Verani MS, Guidry GW, Mahmarian JJ, Nishimura S, Athanasoulis T, Roberts R, Lacy JL. Effects of acute, transient coronary
       occlusion on global and regional right ventricular function in humans. Circulation 1992;20:1490–1497
320.   Verani MS, Lacy JL, Guidry GW, Nishimura S, Mahmarian JJ, Athanasoulis T, Roberts R. Quantification of left ventricular
       performance during transient coronary occlusion at various anatomic sites in humans: a study using tantalum-178 and a
       multiwire gamma camera. J Am Coll Cardiol. 1992 Feb;19(2):297-306.PMID: 1732356
321.   Williams DO, Braunwald E, Knatterud G, Babb J, Bresnahan JF, Greenberg MA, Raizner AE, Wasserman AG, Robertson T, Ross R,
       and TIMI Investigators (Roberts R, PI). One-year results of the Thrombolysis in Myocardial Infarction investigation (TIMI)
       Phase II Trial. Circulation. 1992 Feb; 85(2):533-42. PMID: 1735149
322.   Zaret BL, Wackers FJ, Terrin ML, Ross R, Weiss M, Slater J, Morrison J, Bourge RC, Passamani E, Knatterud G, et al. [TIMI
       Coordinating Center (Roberts R, PI)] Assessment of global and regional left ventricular performance at rest and during exercise
       after thrombolytic therapy for acute myocardial infarction: results of the Thrombolysis in Myocardial Infarction (TIMI) II Study.
       Am J Cardiol. 1992 Jan 1;69(1):1-9.PMID: 1729855
323.   Bovill EG, Terrin ML, Stump DC, Berke AD, Frederick MM, Collen D, Feit F, Gore JM, Hillis LD, Costas TL, Leiboff R, Mann KG,
       Markis JE, Pratt CM, Sharkey SW, Sopko G, Tracy RP, Chesebro JH (Roberts R, PI). Hemmoraghic events during therapy with
       recombinant tissue–type plasminogen activator, heparin, and aspirin for acute myocardial infarction: Results of the
       Thrombolysis in Myocardial Infarction (TIMI), Phase II trial. Ann Intern Med 1991;115:256–265
324.   Fromm RE Jr, Hoskins E, Cronin L, Pratt CM, Spencer WH 3rd, Roberts R. Bleeding complications following initiation of
       thrombolytic therapy for acute myocardial infarction: a comparison of helicopter-transported and nontransported patients. Ann
       Emerg Med. 1991 Aug;20(8):892-5.PMID: 1906690
325.   Gore JM, Sloan M, Price TR, Randall AM, Bovill E, Collen D, Forman S, Knatterud GL, Sopko G, Terrin ML, et al [TIMI Investigators-
       Roberts R, PI]. Intracerebral hemorrhage, cerebral infarction, and subdural hematoma after acute myocardial infarction and
       thrombolytic therapy in the Thrombolysis in Myocardial Infarction Study. Thrombolysis in Myocardial Infarction, Phase II, pilot
       and clinical trial. Circulation 1991 Feb; 83(2):448-59. PMID: 1899364
326.   Habib GB, Heibig J, Forman SA, Brown BG, Roberts R, Terrin ML, Bolli R. Influence of coronary collateral vessels on myocardial
       infarct size in humans Results of phase I thrombolysis in myocardial infarction (TIMI) trial. The TIMI Investigators.
       Circulation 1991;83:739–746
327.   Hartwell TD, Parker C, Poole WK, Davis VG, Muller JE, Braunwald E, Rutherford J, Strauss HW, Roberts R, Sobel BE, Jaffe AS,
       Willerson JT, Thomas LJ, and the MILIS Study Group. Reproducibility of centralized laboratory interpretations of measures of
       myocardial infarct size, ventricular function and ventricular electrical instability scintigraphy. Cor Artery Dis 1991;2:977–984
328.   Marzoll U, Kleiman NS, Dunn JK, Verani MS, Minor ST, Roberts R, Raizner AE.                Factors determining improvement in left
       ventricular function after reperfusion therapy for acute myocardial infarction: primacy of baseline ejection fraction. J AM COLL
       CARDIOL1991;17:613–620
329.   O'Neill PG, Faitelson L, Taylor A, Puleo P, Roberts R, Pacifico A. Time course of creatine kinase release after termination of
       sustained ventricular dysrhythmias. Am Heart J 1991;122(3 Pt 1):709-714


                                                                                                                    June 2019 | Page 35
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 36 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

330. Pieper CF, Parsons D, Lawrie GM, Lacy J, Roberts R, Pacifico A. Design and implementation of a new computerized system for
       intraoperative cardiac mapping. J Appl Physiol 1991;71(4):1529-1539
331. Roberts R, Rogers WJ, Mueller HS, Lambrew CT, Diver DJ, Smith HC, Willerson JT, Knatterud G, Forman S, Passamani E, Zaret BL,
       Wackers FJT, Braunwald E, and the TIMI Investigators.         Immediate versus deferred beta–blockade following thrombolytic
       therapy in patients with acute myocardial infarction: Results of the Thrombolysis in Myocardial Infarction (TIMI) II–B subgroup
       analyses. Circulation 1991;83:422–437
332.   Rogers WJ, Babb J, Baim DS, Chesebro J, Gore J, Roberts R, Williams DO, Frederick M, Passamani ER, Braunwald E. Selective
       versus routine pre–discharge coronary arteriography after therapy with recombinant tissue–type plasminogen activator,
       heparin and aspirin for acute myocardial infarction. J AM COLL CARDIOL1991;17:1007–1016
333.   Rowe SK, Kleiman NS, Cocanougher B, Smart FW, Minor ST, Raizner AE, Henry PD, Roberts R, Pratt CM, Young JB: Effects of
       intracoronary acetylcholine infusion early versus late after heart transplant. Transplant Proc 1991;23:1193–1197
334.   Schechtman KB, Kleiger RE, Capone RJ, Gibson RS, Young PM, Schwartz DJ, Roberts R, Boden WE, and the Diltiazem Reinfarction
       Study (DRS) Group. In–hospital angina following non–Q–wave myocardial infarction. The long term prognostic significance.
       Cor Artery Dis 1991;2:67–74
335.   Baim DS, Braunwald E, Feit F, Knatterud GL, Passamani ER, Robertson TL, Rogers WJ, Solomon RE, Williams DO. (Roberts R, PI).
       The Thrombolysis in Myocardial Infarction (TIMI) Trial phase II: additional information and perspectives. J Am Coll Cardiol.
       1990 Apr; 15(5):1188-92. PMID: 2107236
336.   Barzilai B, Davis VG, Stone PH, Jaffe AS. (Roberts R, PI). Prognostic significance of mitral regurgitation in acute myocardial
       infarction. The MILIS Study Group. Am J Cardiol. 1990 May 15; 65(18):1169-75. PMID: 2337024
337.   Chaitman BR, Thompson BW, Kern MJ, Vandormael MG, Cohen MB, Ruocco NA, Solomon RE, Braunwald E. (Roberts R, PI).
       Tissue plasminogen activator followed by percutaneous transluminal coronary angioplasty: one-year TIMI phase II pilot results.
       TIMI Investigators. Am Heart J. 1990 Feb; 119(2 Pt 1):213-23.PMID: 2105625 Erratum in Am Heart J 1990 Dec; 120(6 Pt
       1):1486.
338.   Feit F, Mueller HS, Braunwald E, Ross R, Hodges M, Herman M, V, Knatterud GL (Roberts R, PI): Thrombolysis in Myocardial
       Infarction (TIMI) phase II trial: Outcome comparison of a conservative strategy in community versus tertiary hospitals The TIMI
       Research Group. J AM COLL CARDIOL1990;16:1529–1534
339.   Gertz SD, Kalan JM, Kragel AH, Roberts WC, Braunwald E. The TIMI Investigators [Roberts R, PI]. Cardiac morphologic findings
       in patients with acute myocardial infarction treated with recombinant tissue plasminogen activator. Am J Cardiol. 1990 Apr
       15;65(15):953-61.PMID: 2109524
340.   Gertz SD, Kragel AH, Kalan JM, Braunwald E, Roberts WC. The TIMI Investigators [Roberts R, PI]. Comparison of coronary and
       myocardial morphologic findings in patients with and without thrombolytic therapy during fatal first acute myocardial
       infarction. Am J Cardiol. 1990 Oct 15; 66(12):904-9. PMID: 2121015
341.   Hillis LD, Forman S, Braunwald E, (Roberts R, PI). Risk stratification before thrombolytic therapy in patients with acute
       myocardial infarction. The Thrombolysis in Myocardial Infarction (TIMI) Phase II Co-Investigators. J Am Coll Cardiol. 1990
       Aug;16(2):313-5.PMID: 2373810
342.   Hsia J, Hamilton WP, Kleiman NS, Roberts R, Chaitman B, Ross AM, for the Heparin–Aspirin Reperfusion Trial (HART)
       Investigators. A comparison between heparin and low–dose aspirin as adjunctive therapy with tissue plasminogen activator for
       acute myocardial infarction. N Engl J Med 1990;323:1433–1437
343.   Johnson LL, Seldin DW, Keller AM, Wall RM, Bhatia K, Bingham CO, III, Tresgallo ME, [TIMI Investigators-Roberts R, PI]. Dual
       isotope thallium and indium antimyosin SPECT imaging to identify acute infarct patients at further ischemic risk. Circulation.
       1990 Jan;81(1):37-45.PMID: 2297842
344.   Kayden DS, Wackers FJ, Zaret BL. [TIMI Investigators-Roberts R, PI]. Silent left ventricular dysfunction during routine activity
       after thrombolytic therapy for acute myocardial infarction. J Am Coll Cardiol. 1990 Jun; 15(7):1500-7. PMID: 2345230
345.   Kleiger RE, Boden WE, Gibson RS, Schechtman KB, Schwartz DJ, Capone RJ, Roberts R, the Diltiazem Reinfarction Study
       Research Group. Frequency and clinical significance of late evolution of Q–waves in patients with initial non–Q–wave acute
       myocardial infarction. Am J Cardiol 1990;65:23–27
346.   Mahmarian JJ, Boyce TM, Goldberg RK, Cocanougher MK, Roberts R, Verani MS. Quantitative exercise thallium-201 single
       photon emission computed tomography for the enhanced diagnosis of ischemic heart disease. J AM COLL CARDIOL1990 Feb;
       15(2):318-29. PMID: 2405036
347.   Rogers WJ, Baim DS, Gore JM, Brown BG, Roberts R, Williams DO, Chesebro JH, Babb JD, Sheehan FH, Wackers FJ. Comparison
       of immediate invasive, delayed invasive, and conservative strategies after tissue–type plasminogen activator Results of the
       Thrombolysis in Myocardial Infarction (TIMI) Phase II–A trial. Circulation 1990;81:1457–1476
348.   Schechtman KB, Capone RJ, Kleiger RE, Gibson RS, Schwartz DJ, Roberts R, Boden WE. Differential risk patterns associated with
       3 month as compared with 3 to 12 month mortality and reinfarction after non–Q wave myocardial infarction The Diltiazem
       Reinfarction Study Group. J AM COLL CARDIOL1990;15:940–947
349.   Tofler GH, Stone PH, Maclure M, Edelman E, Davis VG, Robertson T, Antman EM, Muller JE (Roberts R, PI). Analysis of possible
       triggers of acute myocardial infarction (the MILIS study). Am J Cardiol 1990 Jul 1;66(1):22-7.PMID: 2193495
350.   Williams DO, Topol EJ, Califf RM, Roberts R, Mancini GB, Joelson JM, Ellis SG, Kleiman NS. Intravenous recombinant tissue-type
       plasminogen activator in patients with unstable angina pectoris. Results of a placebo–controlled, randomized trial. Circulation
       1990;82:376–383
351.   Woolbert S, Rodgers G, Roberts R, Pratt CM, Fromm RE, Jr: Transport and support of cardiac patients Prob Crit Care
       1990;4:599–612



                                                                                                                 June 2019 | Page 36
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 37 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

352. Boden WE, Gibson RS, Kleiger RE, Schechtman KB, Capone RJ, Schwartz DJ, Roberts R, the Diltiazem Reinfarctin Study Research
       Group. Importance of early recurrent ischemia on one–year survival after non–Q–wave acute myocardial infarction. Am J
       Cardiol 1989;64:799–801
353.   Boden WE, Gibson RS, Schechtman KB, Kleiger RE, Schwartz DJ, Capone RJ, Roberts R, the Diltiazem Reinfarction Study Group.
       ST segment shifts are poor predictors of subsequent Q–wave evolution in acute myocardial infarction: A natural history study of
       early non–Q–wave infarction. Circulation 1989;79:537–548
354.   Boden WE, Kleiger RE, Gibson RS, Reddy BR, Schechtman KB, Schwartz DJ, Capone RJ, Roberts R, the Diltiazem Reinfarction
       Study Research Group. Favorable long–term prognosis in patients with non–Q–wave acute myocardial infarction not associated
       with specific electrocardiographic changes. Br Heart J 1989;61:396–402
355.   Chaitman BR, Thompson B, Wittry MD, Stump D, Hamilton WP, Hillis LD, Dwyer JG, Solomon RE, Knatterud GL, the TIMI
       Investigators (Roberts R, PI). The use of tissue-type plasminogen activator for acute myocardial infarction in the elderly:
       results from thrombolysis in myocardial infarction Phase I, open label studies and the Thrombolysis in Myocardial Infarction
       Phase II pilot study. The TIMI Investigators. J Am Coll Cardiol. 1989 Nov 1; 14(5):1159-65. PMID: 2509528
356.   Gibbons RJ, Verani MS, Behrenbeck T, Pellikka PA, O'Connor MK, Mahmarian JJ, Chesebro JH, Wackers FJ, the TIMI Investigators
       (Roberts R, PI). Feasibility of tomographic 99mTc–hexakis–2–methoxy–2–methylpropyl–isonitrle imaging for the assessment
       of myocardial area at risk and the effect of treatment in acute myocardial infarction. Circulation 1989;8:1277–1286
357.   Gore JM, Corrao JM, Goldberg RJ, Ball SP, Weinger BH, Aghababian RV, Dalen JE, the TIMI Investigators (Roberts R, PI).
       Feasibility and safety of emergency interhospital transport of patients during early hours of aute myocardial infarction. Arch
       Intern Med 1989;149:353–355
358.   Hands ME, Rutherford JD, Muller JE, Davies G, Stone PH, Parker C, Braunwald E., the MILIS Study Group (Roberts R, PI). The in-
       hospital development of cardiogenic shock after myocardial infarction: incidence, predictors of occurrence, outcome and
       prognostic factors. The MILIS Study Group. J Am Coll Cardiol. 1989 Jul;14(1):40-6; discussion 47-8.PMID: 2738272
359.   Johnston DL, Mulvagh SL, Cashion WR, O'Neill PG, Roberts R, Rokey R. Nuclear magnetic resonance imaging of acute
       myocardial infarction within 24 hours of chest pain onset. Am J Cardiol 1989;64:172–179
360.   Kleiman NS, Berman DA, Gaston WR, Cashion WR, Roberts R. Early intravenous thrombolytic therapy for acute myocardial
       infarction in patients with prior coronary artery bypass grafts. Am J Cardiol 1989;63:102–104
361.   Ong L, Coromilas J, Zimmerman JM, Green S, Padmanabhan V, Reiser P, Bigger JT, Morrison J, the TIMI Investigators (Roberts R,
       PI). A physiologically based model of creatine kinase-MB release in reperfusion of acute myocardial infarction. Am J Cardiol
       1989 Jul 1; 64(1):11-5. PMID: 2741803
362.   Pratt CM, Eaton T, Francis M, Woolbert S, Mahmarian JJ, Roberts R, Young JB. The inverse relationship between baseline left
       ventricular ejection fraction and outcome of antiarrhythmic therapy: a dangerous imbalance in the risk-benefit ratio. Am Heart
       J 1989 Sep; 118(3):433-40. PMID: 2476016
363.   Roberts R, Gibson RS, the Diltiazem Reinfarction Study Investigators. Prevention of reinfarction subsequent to non–Q–wave
       infarction. J Cardiovasc Pharmacol 1989;13:S36–S46
364.   Rogers WJ, Bourge RC, Papapietro SE, Wackers FJ, Zaret BL, Forman S, Dodge HT, Robertson TL, Passamani ER, Braunwald E, et
       al.[the TIMI Investigators - Roberts R, PI]. Variables predictive of good functional outcome following thrombolytic therapy in
       the Thrombolysis in Myocardial Infarction phase II (TIMI II) pilot study. Am J Cardiol. 1989 Mar 1; 63(9):503-12. PMID:
       2521976
365.   Sharkey SW, Bruneete DD, Ruiz E, Hession WT, Wysham DG, Goldenberg IF, Hodges M, [TIMI Investigators (Roberts R, PI)]. An
       analysis of time delays preceding thrombolysis for acute myocardial infarction. JAMA. 1989 Dec 8;262(22):3171-4.PMID:
       2509747
366.   Stone PH, Muller JE, Hartwell T, York BJ, Rutherford JD, Parker CB, Turi ZG, Strauss W, Willerson JT, Robertson T, Braunwald E,
       Jaffe AS, the MILIS Study Group (Roberts R, PI). The effect of diabetes mellitus on prognosis and serial left ventricular function
       after acute myocardial infarction: contribution of both coronary disease and diastolic left ventricular dysfunction to the adverse
       prognosis. The MILIS Study Group. J Am Coll Cardiol. 1989 Jul; 14(1):49-57. PMID: 2661630
367.   The TIMI Study Group (Roberts R, PI). Comparison of invasive and conservative strategies after treatment with intravenous
       tissue plasminogen activator in acute myocardial infarction. Results of the thrombolysis in myocardial infarction (TIMI) phase II
       trial. N Engl J Med 1989 Mar 9;320(10):618-27.PMID: 2563896
368.   Wackers FJ, Gibbons RJ, Verani MS, Kayden DS, Pellikka PA, Behrenbeck T, Mahmarian JJ, Zaret BL, [TIMI Investigators -Roberts
       R, PI]. Serial quantitative planar technetium-99m isonitrile imaging in acute myocardial infarction: efficacy for noninvasive
       assessment of thrombolytic therapy. J Am Coll Cardiol. 1989 Oct;14(4):861-73.PMID: 2507612
369.   Wackers FJ, Terrin ML, Kayden DS, Knatterud G, Forman S, Braunwald E, Zaret BL. (Roberts R, PI). Quantitative radionuclide
       assessment of regional ventricular function after thrombolytic therapy for acute myocardial infarction: results of phase I
       Thrombolysis in Myocardial Infarction (TIMI) trial. J Am Coll Cardiol. 1989 Apr; 13(5):998-1005. PMID: 2494246
370.   Zacca NM, Raizner AE, Noon GP, Short D, Weilbaecher D, Gotto A, Roberts R. Treatment of symptomatic peripheral
       atherosclerotic disease with a rotational atherectomy device. Am J Cardiol 1989;63:77–80
371.   Boden WE, Gibson RS, Bough EW, Beller GA, Schechtman KB, Roberts R, the Diltiazam Reinfarction Study Research Group.
       Effect of high–dose diltiazem on global and regional left ventricular function during the early course of acute non–Q–wave
       myocardial infarction: Results from the Multicenter Diltiazem Reinfarction Study. Am J Noninvas Cardiol 1988;2:1–9
372.   Boden WE, Kleiger RE, Gibson RS, Schwartz DJ, Capone RJ, Schechtman KB, Young PM, Geiger BJ, Roberts R, the Diltiazem
       Reinfarctino Study Research Group. Electrocardiographic and enzymatic findings in acute non–Q–wave myocardial infarction:
       Results from the Multicenter Diltiazem Reinfarction Study. Am J Noninvas Cardiol 1988;2:125–133



                                                                                                                   June 2019 | Page 37
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 38 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

373. Boden WE, Kleiger RE, Schechtman KB, Capone RJ, Schwartz DJ, Gibson RS, Roberts R. Clinical significance and prognostic
       importance of left ventricular hypertrophy in non-Q-wave acute myocardial infarction. Am J Cardiol. 1988 Nov 15; 62(16):1000-
       4. PMID: 2973215
374.   Borges Neto S, Mahmarian JJ, Jain A, Roberts R, Verani MS. Quantitative thallium–201 single photon emission computed
       tomography after oral dipyridamole for assessing the presence, anatomic location and severity of coronary artery disease. J AM
       COLL CARDIOL1988;11:962–969
375.   Cheirif J, Zoghbi WA, Raizner AE, Minor ST, Winters WL, Jr, Klein MS, De Bauche TL, Lewis JM, Roberts R, Quiñones MA.
       Assessment of myocardial perfusion in humans by contrast echocardiography I Evaluation of regional coronary reserve by peak
       contrast intensity. J AM COLL CARDIOL1988;11:735–743
376.   Dalen JE, Gore JM, Braunwald E, Borer J, Goldberg RJ, Passamani ER, Forman S, Knatterud G, the TIMI Investigators (Roberts R,
       PI). Six and 12–month follow–up of the Phase I Thrombolysis in Myocardial Infarction (TIMI) Trial. Am J Cardiol 1988;62:179–
       185
377.   Hands MD, Cook F, Stone PH, Muller JE, Hartwell T, Sobel BE, Roberts R, Braunwald E, Rutherford JD, the MILIS Study Group.
       Electrocardiographic diagnosis of myocardial infarction in the presence of complete left bundle branch block. Am Heart J
       1988;116:23–31
378.   Lacy JL, Verani MS, Ball ME, Roberts R. Clinical applications of a pressurized xenon wire chamber gamma camera utilizing the
       short lived agent 178Ta. Nuclear Instruments and Methods in Physics Research 1988;A269:369–376
379.   Lee RT, Lee TH, Poole WK, Gustafson N, Stone PH, Jaffe AS, Muller JE, Sobel BE, Roberts R, Braunwald E, the MILIS Study Group.
       Rate of disappearance of creatine kinase–MB after acute myocardial infarction: Clinical determinants of variability. Am Heart J
       1988;16:1493–1499
380.   Mahmarian JJ, Pratt CM, Borges–Neto S, Cashion WR, Roberts R, Verani MS. Quantification of infarct size by 201Tl single–
       photon emission computed tomography during acute myocardial infarction in humans: Comparison with enzymatic estimates.
       Circulation 1988;78:831–839
381.   Muller JE, Rude RE, Braunwald E, Hartwell TD, Roberts R, Sobel BE, Ritter C, Parker CB, Jaffe AS, Stone PH. Myocardial infarct
       extension: occurrence, outcome, and risk factors in the Multicenter Investigation of Limitation of Infarct Size. Ann Intern Med
       1988;108:1–6
382.   Rao AK, Pratt C, Berke A, Jaffe A, Ockene I, Schreiber TL, Bell WR, Knatterud G, Robertson TL, Terrin ML. (Roberts R, PI).
       Thrombolysis in Myocardial Infarction (TIMI) Trial--phase I: hemorrhagic manifestations and changes in plasma fibrinogen and
       the fibrinolytic system in patients treated with recombinant tissue plasminogen activator and streptokinase. J Am Coll Cardiol.
       1988 Jan; 11(1):1-11. PMID: 3121710
383.   Roberts R, Braunwald E, Muller JE, Croft C, Gold HK, Hartwell TD, Jaffe AS, Mullin SM, Parker C, Passamani ER, Poole WK,
       Robertson T, Raabe DS, Jr, Rude RE, Stone PH, Turi ZG, Sobel BE, Willerson JT, MILIS Study Group. Effect of hyaluronidase on
       mortality and morbidity in patients with early peaking of plasma creatine kinase MB and non-transmural ischaemia. Multicentre
       investigation for the limitation of infarct size (MILIS). Br Heart J. 1988 Oct; 60(4):290-8. PMID: 3056476
384.   Rodgers G, Ruplinger J, Spencer W et al (including Roeberts R). Helicopter transport of patients with acute myocardial
       infarction. Tex Med 1988;84(10):35-37
385.   Seals AA, Lawrie GM, Magro S, Lin HT, Pacifico A, Roberts R, Wyndham CR. Surgical treatment of right atrial focal tachycardia
       in adults. J AM COLL CARDIOL1988;11:1111–1117
386.   Seals AA, Pratt CM, Mahmarian JJ, Tadros S, Kleiman N, Roberts R, Verani MS. Relation of left ventricular dilation during acute
       myocardial infarction to systolic performance, diastolic dysfunction, infarct size and location Am J Cardiol 1988;61:224–229
387.   Stone PH, Raabe DS, Jaffe AS, Gustafson N, Muller JE, Turi ZG, Rutherford JD, Poole WK, Passamani E, Willerson JT Prognostic
       significance of location and type of myocardial infarction: independent adverse outcome associated with anterior location. J AM
       COLL CARDIOL1988;11:453–463
388.   Stone PH, Raabe DS, Jaffe AS, Gustafson N, Muller JE, Turi ZG, Rutherford JD, Poole WK, Passamani E, Willerson JT, et al. (Roberts
       R, PI). Prognostic significance of location and type of myocardial infarction: independent adverse outcome associated with
       anterior location. J Am Coll Cardiol. 1988 Mar; 11(3):453-63. PMID: 3278032
389.   TIMI Research Group (Roberts R, PI). Immediate vs delayed catheterization and angioplasty following thrombolytic therapy for
       acute myocardial infarction. TIMI II A results. JAMA. 1988 Nov 18; 260(19):2849-58. PMID: 2972848
390.   Verani MS, Lacy JL, Ball ME, Boyce TM, Treves ST, Packard AB, Roberts R. Simultaneous assessment of regional ventricular
       function and perfusion utilizing iridium–191m and thallium–201 during a single exercise test.              Am J Cardiac Imaging
       1988;2:206–213
391.   Young JB, Leon CA, Pratt CM, Kingry C, Taylor AA, Roberts R. Intravenous fenoldopam in heart failure: comparing the
       hemodynamic effects of dopamine1 receptor agonism with nitroprusside. Am Heart J 1988;115:378–384
392.   Boden WE, Kleiger RE, Gibson RS, Schwartz DJ, Schechtman KB, Capone RJ, Roberts R, and the Diltiazem Reinfarction Study
       Group. Electrocardiographic evolution of posterior acute myocardial infarction: Importance of early precordial ST–segment
       depression. Am J Cardiol 1987;59:782–787
393.   Chesebro JH, Knatterud G, Roberts R, Borer J, Cohen LS, Dalen J, Dodge HT, Francis CK, Hillis D, Ludbrook P, Markis JE, Mueller
       H, Passamani ER, Powers ER, Rao AK, Robertson T, Ross A, Ryan TJ, Sobel BE, Willerson J, Williams DO, Zaret B, Braunwald E
       (Roberts R, PI). Thrombolysis in Myocardial Infarction (TIMI) Trial, Phase I: A comparison between intravenous tissue
       plasminogen activator and intravenous streptokinase Clinical findings through hospital discharge. Circulation 1987;76:142–154
394.   Cox DA, Stone PH, Muller JE, Parker C, Hartwell TD, Rutherford JD, Roberts R, Jaffe AS, Hackel DB, Passamani ER, Robertson T,
       Sobel BE, Willerson JT, Braunwald E, and the MILIS Study Group. Prognostic implications of an early peak in plasma MB–
       creatine kinase in patients with acute myocardial infarction. J AM COLL CARDIOL1987;10:979–990


                                                                                                                   June 2019 | Page 38
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 39 of 55
                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

395. Gibson RS, Young PM, Boden WE, Schechtman K, Roberts R, and the Diltiazem Reinfarction Study Group.                       Prognostic
       significance and beneficial effect of diltiazem on the incidence of early recurrent ischemia after non–Q–wave myocardial
       infarction: Results of the Diltiazem Reinfarction Study. Am J Cardiol 1987;60:203–209
396.   Gore JM, Roberts R, Ball SP, Montero A, Goldberg RJ, Dalen JG. Peak creatine kinase as a measure of effectiveness of
       thrombolytic therapy in acute myocardial infarction. Am J Cardiol 1987;59:1234–1238
397.   Holmes DR, Jr, Bove AA, Nishimura RA, Gehring DG, Chesebro JH, Owen RM, Smith HC, and the TIMI Investigators (Roberts R,
       PI). Comparison of monoplane and biplane assessment of regional left ventricular wall motion after thrombolytic therapy for
       acute myocardial infarction. Am J Cardiol 1987 Apr 1; 59(8):793-7. PMID: 3825940
398.   Jain A, Demer LL, Raizner AE, Hartley CJ, Lewis JM, Roberts R. In vivo assessment of vascular dilatation during percutaneous
       transluminal coronary angioplasty. Am J Cardiol 1987;60:988–992
399.   Knatterud GL, Forman S (Roberts R, PI). Patient recruitment experience in the Thrombolysis in Myocardial Infarction Trial.
       Controlled Clin Trials 1987;8:86S–93S
400.   Kuo LC, Bolli R, Roberts R, Verani MS. Effects of exercise tolerance, age, and gender on the specificity of radionuclide
       angiography: sequential ejection fraction analysis during multistage exercise. Am Heart J 1987;113:1180–1189
401.   Mahmarian JJ, Verani MS, Hohmann T, Hill R, Thornton BC, Bolli R, Young JB, Roberts R, Pratt CM. The hemodynamic effects of
       sotalol and quinidine: analysis by use of rest and exercise gated radionuclide angiography. Circulation 1987;76:324–331
402.   Mueller HS, Rao AK, Forman SA, and the TIMI (Roberts R, PI). Thrombolysis in myocardial infarction (TIMI): comparative
       studies of coronary reperfusion and systemic fibrinogenolysis with two forms of recombinant tissue-type plasminogen activator.
       J Am Coll Cardiol. 1987 Sep; 10(3):479-90. PMID: 3114349
403.   Owen J, Friedman KD, Grossman BA, Wilkins C, Berke AD, Powers ER. (TIMI Investigators -Roberts R, PI). Quantitation of
       fragment X formation during thrombolytic therapy with streptokinase and tissue plasminogen activator. J Clin Invest. 1987 Jun;
       79(6):1642-7. PMID: 2953761
404.   Passamani E, Hodges M, Herman M, Grose R, Chaitman B, Rogers W, Forman S, Terrin M, Knatterud G, Robertson T, Braunwald E,
       for the TIMI Investigators (Roberts R, PI). The Thrombolysis in Myocardial Infarction (TIMI) phase II pilot study: tissue
       plasminogen activator followed by percutaneous transluminal coronary angioplasty. J Am Coll Cardiol. 1987 Nov; 10(5 Suppl
       B):51B-64B. PMID: 2889758
405.   Pratt CM, Slymen DJ, Wierman AM, Francis MJ, Thornton B, Young JB, English L, Stone CL, Sarnoff S, Roberts R. Asymptomatic
       telephone ECG transmissions as an outpatient surveillance system of ventricular arrhythmias: Relationship to quantitative
       ambulatory ECG recordings. Am Heart J 1987;113:1–7
406.   Pratt CM, Thornton BC, Magro SA, Wyndham CR. Spontaneous arrhythmia detected on ambulatory electrocardiographic
       recording lacks precision in predicting inducibility of ventricular tachycardia during electrophysiologic study. J Am Coll Cardiol.
       1987 Jul; 10(1):97-104. PMID: 3598001
407.   Puleo PR, Perryman MB, Bresser MS, Rokey R, Pratt CM, Roberts R. Creatine kinase isoform analysis in the detection and
       assessment of thrombolysis in man. Circulation 1987;75:1162–1169
408.   Roberts R: Recognition, diagnosis, and prognosis of early reinfarction: The role of calcium-channel blockers Circulation
       1987;75:V–139–V–147
409.   Seals AA, Haider R, Leon C, Francis M, Young JB, Roberts R, Pratt CM. Cibenzoline: Antiarrhythmic efficacy and hemodynamic
       effects of cibenzoline in patients with nonsustained ventricular tachycardia and left ventricular dysfunction. Circulation
       1987;75:800–808
410.   Sheehan FH, Braunwald E, Canner P, Dodge HT, Gore J, Van Natta P, Passamani ER, Williams DO, Zaret B, and Co–Investigators
       (Roberts R, PI). The effect of intravenous thrombolytic therapy on left ventricular function: a report on tissue-type
       plasminogen activator and streptokinase from the Thrombolysis in Myocardial Infarction (TIMI Phase I) trial. Circulation 1987
       Apr; 75(4):817-29. PMID: 3103950
411.   TIMI Operations Committee, Braunwald E, Knatterud GL, Passamani E, Roberson TL, Solomon R (Roberts R, PI). Update from
       the Thrombolysis in Myocardial Infarction (TIMI) Trial. Letter to the Editor. J AM COLL CARDIOL1987;10:970
412.   Braunwald E, Knatterud GL, Passamani ER, Robertson TL. (TIMI Operations Committee, Roberts R, PI) (TIMI Trial Letter to the
       Editor]. Announcement of protocol change in thrombolysis in myocardial infarction trial. J AM COLL CARDIOL 1987 Feb;
       9(2):467. PMID: 3100602
413.   Tofler GH, Stone PH, Muller JE, Rutherford JD, Willich SN, Gustafson NF, Poole WK, Sobel BE, Willerson JT, Robertson T,
       Passamani E, Braunwald E, and the MILIS Study Group (Roberts R, PI). Prognosis after cardiac arrest due to ventricular
       tachycardia or ventricular fibrillation associated with acute myocardial infarction (the MILIS Study). Multicenter Investigation of
       the Limitation of Infarct Size. Am J Cardiol. 1987 Oct 1; 60(10):755-61. PMID: 3661389
414.   Tofler GH, Stone PH, Muller JE, Willich SN, Davis VG, Poole WK, Strauss HW, Willerson JT, Jaffe AS, Robertson T, Passamani E,
       Braunwald E, and the MILIS Study Group (Roberts R, PI). Effects of gender and race on prognosis following myocardial
       infarction: Adverse prognosis for women, particularly black women. J Am Coll Cardiol. 1987 Mar; 9(3):473-82. PMID: 3819194
415.   Verani MS, Tadros S, Bolli R, Myers ML, Borges S, Jain A, Phillips L, Roberts R. Dissociation between global and regional systolic
       and diastolic ventricular function during coronary occlusion and reperfusion. Am Heart J 1987;114:687–695
416.   Verani MS, Tadros S, Hixson J, Phillips L, O'Meara M, Roberts R. Improved detection of coronary artery disease by double
       stress radionuclide angiography. Am J Cardiac Imaging 1987;1:299–306
417.   Williams DO, Ruocco NA, Forman S, [TIMI-Roberts R, PI]. Coronary angioplasty after recombinant tissue-type plasminogen
       activator in acute myocardial infarction: a report from the Thrombolysis in Myocardial Infarction (TIMI) Trial. J Am Coll Cardiol.
       1987 Nov; 10(5 Suppl B):45B-50B. PMID: 2959715



                                                                                                                    June 2019 | Page 39
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 40 of 55
                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

418. Croft CH, Rude RE, Gustafson N, Stone PH, Poole WK, Roberts R, Strauss HW, Raabe DS Jr, Thomas LJ, Jaffe AS, MILIS Study
       Group et al. Abrupt withdrawal of beta-blockade therapy in patients with myocardial infarction: effects on infarct size, left
       ventricular function, and hospital course. Circulation. 1986 Jun;73(6):1281-90.PMID: 3009050
419.   George J, Murphy T, Roberts R, Cooksley WG, Halliday JW, Powell LW. Influence of alcohol and caffeine consumption on caffeine
       elimination. Clin Exp Pharmacol Physiol 1986;13(10):731-736
420.   Gibson RS, Boden WE, Theroux P, Strauss HD, Pratt CM, Gheorghiade M, Capone RJ, Crawford MH, Schlant RC, Kleiger RE, Young
       PM, Schechtman K, Perryman MB, Roberts R, and the Diltiazem Reinfarction Study (DRS) Group. Diltiazem and reinfarction in
       patients with non–Q–wave myocardial infarction results of a double–blind, randomized, multicenter trial.             N Engl J Med
       1986;315:423–429 PMID: 3526151
421.   Krafchek J, Lawrie GM, Roberts R, Magro SA, Wyndham CRC. Surgical ablation of ventricular tachycardia: Improved results
       with a map–directed regional approach. Circulation 1986;73:1239–1247
422.   Lamas GA, Muller JE, Turi ZG, Stone PH, Rutherford JD, Jaffe AS, Raabe DS, Rude RE, Mark DB, Califf RM, et al. A simplified method
       to predict occurrence of complete heart block during acute myocardial infarction. Am J Cardiol. 1986 Jun 1; 57(15):1213-9.
       PMID: 3717016
423.   Muller JE, Turi ZG, Stone PH, Rude RE, Raabe DS, Jaffe AS, Gold HK, Gustafson N, Poole WK, Passamani E, Smith TW, Braunwald E,
       and the MILIS Study Group (Roberts R, PI). Digoxin therapy and mortality after myocardial infarction: Experience in the MILIS
       Study. N Engl J Med 1986 Jan 30;314(5):265-71.PMID: 3510391
424.   Pratt CM, Gibson R, Boden W, Theroux P, Strauss H, Gheorghiade M, Capone R, Crawford M, Schlant R, Arensberg D, Arensberg
       D, Kleiger R, Perryman B, Schechtman K, Young P, Roberts R, [Diltiazem Reinfarction Study (DRS) Group]. Design of a
       multicenter, double-blind study to assess the effects of prophylactic diltiazem on early reinfarction after non-Q-wave acute
       myocardial infarction: diltiazem reinfarction study. Am J Cardiol. 1986 Nov 1;58(10):906-10.PMID: 3535473
425.   Pratt CM, Wierman A, Seals AA, English L, Leon C, Young JB, Quiñones MA, Roberts R. Efficacy and safety of moricizine in
       patients with ventricular tachycardia: Results of a placebo controlled prospective long–term clinical trial.             Circulation
       1986;73:718–726
426.   Pratt CM, Young JB, Wierman A, Borland RM, Seals AA, Leon CA, Raizner AE, Quiñones MA, Roberts R. Complex ventricular
       arrhythmias associated with the mitral valve prolapse syndrome: Effectiveness of moricizine (Ethmozine) in patients resistant
       to conventional antiarrhythmics. Am J Med 1986;80:626–632
427.   Raizner AE, Hust RG, Lewis JM, Winters WL, Jr, Batty JW, Roberts R. Transluminal coronary angioplasty in the elderly. Am J
       Cardiol 1986;57:29–32
428.   Seals AA, English L, Leon C, Wierman A, Young JB, Zoghbi WA, Quiñones MA, Mahler SA, Roberts R, Pratt CM. Hemodynamic
       effects of moricizine at rest and during supine bicycle exercise: Results in patients with ventricular tachycardia and left
       ventricular dysfunction. Am Heart J 1986;223:36–43
429.   Seals AA, Verani MS, Tadros S, Mahmarian JJ, Roberts R. Comparison of left ventricular diastolic function as determined by
       nuclear probe, radionuclide angiography and contrast cineangiography. J Nucl Med 1986;27:1908–1915
430.   Stone PH, Turi ZG, Muller JE, Parker C, Hartwell T, Rutherford JD, Jaffe AS, Raabe DS, Passamani ER, Willerson JT, et al. (Roberts
       R, PI). Prognostic significance of the treadmill exercise test performance 6 months after myocardial infarction. J Am Coll Cardiol.
       1986 Nov; 8(5):1007-17. PMID: 2876018
431.   Turi ZG, Stone PH, Muller JE, Parker C, Rude RE, Raabe DE, Jaffe AS, Hartwell TD, Robertson TL, Braunwald E, and the MILIS
       Study Group (Roberts R, PI). Implications for acute intervention related to time of hospital arrival in acute myocardial
       infarction. Am J Cardiol 1986 Aug 1;58(3):203-9.PMID: 3739907
432.   Verani MS, Tadros S, Raizner AE, Phillips R, Matcek G, Lewis JM, Roberts R. Quantitative analysis of thallium–201 uptake and
       washout before and after transluminal coronary angioplasty. Int J Cardiol 1986;13:109–124
433.   Wheelan K, Mukharji J, Rude RE, Poole WK, Thomas LJ Jr, Strauss HW, Jaffe AS, Muller JE, Roberts R, Croft CH, Passamani ER,
       Willerson JT, and the MILIS Study Group. Sudden death and its relationship to QT interval prolongation following acute
       myocardial infarction: Two year follow–up. Am J Cardiol 1986;57:745–750
434.   Williams DO, Borer J, Braunwald E, Chesebro JH, Cohen LS, Dalen J, Dodge HT, Francis CK, Knatterud G, Ludbrook P, Markis JE,
       Mueller H, Desvigne–Nickens P, Passamani ER, Powers ER, Rao K, Roberts R, Ross A, Ryan TJ, Sobel BE, Winniford M, Zaret B, et
       al. Intravenous recombinant tissue-type plasminogen activator in patients with acute myocardial infarction: a report from the
       NHLBI thrombolysis in myocardial infarction trial. Circulation. 1986 Feb; 73(2):338-46. PMID: 3080261
435.   Hillis LD, Borer J, Braunwald E, Chesebro JH, Cohen LS, Dalen J, Dodge HT, Francis CK, Knatterud G, Ludbrook P, Markis JE,
       Mueller H, Desvigne–Nickens P, Passamani ER, Powers ER, Rao K, Roberts R, Ross A, Ryan TJ, Sobel BE, Williams DO, Zaret B,
       and Co–Investigators. High–dose intravenous streptokinase for acute myocardial infarction: Preliminary results of a
       multicenter trial. J AM COLL CARDIOL1985;6:957–962
436.   Lawrie GM, Wyndham CRC, Krafchek J, Luck JC, Roberts R, DeBakey ME. Progress in the surgical treatment of cardiac
       arrhythmias: Initial experience in 90 patients. J Am Med Assoc 1985;254:1464–1468
437.   Muller JE, Stone PH, Turi ZG, Rutherford JD, Czeisler C, Parker C, Poole WK, Passamani E, Roberts R, Robertson T, Sobel BE,
       Willerson JT, Braunwald E, and the MILIS Study Group. Circadian variation in the frequency of onset of acute myocardial
       infarction. N Engl J Med 1985;313:1315–1322
438.   Pratt CM, Delclos G, Wierman AM, Mahler SA, Seals AA, Leon CA, Young JB, Quiñones MA, Roberts R. The changing baseline of
       complex ventricular arrhythmias: A new consideration in assessing long–term antiarrhythmic drug therapy. N Engl J Med
       1985;313:1444–1449
439.   Pratt CM, Slymen DJ, Wierman AM, Young JB, Francis MJ, Seals AA, Quiñones MA, Roberts R. Analysis of the spontaneous
       variability of ventricular arrhythmias: Consecutive ambulatory ECG recordings of ventricular tachycardia.            Am J Cardiol
       1985;56:67–72

                                                                                                                     June 2019 | Page 40
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 41 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

440. Raizner AE, Tortoledo FA, Verani MS, Van Reet RE, Young JB, Rickman FD, Cashion WR, Samuels DA, Pratt CM, Attar M, Rubin HS,
       Lewis JM, Klein MS, Roberts R. Intracoronary thrombolytic therapy in acute myocardial infarction: a prospective, randomized,
       controlled trial. Am J Cardiol 1985 Feb 1; 55(4):301-8. PMID: 3918426
441.   Roberts R, Croft C, Gold HK, Hartwetimll TD, Jaffe AS, Muller JE, Mullin SM, Parker C, Passamani ER, Poole WK, et al. Effect of
       propranolol on myocardial-infarct size in a randomized blinded multicenter trial. N Engl J Med. 1984 Jul 26; 311(4):218-25.
       PMID: 6377070
442.   Roberts R. Nontransmural myocardial infarction. Newsletter of the Council on Clinical Cardiology, American Heart Association
       1985;11:1–17
443.   The TIMI Study Group (Roberts R, PI). The Thrombolysis in Myocardial Infarction (TIMI) trial. Phase I findings. TIMI Study
       Group. N Engl J Med. 1985 Apr 4; 312(14):932-6. PMID: 4038784
444.   Turi ZG, Rutherford JD, Roberts R, Muller JE, Jaffe AS, Rude RE, Parker C, Raabe DS, Stone PH, Hartwell TD, Lewis SE, Parkey RW,
       Gold HK, Robertson TL, Sobel BE, Willerson JT, Braunwald E, and the MILIS Study Group. Electrocardiographic, enzymatic and
       scintigraphic criteria of acute myocardial infarction as determined from study of 726 patients (a MILIS Study). Am J Cardiol
       1985;55:1463–1469
445.   Verani MS, Gaeta J, LeBlanc AD, Poliner LR, Phillips L, Lacy JL, Thornby JI, Roberts R. Validation of left ventricular volume
       measurements by radionuclide angiography. J Nucl Med 1985;26:1394–1401
446.   Young JB, Leon CA, Pratt CM, Suarez JM, Aronoff RD, Roberts R. Hemodynamic effects of an oral dopamine receptor agonist
       (fenoldopam) in patients with congestive heart failure. J AM COLL CARDIOL1985;6:792–796
447.   Croft CH, Rude RE, Lewis SE, Parkey RW, Poole WK, Parker C, Fox N, Roberts R et al, and the MILIS Study Group. Comparison of
       left ventricular function and infarct size in patients with and without persistently positive technetium–99m pyrophosphate
       myocardial scintigrams after myocardial infarction: analysis of 357 patients. Am J Cardiol 1984;53(4):421–428
448.   Hackel DB, Reimer KA, Ideker RE, Mikat EM, Hartwell TD, Parker CB, Braunwald EB, Buja M, Gold HK, Jaffe AS, Muller JE, Raabe S,
       Rude RE, Sobel BE, Stone PH, Roberts R, and the MILIS Study Group. Comparison of enzymatic and anatomic estimates of
       myocardial infarct size in man. Circulation 1984 Nov; 70(5):824-35. PMID: 6488496
449.   Jaffe AS, Ritter C, Meltzer V, Harter H, Roberts R. Unmasking artifactual increases in creatine kinase isoenzymes in patients
       with renal failure J Lab Clin Med 1984;104:193–202
450.   Jaffe AS, Spadara JJ, Schechtman K, Roberts R, Geltman EM, Sobel BE. Increased congestive heart failure after myocardial
       infarction of modest extent in patients with diabetes mellitus. Am Heart J 1984;108:31–37
451.   MILIS Study Group (Roberts R, PI). Hyaluronidase therapy for acute myocardial infarction: Results of a randomized, blinded,
       multicenter trial. Am J Cardiol 1984;57:1236–1243
452.   MILIS Study Group (Roberts R, PI). National Heart, Lung, and Blood Institute Multicenter Investigation of the Limitation of
       Infarct Size (MILIS): Design and Methods of the Clinical Trial. An Investigation of Beta–Blockade and Hyaluronidase for
       Treatment of Acute Myocardial Infarction Dallas, TX. American Heart Association Monograph 100, 1984,
453.   Mukharji J, Rude RE, Poole WK, Gustafson N, Thomas LJ, Strauss HW, Jaffe AS, Muller JE, Roberts R, Raabe DS, Jr, Croft CH,
       Passamani E, Braunwald E, Willerson JT, and the MILIS Study Group. Risk factors for sudden death after acute myocardial
       infarction: Two–year follow–up. Am J Cardiol 1984;54:31–36
454.   Muller JE, Morrison J, Stone PH, Rude RE, Rosner B, Roberts R, Pearle DL, Turi ZG, Schneider JF, Serfas DH, Tate C, Scheiner E,
       Sobel BE, Hennekens CH, Braunwald E. Nifedipine therapy for patients with threatened and acute myocardial infarction: A
       randomized, double-blind, placebo-controlled comparison. Circulation 1984 Apr; 69(4):740-7. PMID: 6365350
455.   Muller JE, Turi ZG, Pearle DL, Schneider JF, Serfas DH, Morrison J, Stone PH, Rude RE, Rosner B, Sobel BE, Tate C, Scheiner E,
       Roberts R, Hennekens CH, Braunwald E. Nifedipine versus conventional therapy for unstable angina pectoris: A randomized
       double–blind comparison. Circulation 1984 Apr;69(4):728-39.PMID: 6365349
456.   Mullin SM, Warwick S, Akers M, Beecher P, Helminger K, Moses B, Rigby PA, Taplin NE, Werner W, Wettach R,[MILIS Study
       Group (Roberts R, PI)]. An acute intervention trial: the research nurse coordinator's role. Controlled Clin Trials 1984
       Jun;5(2):141-56.PMID: 6744886
457.   Poliner LR, Farber SH, Glaeser DH, Nylaan L, Verani MS, Roberts R. Alteration of diastolic filling rate during exercise
       radionuclide angiography: A highly sensitive technique for detection of coronary artery disease. Circulation 1984;70:942–950
458.   Pratt CM, Young JB, Norton HJ, Taylor AA, Francis MJ, English L, Mann DE, Quiñones MA, Roberts R: Comparative effect of
       disopyramide and ethmozine in suppressing complex ventricular arrhythmias using a double–blind, placebo–controlled
       longitudinal crossover design. Circulation 1984;69:288–297
459.   Jaffe AS; Geltman EM; Tiefenbrunn AJ; Ambos HD; Strauss HD; Sobel BE; Roberts R. Reduction of infarct size in patients with
       inferior infarction with intravenous glyceryl trinitrate. A randomised study. Br Heart J. 1983 May;49(5):452-60. PMID:
       6404289
460.   Pratt CM, Roberts R. Chronic beta blockade therapy in patients after myocardial infarction. Am J Cardiol 1983;52:661–664
461.   Roberts R, Ambos HD, Sobel BE. Estimation of infarct size with MB rather than total CK. Int J Cardiol 1983;2(5-6):479–492
462.   Rude RE, Poole WK, Muller JE, Turi Z, Rutherford J, Parker C, Roberts R, Raabe DS, Jr, Gold HK, Stone PH, Willerson JT, and the
       MILIS Study Group. Electrocardiographic and clinical criteria for recognition of acute myocardial infarction based on analysis of
       3697 patients. Am J Cardiol 1983;52:936–942
463.   Smith JL, Ambos HD, Gold HK, Muller JE, Poole WK, Raabe DS, Jr, Rude RE, Passamani E, Braunwald E, Sobel BE, Roberts R, and
       the MILIS Study Group. Enzymatic estimation of myocardial infarct size when early creatine kinase values are not available.
       Am J Cardiol 1983;51:1294–1300
464.   Geltman EM, Biello D, Welch MJ, Ter–Pogossian MM, Roberts R, Sobel BE. Characterization of nontransmural myocardial
       infarction by positron–emission tomography. Circulation 1982;65(4):747–755
465.   Jaffe AS, Roberts R. The use of intravenous nitroglycerin in cardiovascular disease. Pharmacotherapy 1982;2:273–280
                                                                                                                  June 2019 | Page 41
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 42 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

466. Marmor A, Geltman EM, Schechtman K, Sobel BE, Roberts R.                 Recurrent myocardial infarction: Clinical predictors and
       prognostic implications. Circulation 1982;66:415–421
467.   Clark RE, Christlieb IY, Ferguson TB, Weldon CS, Marbarger JP, Sobel BE, Roberts R, Henry PD, Ludbrook PA, Biello DR, Clark BK.
       Laboratory and initial clinical studies of nifedipine, a calcium antagonist for improved myocardial preservation.      Ann Surg
       1981;193:719–732
468.   Clark RE, Christlieb IY, Ferguson TB, Weldon CS, Marbarger JP, West PN, Sobel BE, Ludbrook PA, Roberts R, Biello DR, Clark BK.
       The first American clinical trial of nifedipine in cardioplegia solution for myocardial preservation: A preliminary report. J
       Thorac Cardiovas Surg 1981;82:848–859
469.   Marmor A, Biello DR, Sampathkumaran KS, Geltman EM, Siegel BA, Roberts R. A new scintigraphic technique for assessment of
       right atrial function. Radiology 1981;139:719–723
470.   Marmor A, Geltman EM, Biello DR, Sobel BE, Siegel BA, Roberts R. Functional response of the right ventricle to myocardial
       infarction: Dependence on the site of left ventricular infarction. Circulation 1981;64:1005–1011
471.   Marmor A, Sobel BE, Roberts R.           Factors presaging early recurrent myocardial infarction (extension). Am J Cardiol
       1981;48:603–610
472.   Roberts R, Jaffe AS, Henry PD, Sobel BE. Nifedipine and acute myocardial infarction. Herz 1981;6:90–97
473.   Tiefenbrunn AJ, Biello DR, Geltman EM, Sobel BE, Siegel BA, Roberts R. Gated cardiac blood pool imaging and thallium–20l
       myocardial for detection of remote myocardial infarction. Am J Cardiol 1981;47:1–6
474.   Ambos HD, Geltman EM, Fukuyama O, Roberts R. Infarct size: A determinant of the rate of evolution and disappearance of
       electrocardiographic manifestations. In Computers in Cardiology Long Beach, IEEE Computer Society, 1980, pp 281
475.   Arnoff SL, Passamani E, Borowsky BA, Weiss AM, Roberts R, Cryer PE. Norepinephrine and epinephrine secretion from a
       clinically epinephrine secreting pheochromocytoma. Am J Med 1980;69:321–324
476.   Britton CV, Hernandez A, Roberts R.              Plasma creatine kinase isoenzyme determinations in infants and children:
       Characterization in normal patients and after cardiac catheterization and surgery. Chest 1980;77:758–760
477.   Clark G, Strauss HD, Roberts R. Dobutamine versus furosemide in the treatment of cardiac failure due to right ventricular
       infarction. Chest 1980;77:220–223
478.   Fukuyama T, Schechtman KB, Roberts R: The effects of intravenous nitroglycerin on hemodynamics, coronary blood flow and
       morphologically and enzymatically estimated infarct size in conscious dogs Circulation 1980;62:1227–1238
479.   Goldstein RA, Passamani ER, Roberts R. A comparison of digoxin and dobutamine in patients with acute infarction and cardiac
       failure. N Engl J Med 1980;303:846–850
480.   Roberts R, Ambos D. Evaluation of dobutamine in patients with cardiac failure and acute myocardial infarction. International
       Dobutamine Symposium Munich, 1980, pp 208–216
481.   Strauss HD, Roberts R. Plasma MB creatine kinase activity and other conventional enzymes: Comparison in patients with chest
       pain and tachyarrhythmias. Arch Intern Med 1980;140:336–339
482.   Strauss HD, Sobel BE, Roberts R. The influence of occult right ventricular infarction on enzymatically estimated infarct size,
       hemodynamics and prognosis. Circulation 1980;62:503–508
483.   Te–Pogossian MM, Klein MS, Markham J, Roberts R, Sobel BE. Regional assessment of myocardial metabolic integrity in vivo by
       positron–emission tomography with 11C–labeled palmitate. Circulation 1980;61:242–255
484.   Tiefenbrunn AJ, Roberts R. Elevation of plasma MB creatine kinase and the development of new Q–waves in association with
       pericarditis. Chest 1980;77:438–440
485.   Ahumada GG, Karlsberg RP, Jaffe AS, Ambos HD, Sobel BE, Roberts R. Reduction of early ventricular arrhythmia by acebutolol
       in patients with acute myocardial infarction. Br Heart J 1979;41:654–659
486.   Geltman EM, Ehsani AA, Campbell MK, Schechtman K, Roberts R, Sobel BE. The influence of location and extent of myocardial
       infarction on long– term ventricular dysrhythmia and mortality. Circulation 1979;60:805–814
487.   Jaffe AS, Klein MS, Patel BR, Siegel BA, Roberts R. Abnormal technetium-99m pyrophosphate images in unstable angina:
       ischemia versus infarction? Am J Cardiol. 1979 Nov;44(6):1035-9.PMID: 227263
488.   Fleg JL, Siegel BA, Williamson JR, Roberts R. 99mTc-pyrophosphate imaging in acute pericarditis: a clinical and experimental
       study. Radiology. 1978 Mar; 126(3):727-31. PMID: 203979
489.   Gowda KS, Gillespie TA, Ambos HD, Sobel BE, Roberts R. Effects of external counterpulsation on enzymatically estimated
       infarct size and ventricular arrhythmia. Br Heart J 1978;40:308–314
490.   Gutovitz AL, Sobel BE, Roberts R. Progressive nature of myocardial injury in selected patients with cardiogenic shock. Am J
       Cardiol. 1978 Mar;41(3):469-75.PMID: 626124
491.   Parker C, Levitt R, Vito J, Bruce R, Roberts R, Kissane J. Mixed connective tissue disease. Am J Med 1978;65:833–842
492.   Roberts R, Ambos HD, Loh CW, Sobel BE. Initiation of repetitive ventricular depolarizations by relatively late premature
       complexes in patients with acute myocardial infarction. Am J Cardiol 1978;41:678–683
493.   Gillespie TA, Ambos HD, Sobel BE, Roberts R. Effects of dobutamine in patients with acute myocardial infarction. Am J Cardiol
       1977;39:588–594
494.   Klein MS, Ludbrook PA, Mimbs JW, Gafford FH, Gillespie TA, Weldon CS, Sobel BE, Roberts R. Perioperative mortality rate in
       patients with unstable angina selected by exclusion of myocardial infarction. J Thorac Cardiovasc Surg 1977;73:253–257
495.   Klein MS, Weiss AN, Roberts R, Coleman RE. Technetium–99m stannous pyrophosphate scintigrams in normal subjects,
       patients with exercise induced ischemia and patients with calcified valves. Am J Cardiol 1977;39:360–363
496.   Mimbs JW, de Mello V, Roberts R. The effect of respiration on normal and abnormal Q–waves: An electrocardiographic and
       vectorcardiographic analysis. Am Heart J 1977:579–584


                                                                                                                 June 2019 | Page 42
               Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 43 of 55
                                    Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

497. Roberts R, Parker CW, Sobel BE.     Detection of acute myocardial infarction with a radioimmunoassay for creatine kinase MB.
     Lancet 1977;2:319–322
498. Roberts R, Sobel BE. MB creatine phosphokinase in skeletal muscle. Arch Intern Med 1977;137(8):1089
499. West PN, Williamson JR, Nora JD, Ramsey DL, Roberts R, Clark RE, Weldon CS.             Reperfusion of ischemic myocardium:
     Microvascular injury. Surg Forum 1977;28:246–247
500. Alderson PO, Bernier DR, Ludbrook PA, Harwig JF, Roberts R, Sobel BE. Serial radionuclide determinations of ejection fraction
     with 99mTc– labeled red blood cells. Radiology 1976;119(3):729–730
501. Coleman RE, Klein MS, Roberts R, Sobel BE. Improved detection of myocardial infarction with technetium–99m stannous
     pyrophosphate and serum MB creatine phosphokinase. Am J Cardiol 1976;37:732–735
502. Cox JR, Jr, Roberts R, Ambos HD, Oliver GC, Sobel BE. Relations between enzymatically estimated myocardial infarct size and
     early ventricular dysrhythmia. Circulation 1976;53:I150–I155
503. Gowda KS, Roberts R. The simultaneous occurrence of a ventricular septal defect and mitral insufficiency after myocardial
     infarction. Am Heart J 1976;92:234–236
504. Klein MS, Coleman RE, Roberts R, Weiss AN. False positive 99mTC (Sn) pyrophosphate myocardial infarct images related to
     delayed blood pool clearance. J Clin Nucl Med 1976;1:45
505. Klein MS, Coleman RE, Weldon CS, Sobel BE, Roberts R. Concordance of electrocardiographic and scintigraphic criteria of
     myocardial injury after cardiac surgery. J Thorac Cardiovasc Surg 1976;71:934–937
506. Roberts R, deMello V, Sobel BE. Deleterious effects of methylprednisolone in patients with myocardial infarction. Circulation
     1976;53:I204–I206
507. Roberts R, Sobel BE, Ludbrook PA. Determination of the origin of elevated plasma CPK after cardiac catheterization. Cath
     Cardiovasc Diag 1976;2:329–336
508. Roberts R, Sobel BE. Elevated plasma MB creatine phosphokinase activity A specific marker for myocardial infarction in
     perioperative patients. Arch Intern Med 1976;136:421–424
509. Sobel BE, Roberts R, Larson KB. Estimation of infarct size from serum MB creatine phosphokinase activity: Applications and
     limitations. Am J Cardiol 1976;37:474–485
510. Roberts R, Gowda KS, Ludbrook PA, Sobel BE.          Specificity of elevated serum MB CPK activity in the diagnosis of acute
     myocardial infarction. Am J Cardiol 1975;36:433–437
511. Roberts R, Henderson RW, Wigle ED. Esophageal disease as a cause of chest pain. Chest 1975;67:523–526
512. Roberts R, Husain R, Ambos HD, Oliver GC, Cox JR, Jr, Sobel BE. Relation between infarct size and ventricular arrhythmia. Br
     Heart J 1975;37:1169–1175
513. Roberts R, Ludbrook PA, Weiss ES, Sobel BE. Serum CPK isoenzymes after cardiac catheterization. Br Heart J 1975;37:1144–
     1149
Preface or Foreword for a Book by Invitation
514. Roberts R, Foreword Learned by Heart; Milton S Klein. Houston, TX: Bright Sky Press. 2017.

Invited Reviews
515. Roberts R, Chang C, Bellamkonda Pallavi. Comprehensive Risk (Genetic and Acquired) Stratification for Primary Prvention of
    CAD Genetic Risk of CAD Journal of Molecular Genetics 2020 March
516. Roberts R. Genetic risk score may reshape primary prevention. Cardiology Today. 2018 September.
517. Dr Wilbert J. Keon, A Tribute to the passing of a Legend. Canadian Journal of Cardiology 35 (2019) 1259-1262
518. Roberts R, Bellamkonda Pallavi. Genetic Risk has the Potential to Revolutionize the Primary Prevention of CAD. Cardiology
    Today. 2019, December.
519. Roberts R, Campillo Arlene, Schmitt Marin. Prediction and management of CAD risk based on genetic stratification. Trends in
    Cardoiovascular Medicine 2019, In Press, https//doi.org/10.1016/j.tcm2019.08.006
520. Rich M, Schwartz J, Schmader K, et al. Roberts R. Pharmacotherapy in Older Adults with Cardiovascular Disease: Report from an
    ACC, AGS, NIA Workshop. J Amer Geriatics Soc. 2018; In Press. DOI: 10.1111/jgs.15634
521. Roberts R. Mendelian Randomization Studies Promise to Shorten the Journey to FDA Approval. JACC:BTS. 2018; 3(5): 690-703.
522. Roberts R, Campillo A. Genetic stratification for primary prevention of coronary artery disease.Current Opinion in Cardiology.
    2018; 33(5):529-534.
523. Roberts R. Genetic risk stratification: tipping point for global primary prevention of coronary artery disease. Circulation. 2018;
    137(24):2554-2556.
524. Roberts R. Genetics in the prevention and management of coronary artery disease. Current Opinion in Cardiology. 2018;
    33(3):257-268.
525. Roberts R. 2 decades of molecular cardiology and genetics. Cardiology Today-Cardioloy Today Anniversary. 2017 August.
526. Roberts R. Genetic Risk Stratification and Prevention of CAD-an idea who’s time is now. Clinical Chemistry, 2017: 63(9): 1821-
    1823
527. Roberts R. A Debate: Argument in Support of Personalized and Digital Medicine is the Answer. http://www.acc.org/. Nov 20
     2017. Accessed Noveber 2017. http://www.acc.org/latest-in-cardiology/articles/2017/11/20/14/29/argument-in-support-of-
     personalized-and-digital-medicine-is-the-answer.
528. Roberts R, Campillo A. Discovery of six new genetic risk variants predisposing to CAD. Cardiology Today-Gene of the Month,
     2017 June.
529. Roberts R. A breakthrough in genetics and prevention of coronary artery disease and its relevance to prevention in low and
     middle income countries. Global Heart September 2017:12(3): 247-257.
                                                                                                                 June 2019 | Page 43
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 44 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

530. Roberts R. Genetics-current and future role in the prevention and management of coronary artery disease. Curr Atheroscler Rep.
       2016;18(12):78.
531. Marian AJ, van Rooij E, Roberts R. Genetics and genomics of single-gene cardiovascular diseases: Common hereditary
       cardiomyopathies as prototypes of single-gene disorders. J Am Coll Cardiol 2016;68(25):2831-2849.
532. Assimes TL, Roberts R. Genetics: Implications for prevention and management of coronary artery disease. J Am Coll Cardiol
       2016;68(25):2797-2818.
533. Roberts R, Zeien J. New gene for mitral valve prolapse discovered. Cardiology Today – Gene of the Month. 2016 April.
534. Roberts, R: Mutations in NR2F2 can induce atrioventricular defects, LV outflow tract obstruction. Cardiology Today – Gene of the
       Month. 2015 May.
535.   Roberts R: A genetic basis for coronary artery disease. Trends in Cardiovascular Disease 2015, April: 25, (3) ,171-178
536.   Roberts R: A Perspective on genetics of aortic valve disease.Cardiology Today 2014,December: 17,(12),32
537.   Roberts R. Genetics of Coronary Artery Disease. Circ Res. 2014 Jun 6;114(12):1890-903
538.   Dandona S, Roberts R. The role of genetic risk factors in coronary artery disease. Curr Cardiol Rep. 2014 May; 16(5):479. PMID:
       24691635
539.   Roberts R. Specific RNA inhibition of causal alleles: a potential therapy for familial hypertrophic cardiomyopathy. Circ Res. 2014
       Feb 28; 114(5):751-3. PMID: 24577961.
540.   Roberts R. Genetics of coronary artery disease: an update. Methodist DeBakey Cardiovascular Journal. 2014 Jan;10(1):7-12
541.   Roberts R. Genetic variants that increase HDL levels do not decrease risk for MI. Cardiology today – Gene of the Month.
       2014Feb; 16(2):28.
542.   Roberts R, Marian AJ, Dandona S, Stewart A. Genomics in Cardiovascular Disease. J Am Coll Cardiol. 2013May21;61(20):2029-
       37 PMID: 23524054
543.   Schneider DJ, Avera ES, Bergmann SR, Braunwald E, Collen D, Frye R, Jaffe A, Kirk RJ, Ludbrook PA, Roberts R, Spector P, Vlasuk
       GP, Willerson JT. In memoriam: Burton E. Sobel a tribute from family, friends and colleagues October 21, 1937 - May 3, 2013.
       Exp Biol Med (Maywood). 2013 Oct; 238(10):1101-15. PMID:24072785
544.   Dandona S, Roberts R. Personalized Cardiovascular Medicine: status in 2012. Can J Cardiol. 2012 Nov; 28(6):693-9. PMID:
       23036280.
545.   Roberts R, Stewart AFR. Genes and CAD: Where are we? JACC, 2012 Oct 30; 60(18):1715-21. PMID: 23040572.
546.   Roberts B, Roberts R. Genetic predisposition linked to coronary calcification. Cardiology Today. 2012 Oct.
547.   Roberts R, Stewart AFR. Genetics of Coronary Artery Disease in the 21st Century. Clin Cardiol. 2012 Sep; 35(9):536-40. PMID:
       22588700
548.   Roberts B, Roberts R. A polymorphism predisposing to sick sinus syndrome identified. Cardiology Today. 2012 Jun.
549.   Roberts R, Stewart AF. The genetics of coronary artery disease. Curr Opin Cardiol 2012May; 27 (3):221-7. PMID:2382499
550.   Roberts B, Roberts R. A and B blood groups linked to higher MI risk, not coronary atherosclerosis. Cardiology Today. 2012 April
551.   Roberts R, Stewart AFR. 9p21 and the Genetic Revolution for Coronary Artery Disease. Clinical Chemistry 2012Jan:58(104–112)
552.   Dandona S, Stewart A. F, Roberts R. Genomics: is it ready for primetime? Med Clin North Am 2012Jan; 96(1):113-22. PMID:
       22391256
553.   Superko HR, Roberts R, Agatston A, Frohwein S, Reingold JS, White TJ, Sninsky JJ, Margolis B, Momary KM, Garrett BC, King SB,
       III. Genetic testing for early detection of individuals at risk of coronary heart disease and monitoring response to therapy:
       challenges and promises. Curr Atheroscler Rep 2011; 13(5):396-404. PMID 21830102
554.   Roberts R, Chen L, Wells GA, Stewart AF. Recent success in the discovery of coronary artery disease genes. Can J Physiol
       Pharmacol 2011;89(8);609–615 PMID 21815781
555.   Roberts R. A New Gene for ARVD. Cardiology Today August 2011;14(8):18
556.   Roberts R. CARDIoGRAM: A Genetic Landfall for Coronary Artery Disese. Cardiology Today June 2011;14(6):19
557.   Roberts R. TRPM4 causes autosomal dominant isolated cardiac conduction disease. Cardiology Today April 2011;14(4):35
558.   Roberts R. Familial Aortic Dissection due to mutations in Myosin Light Chain Kinase. Cardiology Today Feb.2011
559.   Roberts R. Molecular biology of heart disease. World J Cardiol 2011;3(4):121-126
560.   Stewart AF, Roberts R. A Genomic Revolution for Cardiovascular Disease–A Progress Report at Five Years. Am Heart Hosp J
       2011;9(1):19–23
561.   Superko RH, Roberts R, Agatston A, Frohwein S, Reingold JS, White TJ, Sninsky JJ, Margolis B, Momary KM, Garett BC, King, SB.
       Genetic Testing for Early Detection of Individuals at Risk of Coronary Artery Disease and Monitoring Response to Therapy:
       Challenges and Promises. Curr Atheroscler Rep 2011;13:396–404
562.   Almontashiri Naif, Meng Fan, Hsiao-Huei Chen et al. Serum Interferon Alpha 21 is a biomarker of the 9p21.3 risk locus for
       coronary artery disease. Circulation 124[A15730]. 2011.
563.   Cairns JA, Yusuf S, Cook RJ, Cox J, Dagenais GR, Devereaux PJ, McLaister FA, McCready T, CANNeCTIN (30 collaborators including
       Roberts R). CANadian Network and Centre for Trials Internationally (CANNeCTIN): A national network for Canadian–led trials
       in cardiovascular diseases and diabetes mellitus. Can J Cardiol 2010;26(7):253–8
564.   Superko R, Roberts R, Lakshmana P, Spencer K, Garrett B, Chronos N. Family Coronary Heart Disease: A Call to Action. Clin
       Cardiol 2010:33(12);E1–E6
565.   Dandona S, Stewart AFR, Roberts R.           Genomics in Coronary Artery Disease: Past, Present and Future. Can J Cardiol
       2010;26(Suppl A):56A–59A
566.   Rafiq S, Anand S, Roberts R. Genome–wide Association Studies of Hypertension: Have They Been Fruitful? J Cardiovasc Trans
       Res 2010;3(3):189–96

                                                                                                                   June 2019 | Page 44
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 45 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

567. Roberts B, Roberts R. Mutations in the tropomyosin gene may induce cardiac hypertrophy or dilatation. Cardiology Today,
       September 2010
568. Roberts R, Roberts B. Genome wide Association Studies identify two common Genetic Risk Varients predisposing to Atrial
       Fibrillation. Cardiology Today, July 2010
569. Roberts R, Wells GA, Stewart AF, Dandona S, Chen L. The genome-wide association study--a new era for common polygenic
       disorders. J Cardiovasc Transl Res 2010 Jun;3(3):173-82 Epub 2010 Mar 27
570. Dandona S, Roberts R. Creating a Genetic Risk Score for Coronary Artery Disease. Curr Athero Reports, 2009:11(3);175–181
571. Roberts R. Mutations in smooth muscle alpha–actin ―ACTA2― lead to thoracic aortic aneurysm and dissections. Cardiology
       Today Mar.2009:12(3);30
572. Roberts R. Personalized Medicine: A Reality Within this Decade. J Cardiovascular Transl Res, 2008:1(1);11–16
573. Roberts R. A customized genetic approach to the number one killer: coronary artery disease. Curr Opin Cardiol. 2008 Nov;
       23(6):629-33. PMID: 18830080
574. Roberts R. A Novel Mutation in Plakoglobin causes Arrhythmogenic Right Ventricular Cardiomyopathy. Cardiology Today, May,
       2008
575. Roberts R. A Novel Mutation in Ryanodine Receptor 2 causes Arrhythmogenic disorder. Cardiology Today, March, 2008
576. Roberts R. Metoprolol prevented myocardial infarction but increase risk for stroke and death after noncardiac surgery POISE
       Study Group. ACP Journal Club, September 2008:149(3);JC3–4
577. Roberts R. Mutations in LMF1 Cause Combed Lipase Deficiency and Severe Hypertriglyceridemia. Cardiology Today, November,
       2008
578. Roberts R. Novel Gene found to cause Brugada Syndrome, Gene of the Month. Cardiology Today, January, 2008
579. Friedewald VE, McPherson R, Roberts R, Roberts WC, Waters DD. The Editor's Roundtable: Statin therapy in acute coronary
       syndrome. Am J Cardiol 2007;99(2):213-221
580.   Beanlands R, Roberts R. Positron Molecular Imaging, an In Vivo Glimpse of the Genome J Mol Cell Cardio, 2007;43:11–14
581.   Roberts R, Meades K. Universal Health Care. Am Heart Hosp J 2007;5:217–222
582.   Roberts R. Personalized Medicine: An Idea whose time is approaching. JMDHC 2007;3(1);3–7
583.   Roberts R. A novel gene for Hypertrophic Cardiomyopathy. Cardiology Today, September 2007
584.   Roberts R. Filamin A Mutations responsible for X–Linked Cardiac Myxomatous Valve Disease, Today in Cardiology, June 2007
585.   Roberts R. Brugada Syndrome: A New Genetic Cause for Sudden Cardiac Death. Today in Cardiology, April, 2007
586.   Roberts R. Personalized Medicine: An Idea whose time is Approaching Asian Hospital & Healthcare Management, 2007:13;34–
       35
587.   Roberts R. The First Common Locus 9p21 identified conferring predisposition for CAD, Cardiology Today, November 2007
588.   Roberts R. New Gains in Understanding Coronary Artery Disease, Interview with Dr Robert Roberts. Affymetrix Microarray
       Bulletin, Spring 2007:3(2);1–4
589.   Stewart A, McPherson R, Roberts R, Wells G, Rutberg J, Ewart G, Williams K, Kavaslar N, Doelle H, Hebert S, Naing Vo L.
       Identifying Genes for Coronary Artery Disease: An Idea whose time has come. Can J Cardiol 2007;23(A):7A–15A
590.   Senthill V, Chen S, Sidhu J, Roberts R, Marian AJ. New Concepts in Hypertrophic Cardiomyopathy. J AM COLL CARDIOL,
       2006;Feb21:62A
591.   Roberts R.       Mechanisms of Disease: genetic mechanisms of atrial aibrillation. Nat Clin Prac Cardiovasc Med, 2006
       May;3(5):276–282
592.   Friedewald, V. E; McPherson, R; Roberts, R; Roberts W. C; Waters, D. D. The Editor’s Roundtable: Statin Therapy in Acute
       Coronary Syndrome. Meeting on March 21, 2006. American Journal of Cardiology, 2006
593.   Roberts R. Genomics and Cardiac Arrhythmias. J Am Coll Cardiol 2006:47(1);9–21
594.   Roberts R, Stewart AFR. Personalized Medicine: A Future Prerequisite for the Prevention of Coronary Artery Disease. Am Heart
       Hosp J 2006: 4(3);222–227
595.   Roberts R. A Glimpse of the 21st Century from Present Day Genetics, CV Network, Vol 4, No 4, Jan 2006
596.   Roberts R. A Gene for Sinus Bradycardia has been identified in the Pacemaker Channel (HCN4). Today in Cardiology, April,
       2006
597.   Roberts R. Genetic Mechanisms of Atrial Fibrillation. Nat Clin Pract Cardiovasc Med 2006;3(4):276–282
598.   Roberts R. KCNE2, A Subunit of a Cardiac Potassium Channel: A Novel Gene for Atrial Fibrillation. Today in Cardiology,
       February, 2006
599.   Roberts R. Mutations in the Gene Plakophilin–2. Today in Cardiology, May, 2006
600.   Roberts R. Myosin heavy chain 11, a novel gene for thoracis aortic aneurysm/dissection. Today in Cardiology, July 2006
601.   Roberts R. Genetic basis for Familial Pulmonary Artrial Hypertension. Today in Cardiology July, 2005
602.   Roberts R, Sigwart U. Current Concepts on the Pathogenesis and Treatment of Hypertrophic Cardiomyopathy. Circulation
       2005;112(2):293–296
603.   Giles TD, Chatterjee K, Cohn JN, Colucci WS, Feldman AM, Ferrans VJ, Roberts R. Definition, Classification, and Staging of the
       Adult Cardiomyopathies: A Proposal for Revision. J Card Fail 2004;10(1):6–8
604.   Dunlap M, Eichhorn E, Ghali J, Gradman A, Hershberger R, Roberts R . The Use of Candesartan Cilexetil in Patients with
       Symptomatic Heart Failure and Reduced Left Ventricular Systolic Function. June, 2004
605.   Giles TD, Chatterjee K, Cohn JN, Colucci WS, Feldman AM, Ferrans VJ, Roberts R. Definition, classification and staging of the
       adult cardiomyopathies: a proposal for revision. J Card Fail 2004 Feb; 10(1):6–8
606.   Roberts R, Brugada R. Brugada Syndrome Encyclopedia of Diagnostic Genomics and Proteomics. Dekker, 2004;160–164

                                                                                                                June 2019 | Page 45
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 46 of 55
                                     Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

607. Roberts R, Vijayaraghavan K, Adams K. Heart Failure and Anemia: An Emerging Health Concern. AMGEN, February 2004
608. Roberts R, Brugada R. Genetics and arrhythmias. Annu Rev Med 2003;54:257–267
609. Sidhu J, Roberts R. Genetic basis and pathogenesis of familial WPW syndrome. Indian Pacing Electrophysiol J 2003;3(4):197-
       201
610. Roberts R, Sidhu J. Genetic basis for hypertrophy cardiomyopathy: Implications for diagnosis and treatment. Am Heart Hosp J
       2003;1(2):128–134
611.   Roberts R, Sidhu J. New genetic locus for familial TAAD. Today in Cardiology 2003;6:22
612.   Roberts R. Fabry disease can be cause of cardiac hypertrophy. Today in Cardiology 2003;6:26
613.   Roberts R. Paraozonase gene transmits susceptibility for CAD. Today in Cardiology 2003;6:30
614.   Marian AJ, Roberts R Molecular genetics of cardiovascular disease. Yusef S, Cairns JA, Camm AJ, Fallen EF, Gersh BJ (eds)
       Evidenced Based Cardiology 2nd Edition Tavistock Square, London, 2002, pp 287–299
615.   Roberts R, Bonow RO, Loscalzo J, Mosca L. Report of the American Heart Association Task Force on Strategic Research
       Direction: executive summary. Circulation 2002;106(20):2630–2632 PMID: 12427662
616.   Roberts R. Molecular genetics of cardiomyopathies. Rev Esp Cardiol 2002;3:292–302
617.   Roberts R. Beta1 receptor gene polymorphism identified. Today in Cardiology 2002;5:23
618.   Roberts R. Defects in the sodium channel gene exhibit many different faces Cardiology Today January 2002
619.   Roberts R. Human genome project and its impact on the management of cardiovascular disease 54th Annual Conference on
       Cardiological Society of India, December 1–4, 2002
620.   Alpert JS, Thygesen K, Antman E, Bassand JP, et al. Myocardial infarction redefined--a consensus document of The Joint
       European Society of Cardiology/American College of Cardiology Committee for the redefinition of myocardial infarction. J Am
       Coll Cardiol. 2000 Sep; 36(3):959-69. PMID: 10987628 Erratum in: J Am Coll Cardiol 2001 Mar 1, 37(3):973.
621.   Roberts R. New gene shows susceptibility for CAD. Today in Cardiology 2002;5:21
622.   Roberts R. RYR2 mutations responsible for some arrhythmias. Today in Cardiology 2002;5:16–18
623.   Roberts R, Sigwart U. New Concepts in Hypertrophic Cardiomyopathies, Part 1. Circulation 2001;104:2113–2116
624.   Roberts R, Sigwart U. New Concepts in Hypertrophic Cardiomyopathies, Part 2. Circulation 2001;104:2249–2252
625.   Roberts R, Brugada R. Genetic Aspects of Arrhythmias. Am J Med Genet 2001;97:310–318
626.   Fromm RE, Roberts R. Sensitivity and specificity of new serum markers for mild cardionecrosis. Curr Probl Cardiol
       2001;26(4):241–284
627.   Gollob MH, Roberts R. Common genetics iocus identiefied for AF, ventricular preexcitation. Cardiology Today 2001;4:28
628.   Marian, AJ, Roberts, R. The Molecular Genetic Basis for Hypertrophic Cardiomyopathy. J Mol Cell Cardiol 2001;33(4):655–670
629.   Roberts B, Roberts R. Primary pulmonary hypertension–A genetic disease. Cardiology Today March 2001
630.   Roberts R. Cardiac function depends on calcium channels. Cardiology Today 2001;4:28
631.   Roberts R. Mineralocorticoid receptor mutation associated with early hypertension. Cardiology Today2001;4:27
632.   Roberts R. New genes identified for dilated cardiomyopathy. Cardiology Today 2001;4:25
633.   Roberts R. Tropomyosin mutations in hypertrophic cardiomyopathy. Cardiology Today 2001;4:20
634.   Roberts R. Embedded ion channels crucial to heart rhythm function. Cardiology Today 2001;4:24
635.   Shah G, Roberts R. CPVT linked to hRyR2 receptor gene. Cardiology Today 2001;4:27
636.   The Joint European Society of Cardiology / American College of Cardiology Committee. Myocardial infarction redefined--a
       consensus document of The Joint European Society of Cardiology/American College of Cardiology Committee for the redefinition
       of myocardial infarction. Eur Heart J. 2000 Sep;21(18):1502-13.PMID: 10973764
637.   Brugada R, Roberts R. Gene therapy for cardiovascular diseases. Expert Opinion In Therapeutic Patents 2000;10:1385
638.   Roberts R, Schwartz K. Myocardial Diseases. Circulation 2000 Nov 14; 102(20 Suppl 4):IV34-9. PMID: 11080129
639.   Roberts R. A perspective: the new millennium dawns on a new paradigm for cardiology--molecular genetics. J Am Coll Cardiol.
       2000 Sep; 36(3):661-7. PMID: 10987581
640.   Roberts R. Familial cardiac myxomas: protein kinase a mutation. Cardiology Today 2000;3:37
641.   Roberts R. Genes, actin, and desmin responsible for IDC: Progress is being made in identifying cardiomyopathy genes.
       Cardiology Today 2000;3:23
642.   Roberts R. Genetics is in the spotlight of Cardiology Today’s new feature. Cardiology Today 2000;3:6
643.   Roberts R. Marian A. J. Basic science and Molecular Cardiology. ACCSAP 1996–2000
644.   Shah G, Roberts R. Molecular genetics of cardiomyopathies. J Nucl Cardiol 2000;7(2):159–170
645.   Brugada R, Brugada J, Roberts R. Genetics of cardiovascular disease with emphasis on atrial fibrillation. J of Interventional
       Cardiac Electrophysiology 1999; 3: 7–13
646.   Brugada R, Roberts R. Molecular biology and atrial fibrillation. Curr Opin Cardiol 1999;14:269–273
647.   Roberts R. Cardioexchange. The internet–enhanced newsletter of cardiovascular therapy 1999;1(2)
648.   Roberts R. The Genetics of Atrial Fibrillation Harrison’s Online 1999; http://wwwharrisonsonlinecom, Chapter 231
649.   Brugada R, Roberts R. The molecular genetics of arrhythmias and sudden death. Clin Cardiol 1998; 21(8):553–560
650.   Marian AJ, Roberts R. Familial hypertrophic cardiomyopathy: A paradigm of the cardiac hypertrophic response to injury. Ann
       Med 1998;30:24–32
651.   Roberts R, Fromm RE. Management of acute coronary syndromes based on risk stratification by biochemical markers: An idea
       whose time has come. Circulation 1998;98:1831–1833
652.   Roberts R. Current concepts in the management of acute myocardial infarction: Beneficial postmyocardial infarction effect of
       heart rate lowering calcium channel blockers. Drugs of Today 1998;34:25–30
                                                                                                               June 2019 | Page 46
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 47 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

653. Bachinski LL, Roberts R. New theories. Causes of dilated cardiomyopathy. Cardiol Clin, 1998;16(4):603–610
654. Roberts R, Ryan TJ. Task force 3: Clinical research in a molecular era and the need to expand its ethical imperatives. 29th
       Bethesda Conference. J Am Coll Cardiol. 1998 Apr; 31(5):942-9. PMID: 9561991
655. Marian AJ, Roberts R. Basic Science and Molecular Cardiology (Section 13). Conti CR (ed). Adult Clinical Cardiology Self
       Assessment Program ’97–’98
656. Marian AJ, Roberts R. Molecular genetic basis of hypertrophic cardiomyopathy: Genetic markers for sudden cardiac death. J
       Cardiovascular Electrophysiology 1997; 9(1):88–99
657. Roberts, R. A glimpse of the 21st century from present day molecular biology. Japanese Circulation Journal 1997;61(Suppl I):3–5
658. Bachinski LL and Roberts R. Familial hypertrophic cardiomyopathy: Diagnostic and therapeutic implications of recent genetic
       studies. Mol Med Today 1996; 2:387–393
659. Abboud FM, Bassinthwaighte JB, Bond, EC, Cardon L, Caskey CT, Chien KR, Corval P, Cowley AW, Cos DR, Duling BR, Guyk G, Dzau
       VJ, Fishman MC, Frank M Gregg RE, Harris T, Hofbauer KG, Jacob HJ, Koike G, Lowy M Mockrin SC, Nabel GJ, Riley MR, Roberts R,
       et al. The Banbury Conference. Genomics to physiology and beyond: How do we get there? The Physiologist 1997;40:205–211
660.   Roberts R. Molecular genetics and its application to cardiac muscle disease. Sports Med. 1997 Jan; 23(1):1-10. PMID: 9017855
661.   Abchee AB, Roberts R. Molecular genetics of familial hypertrophic cardiomyopathy. Prog Pediatr Card 1996; 6:63–70
662.   Marian AJ, Roberts R. Molecular genetic basis of cardiovascular disease. Cardio Rev 1996;4(1):47–56
663.   Roberts R. Molecular Genetics: Cardiac disease and risk-related genes. Clin Cardiol 1995; 18(9 Suppl 4):IV13–IV19 Marian AJ,
       Roberts R. Basic Science and Molecular Cardiology (Section 13). Lewis P (editor). Adult Clinical Cardiology Self Assessment
       Program ‘95–’96 (ACCSAP), Washington, DC, Stauffer Bury, Inc 1995, p 133–1356
664.   Marian AJ, Roberts R. Recent advances in the molecular genetics of hypertrophic cardiomyopathy. Circulation 1995; 92:1336–
       1347
665.   Marian AJ, Roberts R: Molecular genetics of hypertrophic cardiomyopathy, Annu Rev Med, 1995;46:213–222
666.   Durand JB, Abchee AB, Roberts R. Molecular and clinical aspects of inherited cardiomyopathies. Ann Med 1995;27(3):311–317
667.   Mares A, Jr, Roberts R. The techniques of molecular biology and their application to the cardiomyopathies.          Schrier RW,
       Abboud FM, Baxter JD, Fauci AS (editors). Advances in Internal Medicine St Louis. Mosby Year Book, 1994, pp 395–434
668.   Marian AJ, Roberts R. Molecular basis of hypertrophic and dilated cardiomyopathy. Tex Heart Inst J 1994;21:6–15
669.   Pratt CM, Roberts R. Angina pectoris: Unstable. Hurst WJ (editor). Current Therapy in Cardiovascular Disease Philadelphia, PA,
       BC Decker, Inc, 1994, pp 153–156
670.   Marian AJ, Roberts R. Molecular genetics of cardiomyopathies. Herz 1993;18:230–237
671.   Robert R. Diagnosis, pathogenesis and the treatment of non–Q–wave infarction. Drugs of Today 1993;29:3–14
672.   Mares A, Jr, J Towbin, RD Bies, R Roberts. Molecular Biology for the Cardiologist Current Problems in Cardiology. St Louis,
       Mosby Year Book, 1992
673.   Roberts R. Coronary heart disease and risk factors. In: Clinical Cardiovcascular Therapeutics Mount Kisco, Futura Publishing
       Company, 1992
674.   Roberts R. Molecular biology and its impact on cardiology. Kardiologija 1992;13:9–13
675.   Roberts R. Pathogenesis, diagnosis and management of acute myocardial infarction and unstable angina. Gotto AM, Jr. (ed):
       Athersclerosis, A Scope Monograph Kalamazoo, The Upjohn Company, 1992, pp 152–193
676.   Roberts R: Thrombolysis in acute MI: Challenges for the 1990s J Myocardial Ischemia 1992;4:12–26
677.   Boden WE, Roberts R. Prognosis and management of patients with non–Q–wave myocardial infarction. Zipes DP, Rowlands DJ
       (eds): Progress in Cardiology Philadelphia, Lea & Febiger, 1991, pp 143–160
678.   Pratt CM, Roberts R. Angina pectoris: Unstable.        Hurst WJ (ed): Current therapy in cardiovascular disease Philadelphia, BC
       Decker, Inc, 1991, pp 154–158
679.   Roberts R. Adjunctive therapies in thrombolysis. Introduction. Am J Cardiol. 1991 Jan 25; 67(3):1A-2A. PMID: 1671314
680.   Roberts R. Adjunctive issues in thrombolysis: The role of heparin. Hosp Formul 1991;26:26–33
681.   Roberts R. Impact for molecular biology in cardiology. Am J Physiol 1991;261:8–14
682.   Roberts R. Molecular biology and its impact for the future. Am J Cardiol 1991;68:3C–5C
683.   Roberts R. Recent clinical findings impacting GISSI–II. Oto A (ed): Current practice of cardiology Mount Kisco, Futura Media
       Services, Inc, 1991, pp 181–191
684.   Schneider MD, Roberts R, Parker TG. Modulation of cardiac genes by mechanical stress, the oncogene signaling hypothesis.
       Mol Biol Med 1991;8:167–183
685.   Stein B, Roberts R. Current status of thrombolytic therapy in acute myocardial infarction: Medical and surgical considerations.
       TX Heart Institute J 1991;18:250–262
686.   Kleiman NS, Pratt CM, Roberts R. Choosing an agent following myocardial infarction Consultant 1990;30:29–36
687.   Pratt CM, Kleiman NS, Roberts R. Selecting patients for treatment. Consultant 1990;30:39–44
688.   Roberts R, Kleiman NS, Pratt CM. Pharmacologic regimens following thrombolytic therapy. Consultant 1990;30:49–54
689.   Roberts R. Management of heart failure in patients with acute myocardial infarction. Quality Life Cardiovasc Care
       1990;Autumn:34–43
690.   Roberts R. Patient selection for thrombolytic therapy: Reexamining the criteria. Clin Challenges 1990;1:1–7
691.   Roberts R. Recent clinical findings impact results of GISSI–II. Hosp Formul 1990;25:9–12
692.   Roberts R. What role for aspirin and heparin in post–lytic care? J Crit Ill 1990;5:307–323
693.   Scheidt S, Tiefenbrunn AJ, Rogers W, Zola B, Roberts R. GISSI–2: Implications for US practices. Cardiovasc Rev Report 1990;10–
       30

                                                                                                                 June 2019 | Page 47
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 48 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

694. Towbin J, Roberts R, Caskey CT.         Molecular genetics of the cardiovascular system. Garson A, Jr, Bricker JT, McNamara DG
       (eds): The science and practice of pediatric cardiology Philadelphia, Lea & Febiger, 1990, pp 3–70
695.   Mueller HS, Roberts R, Teichman SL, Sobel BE. Thrombolytic therapy in acute myocardial infarction: Part II--rt-PA. Med Clin
       North Am 1989 Mar; 73(2):387-407. PMID: 2493116
696.   Puleo PR, Roberts R. Early biochemical markers for myocardial necrosis.              Brest AN, Pepine CJ (eds): Acute Myocardial
       Infarction, Cardiovasc Clinics Philadelphia, PA, FA Davis Co, 1989;20(1):143–154
697.   Roberts R, MD Schneider. Molecular Biology of the Cardiovascular System: UCLA Symposium on Molecular and Cellular
       Biology. New York, NY, John A Wiley & Sons, Inc, 1989,
698.   Roberts R. A review of postlysis strategy. Hosp Pract (Off Ed). 1989 Aug; 24 Suppl 1:24-7; discussion 28-32. PMID: 2570077
699.   Roberts R. Cardiovascular research and its beckoned call for molecular biology. Roberts R, Schneider MD (eds): Molecular
       Biology of the Cardiovascular System UCLA Symposia on Molecular and Cellular Biology, New York, NY, John A Wiley & Sons, Inc,
       1989, pp 1–11
700.   Roberts R. Reinfarction rates after non–Q–wave infarction: An overview of the Diltiazem Reinfarction Study, J Crit Illness
       1989;4:S36–S39
701.   Roberts R. Reperfusion injury: A new frontier for post–MI management, does reperfusion harm the heart while salvaging
       ischemic tissue? J Crit Illness 1989;4:S69
702.   Roberts R. Review of calcium antagonist trials in acute myocardial infarction. Clin Cardiol 1989;12:III–41–III–47
703.   Roberts R. Silent ischmia after non–Q–wave myocardial infarction. Cardiol Board Rev 1989;6:22–28
704.   Roberts R. Thrombolysis and its sequelae: Calcium antagonists as potential adjunctive therapy. Circulation 1989;80:IV–93–IV–
       101
705.   Schechtman KB, Capone RJ, Kleiger RE, Schwartz DJ, Gibson RS, Roberts R, Boden WE. Risk stratification of patientes with non–
       Q–wave myocardial infarction: The critical role of ST segment depression. Circulation 1989;80:1148–1158
706.   Rodgers G, Ruplinger J, Spencer W, Cronin L, Nelson J, Roberts R, Pratt C. The implementation and initial performance of a
       helicopter system designed to transport patients with acute myocardial infarction. Texas Medicine 1988;84:8–10
707.   Kleiman N, Roberts R, Pratt CM: Thrombolytic treatment for acute myocardial infarction. Tex Med 1988;84(10):27-32
708.   Mueller HS, Roberts R, Teichman SL, Sobel BE. Thrombolytic therapy in acute myocardial infarction: Part I Med Clin North Am.
       1988 Jan;72(1):197-226.PMID: 3276985
709.   Puleo PR, Roberts R. An update on cardiac enzymes. Cabin HS (ed) Cardiology Clinics Philadelphia, PA, WB Saunders Co,
       1988;6(1):97–109
710.   Roberts R. Early intervention after Acute Myocardial Infarction: An ACCP Consensus Conference. Chest 1988;93
711.   Roberts R. Enzymatic diagnosis of acute myocardial infarction. Chest 1988;93:3S–6S
712.   Roberts R. Inotropic therapy for cardiac failure associated with acute myocardial infarction. Chest 1988;93:22S–24S
713.   Roberts R. Preventing recurrent myocardial infarction: Use of calcium–channel blockers. Postgraduate Medicine 1988;83:249–
       256
714.   Gibson RS, and the Diltiazem Reinfarction Study Group. Diltiazem and reinfarction in patients with non–Q–wave myocardial
       infarction. Calcium Antagonist Quarterly (Kwartaalschrift Calciumantagonisme in de Cardiologie) Amsterdam, Elsevier Science
       Publishers, 1987, pp 149–162
715.   Gibson RS. The Diltiazem Reinfarction Study: Drug safety, left ventricular function and selected ECG data. Roberts R (ed):
       Current Perspectives in Coronary Care Selected Proceedings of Two Symposia Princeton, Excerpta Medica, 1987, pp 57–62
716.   Mueller HS, R Roberts, BE Sobel. Recent developments in management of acute myocardial infarction: Fibrinolytic therapy
       with rt–PA. Greenwich, Mason Medical Communications, Inc, 1987, pp 1–33
717.   Mueller HS, R Roberts, BE Sobel. Thrombolytic Therapy in Acute Myocardial Infarction CME Monograph. Albert Einstein
       College of Medicine/Montefiore Medical Center. Greenwich, Mason Medical Communications, Inc, 1987
718.   Pratt CM, Roberts R. Diltiazem in patients after acute myocardial infarction: Background and study results. Angina, Silent
       Ischemia, and Unrecognized Myocardial Infarction Proceedings of a Conference of the Council on Silent Myocardial Ischemia and
       Infarction Cardiology Board Review, 1987, pp 55–58
719.   Pratt CM, Roberts R. Non–Q–wave myocardial infarction. The Complicated Cardiovascular Patient 1987;1:4–9
720.   Pratt CM, Roberts R. Ventricular arrhythmias after acute myocardial infarction: Consideration of arrhythmia frequency,
       complexity and variability in assessing risk of sudden cardiac death. Califf RM, Wagner GS (eds): Acute Coronary Care 1987
       Boston, Martinus Nijhoff Publishing, 1987, pp 281–292
721.   Roberts R, Pratt CM. The management of Q–wave versus non–Q–wave infarction. Califf RM, Wagner GS (eds): Acute Coronary
       Care 1987 Boston, Martinus Nijhoff Publishing, 1987, pp 339–352
722.   Roberts R. Diltiazem Reinfarction Study. Roberts R (ed): Current Perspectives in Coronary Care Selected Proceedings of Two
       Symposia Princeton, Excerpta Medica, 1987, pp 47–53
723.   Roberts R. Integrated program for the training of cardiovascular fellows in molecular biology. Albertini A, Lenfant C, Paoletti R
       (eds): Biotechnology in Clinical Medicine New York, Raven Press, 1987, pp 99–104
724.   Roberts R. Recognition, pathogenesis, and management of non–Q–wave infarction. Mod Concepts Cardiovasc Dis 1987;56:17–
       21
725.   Roberts R. Review of calcium channel blocker trials in myocardial infarction. Roberts R (editor): Current perspectives in
       coronary care. Selected proceedings of two symposia Princeton, Excerpta Medica, 1987, pp 36–38
726.   Roberts R. The rationale for thrombolytic therapy in acute myocardial infarction.              Proceedings of the Symposium on
       Thrombolytic Therapy for Acute Myocardial Infarction: Implications for Emergency Physicians San Francisco, American College
       of Emergency Physicians, 1987, pp 5–8

                                                                                                                  June 2019 | Page 48
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 49 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

727. Robertson TL, for the TIMI Investigators (Roberts R, PI). Myocardial Infarction: Systemic Thrombolysis in the USA. Eur Heart
       J 1987;8:67–71
728. Rokey R, Johnston DL, Wendt RE, III, Quiñones MA, Roberts R.           MRI of ischemic heart disease in man Part 1. Appl Radiol
       1987;31–39
729.   Rokey R, Johnston DL, Wendt RE, III, Quiñones MA, Roberts R. MRI of ischemic heart disease in man Part 2. Appl Radiol
       1987;63–66
730.   Charlat ML, Roberts R. Medical treatment of a patient with post myocardial infarction angina and impaired ventricular function.
       Conti CM (ed): Cardiovascular Rounds Chicago, Medical Directions, Inc, 1986
731.   Pratt CM, Roberts R. Ventricular arrhythmias after acute myocardial infarction: Consideration of arrhythmia frequency,
       complexity and variability in assessing risk of sudden cardiac death. Califf RM, Wagner GS (eds): Acute Coronary Care 1987
       Boston, Martinus Nijhoff Publishing Company, 1986, pp 281–292
732.   Young JB, Roberts R. Heart failure. Dirks JH, Sutton RAL (eds): Diuretics: Physiology, Pharmacology and Clinical Use
       Philadelphia, WB Saunders, 1986, pp 151–167
733.   Pratt CM, Roberts R. Non–Q–wave myocardial infarction: Recognition, pathogenesis, prognosis and management. McIntosh HD
       (ed): Baylor Cardiology Series Houston, Baylor College of Medicine, 1985, pp 5–19
734.   Roberts R, Puleo PR. Determining reperfusion and myocardial infarct size using serum enzymes. Wagner GS (ed): Acute
       Coronary Care 1986 Boston, Martinus Nijhoff, 1985, pp 103–132
735.   Roberts R. Stable angina as a manifestation of ischemic heart disease: Medical Management. Circulation 1985;72:V145–V154
736.   Roberts R. Updating standards for MI diagnosis. Acute Care Medicine 1985;2:18–26
737.   Young JB, Pratt CM, Roberts R. Intravenous nitroglycerin: Its appropriate use.          Code Blue Series New Orleans, Tulane
       University, 1985, pp 1–7
738.   Young JB, Roberts R. Medical options in chronic stable angina. Cardiovasc Med 1985;21–30
739.   Roberts R, Pratt CM. Value of intravenous streptokinase in acute myocardial infarction. Int J Cardiol 1984;5:637–641
740.   Young JB, Pratt CM, Farmer JA, Luck JC, Fennell WH, Roberts R. Specialized delivery systems for intravenous nitroglycerin: Are
       they necessary? Am J Med 1984;76:27–37
741.   Pratt CM, Roberts R, Young JB. The role of beta–blockers in the treatment of patients after infarction. Roberts R (ed):
       Symposium on Prognosis after Myocardial Infarction, Cardiology Clinics Philadelphia, WB Saunders Company, 1984, pp 13–20
742.   Roberts R, Pratt CM. The influence of the site and locus of myocardial damage on prognosis. Roberts R (ed): Symposium on
       Prognosis after Myocardial Infarction, Cardiology Clinics Philadelphia, WB Saunders Company, 1984, pp 21–27
743.   Roberts R. Introduction: Overview of Nitrate Therapy.              Proceedings of the Second North American Conference on
       Nitroglycerin Therapy: Perspectives and Mechanisms Am J Med, 1984, pp 1–2
744.   Roberts R. Symposium on Prognosis after Myocardial Infarction Cardiology Clinics Philadelphia, WB Saunders Company, 1984
745.   Roberts R. The role of diuretics and inotropic therapy in failure associated with myocardial infarction. Arch Int Physiol Biochim
       1984;92:S33–S48
746.   Abrams J, Roberts R. First North American Conference on Nitroglycerin Therapy: Perspectives and Mechanisms. Am J Cardiol
       1983, pp 1–94
747.   Pratt CM, Roberts R. Influence of the site and extent of myocardial damage on prognosis after acute myocardial infarction. Prac
       Cardiol 1983;9:57–66
748.   Roberts R, Marmor AT. Right ventricular infarction. Ann Rev Med 1983;34:377–390
749.   Roberts R. Calcium antagonists and acute myocardial infarction. Theroux P, Waters DD (eds): Nifedipine in Clinical Practice
       Proceedings of the First International Canadian Nifedipine Symposium Montreal, Excerpta Medica, 1983, pp 238–249
750.   Roberts R. Intravenous nitroglycerin in acute myocardial infarction. Abrams J, Roberts R (editors): First North American
       Conference on Nitroglycerin Therapy: Perspectives and Mechanisms. Am J Cardiol 1983;74(6B):45–52
751.   Roberts R. MB–CK in the assessment of myocardial injury after coronary artery bypass surgery. Roberts AJ (ed): Coronary
       Artery Surgery: Application of New Technologies Chicago, Year Book Medical Publishers, 1983, pp 323
752.   Roberts R. Measurement of enzymes in cardiology. Linden RJ (ed): Techniques in the Life Sciences Ireland, Elsevier Scientific
       Publishers, 1983, pp P312/1–P312/24
753.   Jaffe AS, Henry PD, Vacek JL, Sobel BE, Roberts R. Administration of nifedipine to patients with acute myocardial infarction.
       Vogel JHK (ed): Cardiovascular Medicine New York, Raven Press, 1982, pp 91–102
754.   Roberts R. Purification of human and canine CK isoenzymes. Wood WA (ed): Methods in Enzymology Carbohydrate Metabolism
       New York, Academic Press, 1982, pp 185–195
755.   Jaffe AS, Roberts R. Precordial inspection and palpation in patients with acute myocardial infarction. Prac Cardiol 1981;7:46–
       50
756.   Roberts R, Sobel BE. Early recurrent infarction (ERS). Cardiac Impulse 1981;1:1–8
757.   Roberts R. Diagnostic assessment of myocardial infarction based on lactate dehydrogenase and creatine kinase isoenzymes.
       Heart Lung 1981;10:486–506
758.   Geltman EM, Roberts R, Sobel BE. Cardiac positron tomography: Current status and future directions. Herz 1980;5:107–119
759.   Jaffe AS, Roberts R. Clinical evaluation of myocardial hypertrophy. Prac Cardiol 1980;6:85–109
760.   Mimbs JW, Roberts R. Coronary heart disease and rheumatic fever. Freitag JJ, Miller LW (eds): Manual of Medical Therapeutics
       Boston, Little, Brown and Company, 1980
761.   Roberts R, Navin TR, Hager DW. Creatine kinase MB isoenzyme in the evaluation of myocardial infarction. Harvey WP (ed):
       Current Problems in Cardiology Chicago, Year Book Medical Publishers, 1979, pp 9–32
762.   Roberts R. Can we clinically measure infarct size? J Am Med Assoc 1979;242:183–185
                                                                                                                  June 2019 | Page 49
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 50 of 55
                                       Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

763. Roberts R. Creatine kinase isozymes as diagnostic and prognostic indices of myocardial infarction. Rattazzi MC, Scandalios JG,
       Whitt GS (eds): Isozymes: Current Topics in Biological and Medical Research New York, Alan R Liss, Inc, 1979, pp 115–154
764. Roberts R. Enzymatic and immunologic quantification of creatine kinase isoenzymes. Griffiths JC (ed): Clinical Enzymology La
       Jolla, Masson Publishing Co, Inc, 1979, pp 59–68
765. Roberts R. The role of thrombosis and antithrombotic agents in myocardial infarction, Joist JH, Sherman LA (eds): Venous and
       Arterial Thrombosis: Pathogenesis, Diagnosis, Prevention, and Therapy Venous and Arterial Thrombosis Symposium St Louis,
       Grune and Stratton, Inc, 1979, pp 225–234
766.   Klein MS, Roberts R, Coleman RE. Radionuclides in the assessment of myocardial infarction. Am Heart J 1978;95:659–667
767.   Roberts R, Sobel BE. Creatine kinase isoenzymes in the assessment of heart disease. Am Heart J 1978;95:521–528
768.   Mimbs JW, Roberts R. Coronary heart disease and rheumatic fever. Costrini N, Thomson W (eds): Manual of Medical
       Therapeutics Boston, Little, Brown and Company, 1977
769.   Roberts R, Sobel BE. Improved biochemical detection of myocardial ischemic injury. ManningG, HuastMD (eds):
       Atherosclerosis: Metabolic, Morphologic and Clinical Aspects, New York, Plenum Press. Adv Exp Med Biol 1977;82:127–129
770.   Roberts R, Sobel BE. Infarct size: Its estimation and modification. Manning G, Huast MD (eds): Atherosclerosis: Metabolic,
       Morphologic and Clinical Aspects New York, Plenum Press, 1977, pp 383–387
771.   Ahumada GG, Roberts R, Sobel BE.          Evaluation of myocardial infarction with enzymatic indices. Prog Cardiovasc Dis
       1976;18:405–420
772.   Cox JR, Roberts R, Ambos HD, Oliver GC, Sobel BE. Relations between enzymatically estimated myocardial infarct size and early
       ventricular dysrhythmia. Braunwald E (ed): American Heart Association Monograph Number 48: Protection of Ischemic
       Myocardium Dallas, American Heart Association, Inc, 1976
773.   Roberts R, Goldberg D, Walker K, Caims J. Diagnostic aspects of myocardial enzymes. Ann Roy Coll Phys Surg 1976;9:184–186
774.   Roberts R, Sobel BE. CPK enzymes in evaluation of myocardial ischemic injury. Hosp Pract 1976;11:55–62
775.   Roberts R, Sobel BE. Enzymatic estimation of infarct size. Lefer AM, Kelliher GJ, Rovetto MJ (eds): Monographs of the
       Physiological Society of Philadelphia: Pathophysiology and Therapeutics of Myocardial Ischemia Philadelphia, Proceedings of the
       AN Richards Symposium, 1976
776.   Roberts R, Ahumada GG, Sobel BE. Scope Monograph Kalamazoo. The Upjohn Company, 1975

Invited Editorials
777. Roberts R. 1986 American Heart Association Bugher Program pivotal to current management and research of heart disease.
       Circulation. 2018. 11(6). doi: 10.1161/CIRCGEN.118.002222
778.   Roberts R. Multiauthored international publications: Something lost in translation? JACC. 2017. 69(18). 2344-6.
779.   Roberts R. Discovery of a gene responsible for sudden cardiac death. JACC clinical electrophysiology 2017.3. 289-290
780.   Roberts R. JPH2 Mutant Gene Causes Familial Hypertrophic Cardiomyopathy. JACC BTS. 2017:2(1).68-70.
781.   Douglas Mann et al. Introducing JACC: Basic to Translational Science Why Now? JACC BTS. 2016.1,1-2.
782.   Roberts Robert, Dib Nabil, DeMaria Anthony. Action towards better academia, industry and Regulatory collaboration.            NEJM
       2015: 372-1860-1864 doi:1056 NEJMS 1502493
783.   Roberts R. et al. Future unclear for platelet function and genetic testing for patients with ACS, stents. Cardiology today. 2014:17
       (1),1-9
784.   Roberts R. PCSK9 inhibition--a new thrust in the prevention of heart disease: genetics does it again. Can J Cardiol. 2013
       Aug;29(8):899-901 PMID: 23809538
785.   Roberts R. Discovery of L p(a) as risk factor for aortic stenosis generates more questions than answers. Cardiology Today. 2013
       May.
786.   Roberts R. Haptoglobin, the Good and the Bad: Is It Evidence Based? J Am Coll Cardiol. 2013 Feb 19;61(7):738-40
       PMID:23312705
787.   Heart Group et al. (including Roeberts R). A statement on ethics from the HEART group. Ann Noninvasive Electrocardiol 2011
       October; 16(4):418-20.
788.   Roberts R. Echocardiography: A Requisite friend of the Cardiac Geneticist. J Am Soc Cardiol 2011:24(7);790–791
789.   Friedewald VE, Cohn LH, Kelly JP, Roberts R, Wesson DE, Willerson JT, Yancy CW, Roberts WC. The Editor’s Roundtable: Health
       reform and its implications for cardiovascular medicine. Am J Cardiol 2010;105(4):557–65
790.   Roberts R., Steer CJ. Disease Genes and Gene Regulation by microRNAs. J Cardiovasc Transl Res 2010;3:169–172
791.   Roberts R. The Number One cause for Sudden Cardiac Death in the Young unravels. Cardiology, 2010;115:46–48
792.   Roberts R. Genome–wide Association Studies–Do not judge a book by its cover. Rev Esp Cardiol 2010;6(8):890–892
793.   Roberts R. The Genetic landscape from single gene to polygenic disorders. Curr Opin Cardiol 2010;25(3):179–181
794.   Dandona S, Roberts R. Genomic view of factors leading to plaque instability. Curr Cardiol Rep 2009;11(4):282-287
795.   Hirsch GA, Fang JC, Friesinger GC, Roberts R. The Genomics of Polygenic Cardiovascular Diseases in ACCSAP7. An ACCF Self–
       Assessment Program. Published online March 2009
796.   Dandonna S, Roberts R. Identification of Myofilament Mutations: Its role in the Diagnosis and Management of Hypertrophic
       Cardiomyopathy. Mayo Clinic Proceedings, June, 2008;83(6):626–627
797.   Heart Group et al. (including Roeberts R). A statement on ethics from the HEART Group. J Interv Cardiol. 2008 Jun;21(3):279-
       81.PMID: 18489441
798.   Heart Group et al. (including Roeberts R). A statement on ethics from the HEART Group. Can J Cardiol. 2008 May;24(5):361-
       2.PMID: 18488292

                                                                                                                    June 2019 | Page 50
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 51 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

799. Roberts R. DeBakey Memorial Tribute, CV Network, 2008. Vol 7, No 2.
800. Roberts R, et al. Genetic test may help identify early heart attack risk, Interview with Dr Robert Roberts. Health Technology
       Trends Newsletter, ECRI Institute, December 2007;19(12):1–7
801. Roberts R. Personalised Medicine–an idea whose time is approaching. Asian Hospital & Healthcare Management 2007:13;34–
       35
802. Fernandes VL, Nagueh SF, Wang W, Roberts R, Spencer WH 3rd.                  A prospective follow-up of alcohol septal ablation for
       symptomatic hypertrophic obstructive cardiomyopathy--the Baylor experience (1996-2002). Clin Cardiol 2005 Mar; 28(3):124-
       30. PMID: 15813618
803.   Roberts R, Meades KM. The Canadian Perspective: Purchasing drugs from Canada a good short–term solution. Today In
       Cardiology, October, 2005
804.   Roberts R. Another chromosomal locus for mitral valve prolapse: close but no cigar. Circulation 2005:112(13):1924–1926
       PMID: 16186433
805.   Garber AJ, Moghissi ES, Bransome ED, Jr et al (including Roeberts R). American College of Endocrinology position statement
       on inpatient diabetes and metabolic control. Endocr Pract 2004;10 Suppl 2:4-9
806.   Garber AJ, Moghissi ES, Bransome ED, Jr et al (including Roeberts R). American College of Endocrinology position statement
       on inpatient diabetes and metabolic control. Endocr Pract 2004;10(1):77-82
807.   Roberts R. Will Stem Cells Face the Same Premature Demise as Gene Therapy? Am Heart Hosp J 2004;2:107–108
808.   Marian AJ, Roberts R. To screen or not is not the question— it is when and how to screen. Circulation 2003;107(17):2171-2174
809.   Roberts R, Marian AJ. Can an energy–deficient heart grow bigger and stronger? J AM COLL CARDIOL 2003;41(10):1783–85
810.   Marian A. J, Roberts R. On Koch’s postulates, causality and genetics of cardiomyopathies. J AM COLL CARDIOL 2002;34:971–974
811.   Roberts R. 5–Lipoxygenase the first major gene contributing to atherosclerosis. Hurst’s The Heart Online 2002
812.   Roberts R. A genetic mutation predisposes to drug induced arrhythmias. Hurst’s The Heart Online 2002
813.   Roberts R. A new gene with susceptibility for coronary artery disease. Hurst’ The Heart Online 2002
814.   Roberts R. B1 receptor gene polymorphism increases resting heart. Hurst’ The Heart Online 2002
815.   Roberts R. Brugada sydrome localized to right venticle: Potential ablation therapy. Hurst’ The Heart Online 2002
816.   Roberts R. Disrobing the emperor (heart) without destroying the dignity of super–normality. Circulation 2002,105:2934–2936
817.   Roberts R. Good hypertrophy versus bad, the athlete dilemma. Hurst’s The Heart Online 2002
818.   Roberts R. New genetic causes for ventricular arrhythmias and sudden cardiac death. Hurst’ The Heart Online 2002
819.   Roberts R. Personalized Medicine Hurst’ The Heart Online 2002
820.   Roberts R. Pharmacologic rescue of human K+ channel long–QT2 mutations. Hurst’ The Heart Online 2002
821.   Roberts R. Regeneration of the heart . Hurst’ The Heart Online 2002
822.   Roberts R. The molecular cardiology laboratory at Baylor College of Medicine. Cardiology 2002;98(4):210–213
823.   Brugada R, Roberts R. Brugada Sydrome: Why are there multiple answers to a simple question? Circulation 2001;104:3017–
       3019
824.   Jaffe, S, Ravkilde, J, Robert R, Naslund, U, Apple, F, S, Galvani, M. It’s time for a change to a troponin standard. Circulation
       2000;102(11):12616–1220
825.   Robert, R. Advanced antithrombotic therapy–which patients should receive which drug? CardioExchange 2000; 1
826.   Roberts R. Bioinformatics Analysis of gene banks provides a treasure trove for the functional genomist. J Mol Cell Cardiol
       2000;32:1917–1919
827.   Spencer WH III, Roberts R. Alcohol septal ablation in hypertrophic obstructive cardiomyopathy–The need for a registry.
       Circulation 2000;102(6):600–601
828.   Roberts R. ‘Robert Roberts, MD: a conversation with the editor’. Interview by William Clifford Roberts Am J Cardiol
       1999;83(10):1458-1475
829.   Roberts, R, Fromm, RE. Management of acute coronary syndromes based on risk stratification by biochemical markers: An idea
       whose time has come. Circulation 1998;98:1831–1833
830.   Roberts R, Marian AJ, Bachinski L. Molecular genetics of hypertrophic cardiomyopathy. J Card Fail 1996;2 (4Suppl):S87-S95
831.   Roberts R. The calcium channel blocker debate. J Myocardial Ischemia 8:133, 1996
832.   Roberts, R. La différence. Long-term benefit of one thrombolytic over another. Circulation 1996;94:1203–1205
833.   Roberts R. Modulating cardiac growth: A new paradigm in the treatment of heart failure. Clin Cardiol 1995;18(9Suppl4):IV2–
       IV3
834.   Roberts R. Molecular Genetics: Therapy or Terror? Circulation 1994;89:499–502
835.   Roberts R, Kleiman NS. Earlier diagnosis and treatment of acute myocardial infarction necessitates the need for a 'new
       diagnostic mind-set'. Circulation. 1994 Feb;89(2):872-81.PMID: 8313577
836.   Marian AJ, Roberts R. An overview of nucleic acids and gene regulation. Herz 1993;18(4):203-212
837.   Mares A, Jr, Towbin J, Bies RD, Roberts R. Molecular biology for the cardiologist. Curr Probl Cardiol 1992;17(1):1-72
838.   Roberts R. Noninvasive detection of recanalization: Overview. Cor Artery Dis 1992;4:447–449
839.   Kleiman NS, Raizner AE, Roberts R. Percutaneous transluminal coronary angioplasty: is what we see what we get? J AM COLL
       CARDIOL1990;16:576–577
840.   Kleiman NS, Schechtman KB, Young PM, Goodman DA, Boden WE, Pratt CM, Roberts R. Lack of diurnal variation in the onset of
       non-Q wave infarction. Circulation 1990;81:548–555 PMID:1967558
841.   Roberts R. Enzymatic estimation of infarct size Thrombolysis induced its demise: Will it now rekindle its renaissance?
       Circulation 1990;81:707–710

                                                                                                                  June 2019 | Page 51
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 52 of 55
                                        Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

842. Roberts R. Today's approach to the management of acute MI: What role for calcium– or b–blockers, thrombolysis, angioplasty?
       J Crit Illness 1989;4:S5
843. Mulvagh SL, Roberts R, Schneider MD. Cellular oncogenes in cardiovascular disease. J Mol Cell Cardiol 1988;20:657–662
844. Roberts R. Reperfusion and the plasma isoforms of creatine kinase isoenzymes: a clinical perspective. J AM COLL
       CARDIOL1987;9:464–466
845. Verani MS, Roberts R. Preservation of cardiac function by coronary thrombolysis during acute myocardial infarction: fact or
       myth? J AM COLL CARDIOL1987;10:470–476
846. Jain A, Demer LL, Raizner AE, Roberts R.         Effect of inflation pressures on coronary angioplasty balloons. Am J Cardiol
       1986;57:26–28
847.   Quiñones MA, Roberts R. Role of two–dimensional echocardiography in acute myocardial infarction. Echocardiography
       1985;2:213–216
848.   Roberts R. Where, oh where has the MB gone? N Engl J Med 1985;313(17):1081–1083
849.   Roberts R. Editorial: The two out of three criteria for the diagnosis of infarction– Is it passe? Chest 1984;86:511–513
850.   Roberts R. Proceedings of Second North American Conference on Nitroglycerin Therapy: Perspectives and Mechanisms. Am J
       Med 1984
851.   Roberts R, Ishikawa Y. Enzymatic estimation of infarct size during reperfusion Circulation 1983;68(2 Pt 2):I83-I89
852.   Kagen LJ, Scheidt S, Roberts R Myoglobin in myocardial infarction. Ann Intern Med 1978;88(5):716
853.   Roberts R. Common problems in the clinical recognition of heart failure. Prac Cardiol 1977;3:59–66
854.   Roberts R. Myoglobinemia as an index to myocardial infarction. Ann Intern Med 1977;87:788–789
855.   Roberts R, Sobel BE. Coronary revascularization during evolving myocardial infarction: The need for caution. Circulation
       1974;50:867–870
856.   Roberts R, Sobel BE. Editorial. Isoenzymes of creatine phosphokinase and diagnosis of myocardial infarction. Ann Intern Med
       1973;79(5):741-743
857.   Roberts R, Sobel BE. Isoenzymes of CPK and the diagnosis of acute myocardial infarction. Ann Intern Med 1973;79:741–743

Textbooks
858. Associate Editor, McGraw Hill, Hurst's The Heart, 8th, 9th, 10th, 11th 12th and 13th Editions
859. Editor, Molecular Basis of Cariology, Blackwell Scientific Publications, 1993

Book Chapters
860. Marian AJ, Brugada R, Roberts R. Cardiovascular Diseases caused by Genetic Abnormalities. In: Hurst’s The Heart 14th Edition,
       New York, NY, McGraw Hill Inc, 2017
861. Roberts R. Personalized Medicine and Translational Genomics. In Cardiovascular Translational Research, 2015, Springer
862. Marian AJ, Roberts R. Molecular Genetics of Cardiovascular Disorders. In: Evidence–Based Cardiology, 3rd Edition, London,
       UK, Blackwell Publishing, 2010
863. Roberts R, Wells GA, Chen L. The Genetic Challenge of Coronary Artery Disease. In: Clinical Approach to Sudden Cardiac Death
       Syndromes, Springer–Verlag, London UK 2010
864. Marian AJ, Brugada R, Roberts R. Cardiovascular Diseases caused by Genetic Abnormalities. In: Hurst’s The Heart 13th Edition,
       New York, NY, McGraw Hill Inc, 2009 (pgs 1783–1826)
865. Roberts R, McNally E. Genetic Basis for Cardiovascular Disease. In: Hurst’s The Heart 13th Edition, New York, NY, McGraw Hill
       Inc, 2009 (pgs195–205)
866. Roberts R, McPherson R, Stewart AFR. Genetics of Atherosclerosis. In: Cardiovascular Genetics and Genomics, AHA Clinical
       Series, Wiley Blackwell, 2009
867. Froeschl M, Roberts R. Cardiovascular Disease Caused by Genetic Abnormalities. In: Hurst’s The Heart 12th Edition–Manual of
       Cardiology, New York, NY, McGraw Hill Inc, 2008
868. Roberts R. Personalized Medicine: A Reality within this Decade. In: Journal of Cardiovascular Translational Research, Springer
       Publishing, New York, 2008:1(1);11–16
869. Roberts R. The Genomics of Polygenic Cardiovascular Diseases. Adult Clinical Cardiology Self Assessment Program 2000
       (ACCSAP), Washington, DC, Stauffer Bury, Inc 2008
870. Roberts R. Genetics of Premature Myocardial Infarction. In: Current Atherosclerosis Reports, 2008, 10:186–193
871. Marian AJ, Brugada R, Roberts R. Cardiovascular Diseases caused Genetic Abnormalities. In: Hurst’s The Heart 12th Edition,
       New York, NY, McGraw Hill Inc, 2007
872. O’Rourke R, Fuster V, Alexander RW, Roberts R.     Hurst’s The Heart 12th Edition–Manual of Cardiology, New York, NY, McGraw
       Hill Inc, 2007
873.   Roberts R, McNally E. Genetic Basis for Cardiovascular Disease. In: Hurst’s The Heart 12th Edition, New York, NY, McGraw Hill
       Inc, 2007
874.   Roberts R, Gollob M. Molecular Cardiology and Genetics in the 21st Century: A Primer, Curr Probl Cardiol, 2006:31;637–701
875.   Alexander RW, Pratt CM, Ryan TJ, Roberts R. St–Segment–Elevation Myocardial Infarction: Clinical Presentation, Diagnostic
       Evaluation and Medical Management. In: Hurst’s The Heart 11th Edition–Manual of Cardiology, New York, NY, McGraw Hill Inc,
       2005
876.   Marian AJ, Brugada R, Roberts R. Cardiovascular Diseases due to Genetic Abnormalities. In: Hurst’s The Heart 11th Edition–
       Manual of Cardiology, New York, NY, McGraw Hill Inc, 2005

                                                                                                               June 2019 | Page 52
                  Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 53 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

877. O’Rourke R, Fuster V, Alexander RW, Roberts R, King SB, Prystowsky EN, Nash IS. Hurst’s The Heart 11th Edition–Manual of
       Cardiology, New York, NY, McGraw Hill Inc, 2005
878. Roberts R, Lifton GF. The Human Genome and its future Implications for Cardiovascular Disease. In: Hurst’s The Heart 11th
       Edition–Manual of Cardiology, New York, NY, McGraw Hill Inc, 2005
879. Roberts R. Genomics and Its Application to Cardiovascular Disease Marschall S Runge, Winston C Patterson (eds) Principles
       for Molecular Cardiology: Totowa, NJ, Humana Press, 2005
880. Roberts R Principles of Molecular Cardiology In: Hurst’s The Heart 11th Edition–Manual of Cardiology, New York, NY, McGraw
       Hill Inc, 2005
881. Alexander RW, Pratt, C, Ryan, T, Roberts R (editorns).           St Segment Elevation Myocardial Infarction: Clinical Presention,
       Diagnostic Evaluation and Medical Management. Hurst's The Heart: New York, NY, McGraw Hill, Inc, 2004 p1277–1349
882.   Roberts R. The Misunderstood Gene. Perspectives in Biology and Medicine, Springer, 2004:47;308
883.   Roberts R. Principles of Molecular Cardiology. In: Hurst’s The Heart 12th Edition, New York, NY, McGraw Hill Inc, 2007
884.   Marian AJ, Roberts R. Heart failure as a consequence of hypertrophic cardiomyopathy. WB Saunders (eds) Heart Failure: A
       Companion to Braunwald’s Heart Disease: Harcourt Health Sciences Companies, Philadelphia, PA, 2003; p427–446
885.   Roberts R. Genomics and Its Application to Cardiovascular Disease. Marschall S Runge, Winston C Patterson (eds) Principals
       for Molecular Cardiology: Totowa, NJ, Humana Press, 2003
886.   Roberts R, Brugada R. The genetics of atrial fibrillation. Braunwald E (ed) Harrison’s Advances in Cardiology: New York, NY,
       McGraw Hill, Inc, 2002
887.   Alexander RW, Pratt CM, Ryan TJ and Roberts R. Diagnosis and management of patients with acute myocardial infarction.
       Alexander RW, O’Rourke RA, Fuster V (eds): Hurst's The Heart, Manual of Cardiology: New York, NY, McGraw Hill, Inc,
       2001p277–325
888.   Fromm R, Roberts R. Creatine Kinase: A marker for the early diagnosis of acute myocardial infarction. , Adams JE III, Apple FS,
       Jaffe AS, Wu AHB (eds) Markers in Cardiology: Current and Future Clinicial Applications, Armonk, NY, Futura Publishing
       Company, Inc, 2001 p 131–137
889.   Gollob MH, Roberts R. A genetic basis for a familial syndrome of ventricular preexicitation, superventricular arrhythmias,
       conduction defects, and cardiac hypertrophy. Alexander RW, O’Rourke RA, Fuster V (eds): Hurst's The Heart Update: New
       York, NY, McGraw Hill, Inc, 2001
890.   Roberts R, Lifton R. Unraveling the human genome and its future implications for cardiology. Alexander RW, O’Rourke RA,
       Fuster V (eds): Hurst's The Heart Update: New York, NY, McGraw Hill, Inc, 2001
891.   Roberts R, Towbin JA. Cardiovascular diseases due to genetic abnormalities. Alexander RW, O’Rourke RA, Fuster V (eds):
       Hurst's The Heart, Manual of Cardiology: New York, NY, McGraw Hill, Inc, 2001 p 493–514
892.   Roberts R A look to the future from the present–day molecular genetics Schwartz CJ and Born GVR (eds) Occlusive Arterial
       Disease: The interface among dyslipidemias, hypertension and diabetes New York, Schattauer, 2001 p45–58
893.   Roberts R. Principals of Molecular Cardiology. Alexander RW, O’Rourke RA, Fuster V (eds): Hurst's The Heart Update: New
       York, NY, McGraw Hill, Inc, 2001
894.   Roberts R. Principles of Molecular Cardiology. Fuster V, Alexander RW, Roberts R (10th ed): Hurst's The Heart: New York,
       NY, McGraw–Hill, Inc, 2001, pp 95–113
895.   Alexander RW, Pratt CM, Ryan TJ, Roberts R. Diagnosis and management of patients with acute myocardial infarction.
       Alexander RW, O’Rourke RA, Fuster V (eds): Hurst's The Heart: New York, NY, McGraw Hill, Inc, 2000 p 1275–1361
896.   Brugada R, Roberts R. Familial atrial fibrillation. Berul CI and Towbin JA (eds) Molecular Genetics of Cardiac Electrophysiology,
       Norwell, MA, Kluwer Academic Publishers, 2000
897.   Keller BB, Wessels A, Schwartz RJ, Roberts R, Markwald RR. Molecular Development of the heart. Alexander RW, O’Rourke RA,
       Fuster V (eds): Hurst's The Heart: New York, NY, McGraw Hill, Inc, 2000 p 167–189
898.   Marian AJ, Roberts R. Molecular pathophysiology of cardiomyopathies. Nick Sperelakis (ed) Heart Physiology and
       Pathophysiology, Fourth Edition: New York, NY, Academic Press, Inc, 2000 p 1045–1063
899.   Roberts R, Lifton R. Unraveling the human genome and its future implications for cardiology. Alexander RW, O’Rourke RA,
       Fuster V (eds): Hurst's The Heart: New York, NY, McGraw Hill, Inc, 2000 p 147–156
900.   Roberts R, Towbin JA. Cardiovascular diseases due to genetic abnormalities. Alexander RW, O’Rourke RA, Fuster V (eds):
       Hurst's The Heart: New York, NY, McGraw Hill, Inc, 2000 p 1785–1835
901.   Roberts R. Principals of Molecular Cardiology. Alexander RW, O’Rourke RA, Fuster V (eds): Hurst's The Heart: New York, NY,
       McGraw Hill, Inc, 2000 p 95–113
902.   Roberts R. Acute Myocardial Infarction. Humes DH (ed) Kelly’s Textbook of Internal Medicine Philadelphia, PA, Lippincott
       Williams & Wilkins, 2000;449–463
903.   Roberts, R. Pericardiology: Contemporary answers to continuing challenges. Seferović, PM, Spodick, DH, Maisch, B (eds),
       Yugoslavia, Science, 2000
904.   Brugada R, Brugada, J Roberts R. How common is a genetic origin for atrial fibrillation? In: Ravieli, ed Cardiac Arrhythmias
       Springer–Verlag 1999:44–49
905.   Gollob M, Roberts R. Current treatment modalities in acute coronary syndromes: A clinical update. Theroux P, Bertrand M
       (Eds) International Handbook of Acute Coronary Syndrome Bridgewater, NJ, Hoechst Marion Roussel, 1999, p49–58
906.   Marian AJ, Roberts R. Basic Science and Molecular Cardiology (Book 13). In: Lewis P (ed) Adult Clinical Cardiology Self
       Assessment Program 2000 (ACCSAP), Washington, DC, Stauffer Bury, Inc 1999:133–1337
907.   Roberts R. After A Heart Attack: What To Expect. Excerpta Medica, Inc, Belle Mead, NJ, 1999


                                                                                                                  June 2019 | Page 53
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 54 of 55
                                      Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

908. Roberts, R. A glimpse of the future from present day molecular genetics. Opie LH, Yellon DM (Eds) Cardiology at the Limits III
       Cape Town, Africa, Stanford Writers, 1999, p 105–120
909. Alexander RW, Pratt CM, Roberts R. Diagnosis and management of patients with acute myocardial infarction. Alexander RW,
       Schlant RC, Fuster V (eds): Hurst's The Heart: Arteries and Veins New York, NY, McGraw Hill, Inc, 1998 p 1345–1433
910. Marian AJ, Roberts R. The Molecular Biology of Cardiac Abnormalities in Athletes. Williams RA (ed): The Athlete and Heart
       Disease Philadelphia, PA, Lippincott Williams & Wilkins, 1998, p 53–67
911. Roberts R. Molecular Biology of the Cardiovascular System. Stein JH (ed): Internal Medicine St Louis, MO, Mosby Inc, 1998, p
       49–63
912. Roberts R.       Principles of molecular biology and genetics in the cardiovascular system. Alexander RW, Schlant RC, Fuster V
       (eds): Hurst's The Heart: Arteries and Veins New York, NY, McGraw–Hill, Inc, 1998 p 169–193
913.   Towbin J, Roberts R. Cardiovascular diseases due to genetic abnormalities. Alexander RW, Schlant RC, Fuster V (eds): Hurst's
       The Heart: Arteries and Veins New York, NY, McGraw Hill, Inc, 1998 p 1877–1923
914.   Roberts R. Acute Myocardial Infarction. Kelly WN,(eds): Textbook of Internal Medicine, Philadelphia, PA, JB Lippincott
       Co,1997, pp 385–398
915.   Roberts R. Rapid MB CK Subform assay and the early diagnosis of myocardial infarction. Keffer JH, (ed): Clinics in Laboratory
       Medicine: Recent Advances in Myocardial Markers of Injury Philadelphia, PA, WB Saunders Company, 1997 Clin Lab Med
       1997;17(4):669-683
916.   Roberts R. Early diagnosis of myocardial infarction with MB CK subforms. Becker RC (ed): The Textbook of Coronary
       Thrombosis and Thrombolysis Norwell, MA, Kluwer Academic Publishers, 1997, p 401–412
917.   Bies RD, Roberts R. Molecular biology of cardiovascular system. In: Stein's Internal Medicine, edited by Stein, JH, St Louis,
       MO:Mosby–Year Book, Inc 1996
918.   Ma TS, Friedman DL, Roberts, R. Creatine phsophate shuttle pathway in tissues with dynamic energy demand. In: Creatine
       Phosphate in Biology and Medicine, edited by Conway MA, Clark J London, UK:Harcourt Brace & Company, 1996, p 17–33
919.   Roberts R, Zanchetti A (section editors). Calcium Antagonists. In: Cardiovascular Drug Therapy 2nd Ed, edited by Messerli,
       FHPhiladelphia:WB Saunders Company, 1996, p 891–1060
920.   Puleo PR and Roberts R. Plasma enzymes in acute myocardial infarction. In: Coronary Care, edited by Francis, GS and Alpert, JS
       Boston: Little, Brown and Company, 1995, p 97–122
921.   Roberts R, Bachinski L, Yu QT, Quinones M, Young R, Marian AJ. Molecular analysys of genotype/phenotype correlations
       between mutations and clinical manifestations of hypertrophic cardiomyopathy. Dhalla NS, Singal PK, Beamish RE (eds): Heart
       Hypertrophy and Failure Kluwer Academic Publishers, 1995 pp 3–19
922.   Roberts, R, Marian AJ, Bachinski L. Molecular genetics of hypertrophic cardiomyopathy. Sasayama S, Ross J, Brutsaert (eds):
       Heart Failure: New insights into mechanisms and management, 1995, pp 87–96
923.   Roberts, R, Marian AJ, Bachinski L. Overview: Application of molecular biology to medical genetics. Clark EB, Markwald RR,
       Takao A (eds): Developmental Mechanisms of Heart Disease Armonk, NY, Futura Publishing Company, Inc, 1995, pp 87–112
924.   Bies RD, Roberts R. Molecular biology of cardiovascular system. Stein JH (ed): Internal Medicine St Louis, MO, Mosby–Year
       Book, Inc, 1994, pp 15–31
925.   Habib GB, Roberts R. Calcium channel blockers as anti–ischemic agents. Singh BN, Dzau VJ, Vanhoutte PM, Woosley RL (eds):
       Cardiovascular Pharmacology and Therapeutics New York, Churchill Livingstone, 1994, pp 425–447
926.   Mann DL, Roberts R. Molecular basis for hypertrophic growth of the adult heart. McCall D, Rahimtoola S (eds): Heart Failure
       New York, NY, Chapman and Hall Publishing Company, 1994, pp 67–89
927.   Roberts R, Morris D, Pratt CM.         Pathophysiology, recognition, and treatment of acute myocardial infarction and its
       complications. Schlant RC, Alexander RW (eds): Hurst's The Heart: Arteries and Veins New York, NY, McGraw Hill, Inc, 1994, pp
       1107–1184
928.   Roberts R. Acute myocardial infarction Chapter 38. Kelley WN (ed): Textbook of Internal Medicine 1994, pp 137–150
929.   Towbin J, Roberts R. Cardiovascular diseases due to genetic abnormalities. Schlant RC, Alexander RW (eds): Hurst's The
       Heart: Arteries and Veins New York, NY, McGraw Hill, Inc, 1994, pp 1725–1759
930.   Habib G, Roberts R. Calcium channel blockers in the treatment of acute myocardial infarction. Bates ER (ed): Thrombolysis
       and Adjunctive Therapy for Acute Myocardial Infarction New York, Marcel Decker, Inc, 1993, pp167–190
931.   Hejtmancik JF, Roberts R. Molecular genetics and the application of linkage analysis. Roberts R (ed): Molecular Basis of
       Cardiology Hamden, CT, Blackwell Scientic Publications, Inc, 1992, pp 355–382
932.   Roberts R, J Towbin, TG Parker, RD Bies. A Primer of Molecular Biology. New York, Elsevier Science Publishing Co, 1992
933.   Roberts R, Kleiman N. The Open Artery: Perspectives on coronary reperfusion in acute myocardial infarction. Hamilton,
       Ontario, Canada:Decker Periodicals, Inc 1992
934.   Roberts R, Pratt CM. Medical treatment of coronary artery disease. Roberts R (ed): Coronary heart disease and risk factors
       Mount Kisco, Futura Publishing Company, 1992, pp 1–17
935.   Roberts R, Towbin JA. Principles and techniques of molecular biology. Roberts R (ed): Molecular Basis of Cardiology
       Hamden, CT, Blackwell Scientific Publications, Inc, 1992, pp 15–112
936.   Roberts R. Modern molecular biology: Historical perspective and future potential. Roberts R (ed): Molecular Basis of
       Cardiology Hamden, CT, Blackwell Scientific Publications, Inc, 1992, pp 1–15
937.   Roberts R: Molecular Basis of Cardiology Hamden, CT, Blackwell Scientific Publications, Inc, 1992, pp 1–518
938.   Puleo PR, Roberts R. Plasma enzymes in acute myocardial infarction. Francis GS, Alpert JS (eds): Modern Coronary Care
       Boston, Little, Brown and Company, 1990, pp 95–121


                                                                                                                June 2019 | Page 54
                 Case 1:21-cv-00047-LM Document 17-3 Filed 03/04/21 Page 55 of 55
                                     Robert Roberts, B.Sc., M.D., FRCPC, FRSM, FACP, FESC, FAHA, FISHR, MACC, LLD (Hon), FRSC

939. Pratt CM, Roberts R. Pharmacologic therapy of atherosclerotic coronary heart disease. Hurst JW (ed): The Heart New York,
       NY, McGraw Hill, Inc, 1989, pp 1019–1029
940. Roberts R, Morris D, Pratt CM, Alexander WR. Pathophysiology, recognition, and treatment of acute myocardial infarction and
       its complications. Hurst JW (ed): The Heart New York, NY, McGraw Hill, Inc, 1989, pp 1019–1029
941. Roberts R. Introduction to the Techniques of Molecular Biology and the Molecular Basis for Cardiac Growth. Hurst JW (ed):
       The Heart New York, NY, McGraw Hill, Inc, 1989, pp 1019–1029
942. Roberts R. Acute myocardial infarction. Kelly WN (ed): Textbook of Internal Medicine Philadelphia, PA, JB Lippincott Co, 1989,
       pp 152–168
943. Roberts R. Chronic ischemic heart disease. Kelly WN (ed): Textbook of Internal Medicine Philadelphia, PA, JB Lippincott Co,
       1989, pp 144–152
944. Schlant RC, Alexander RW (Editors); O’Rourke RA, Roberts R, Sonnenblick EH (Associate Editors). The Heart. Hurst JW (ed):
       New York, NY, McGraw Hill, Inc, 1989
945. Bolli R, Roberts R.        Role of oxy–radicals in postischemic myocardial dysfunction.        Singal PH (ed): Free radical in
       pathophysiology of heart disease Boston, Martinus Nijhoff Publishing, 1988, pp 203–225
946.   Kleiman NS, Roberts R, Majid PA. Thrombolytic therapy in acute myocardial infarction. Majid PA (ed): Problems in Critical
       Care: Advances in Interventional Cardiology Philadephia, JB Lipincott Co, 1988, pp 345–360
947.   Majid PA, Roberts R. Heart failure. Civetta JM, Taylor RW, Kirby RR (eds): Critical Care Philadelphia, JB Lippincott Company,
       1988, pp 945–974
948.   Patel B, Hartley CJ, Suignard LJ, Chelly JE, Jeroudi MO, Rabinovitz RS, Litowitz H, Charlat ML, O'Neill PG, Noon GP, Short HD,
       Roberts R, Bolli R. Ultrasonic sensors for measuring regional ventricular function. West AL (ed): Microsensors and Catheter–
       Based Imaging Technology Bellingham, WA, SPIE, 1988, pp 87–91
949.   Sobel BE, Roberts R: Hypotension and syncope. Braunwald E (ed), Heart Disease: A textbook of cardiovascular medicine
       Philadelphia, WB Saunders Co, 1988, pp 884–895
950.   Villarreal–Levy G, Ma TS, Roberts R, Perryman MB. Sequence analysis of cDNA clones and development of specific probes for
       human M and B creatine kinase. Albertini A, Lenfant C, Paoletti R (eds): Biotechnology in Clinical Medicine New York, Raven
       Press, 1987, pp 83–90
951.   Raizner AE, Tortoledo FA, Van Reet RE, Verani MS, Roberts R. Preliminary observations of a controlled trial of intracoronary
       streptokinase in patients with acute myocardial infarction. Lenzi S, Descovich GC (eds): Atheroscelerosis and Cardiovascular
       Disease:      Aetiopathogenesis, Epidemiology, Clinical Evaluation, Prevention and Therapy Lancaster, Boston, The
       Hague,Dordrecht, MTP Press Limited, 1985, pp 347–358
952.   Roberts R. Enzymatic estimation: Creatine kinase. Wagner GS (ed): Myocardial Infarction: Measurement and Intervention
       Boston, Martinus Nijhoff Publishers, 1982, pp 107–142
953.   Roberts R, Fukuyama T. The effect of intravenous nitroglycerin on coronary blood flow and infarct size during myocardial
       infarction in dogs. Second Symposium on Nitrates Berlin, 1981, pp 717–738
954.   Roberts R, Fukuyama T. The effect of intravenous nitroglycerin on coronary blood flow and infarct size during myocardial
       infarction in conscious dogs. Proceedings of the Second Nitrate Symposium Berlin, 1980, pp 342–353
955.   Roberts R. Isoenzyme analysis in the diagnosis of myocardial infarction. Kones RJ (ed): New Horizons in Cardiovascular
       Disease: Basic Science and Diagnosis Mount Kisco, Futura Publishing Company, Inc, 1980, pp 67–107
956.   Roberts R. Purification and characterization of mitochondrial creatine. Ingwall J, Jacobus W (eds): Heart Creatine Kinase
       Baltimore, Williams and Wilkins Publishers, 1980, pp 31–47
957.   Roberts R. Serum enzyme determinations in the diagnosis of acute myocardial infarction. Karliner JS, Gregoratos G (eds):
       Coronary Care New York, Edinburgh, London, Churchill Livingstone, 1980, pp 213–237
958.   Sobel BE, Roberts R. Hypotension and syncope. Braunwald E (ed): Heart Disease: A Textbook of Cardiovascular Medicine
       Philadelphia, WB Saunders Company, 1980, pp 952–963
959.   Roberts R, Sobel BE. Radioimmunoassay of creatine kinase isoenzymes. Hearse DJ, De Leiris J (eds): Enzymes in Cardiology:
       Diagnosis and Research Chichester, John Wiley and Sons, Ltd, 1979, pp 247–256
960.   Roberts R, Sobel BE.      The distribution, inactivation and clearance of enzymes. Hearse DJ, De Leiris J (eds): Enzymes in
       Cardiology: Diagnosis and Research Chichester, John Wiley and Sons, Ltd, 1979, pp 97–114
961.   Sobel BE, Kjekshus JK, Roberts R. Enzymatic estimation of infarct size. Hearse DJ, De Leiris J (eds): Enzymes in Cardiology:
       Diagnosis and Research Chichester, John Wiley and Sons, Ltd, 1979, pp 257–289
962.   Ambos HD, R Roberts, BE Sobel, LJ Thomas. Detection of primary ventricular dysrhythmias by CCU nurses Monograph Number
       350 St.Louis, Biomedical Computer Laboratory, Washington University School of Medicine, 1978
963.   Ambos HD, Moore P, Roberts R. A database for analysis of patient diagnostic data. Computers in Cardiology Long Beach, IEEE
       Computer Society, 1978




                                                                                                                June 2019 | Page 55
